Exhibit 10.2

EXECUTION VERSION

This SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT AND AMENDMENT TO SECURITY
AGREEMENT (this “Second Amendment”), dated as of July 19, 2019, by and among
GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation (the “Company”), the
Guarantors identified on the signature pages hereto (the “Guarantors” and,
together with the Company being collectively, the “Note Parties”), the
Purchasers (as defined below) party hereto, and CORTLAND CAPITAL MARKET SERVICES
LLC, as collateral agent (in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, reference is made to the Credit Agreement, dated as of January 6, 2017,
as amended by (i) the First Amendment and Limited Waiver to Credit Agreement
dated as of May 4, 2017, (ii) the Amendment to First Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Credit Agreement dated as of
June 29, 2017, (iii) the Third Amendment to Limited Waiver to Credit Agreement
and Third Amendment to Credit Agreement dated as of October 2, 2017, (iv) the
Fourth Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to
Credit Agreement dated as of October 31, 2017, (v) the Fifth Amendment to
Limited Waiver to Credit Agreement and Fifth Amendment to Credit Agreement dated
as of December 22, 2017, (vi) the Sixth Amendment to Credit Agreement dated as
of March 8, 2018 and (vii) the Omnibus Incremental Term Loan and Seventh
Amendment to Credit Agreement and Amendment to Security Agreement dated as of
date hereof (the “Seventh Amendment to Credit Agreement”) (collectively, the
“Senior Credit Agreement”), among the Company, the guarantors party thereto from
time to time, CITIBANK, N.A., as administrative agent, and each lender from time
to time party thereto;

WHEREAS, the Borrower has requested an additional tranche of term loans from
certain of the term lenders under the Senior Credit Agreement in an aggregate
principal amount of $40,000,000 which will be pari passu in right of payments,
security and priority with the existing term loans under the Senior Credit
Agreement (the “New Incremental Term Loans”);

WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
March 8, 2018, as amended and/or supplemented by (i) the First Amendment to
Securities Purchase Agreement dated as of March 27, 2018 and (ii) the Joinder to
Securities Purchase Agreement dated as of March 27, 2018 (collectively, the
“Purchase Agreement”; and the Purchase Agreement as amended hereby, being the
“Amended Purchase Agreement”), among the Company, the Guarantors party thereto
from time to time, the Collateral Agent and the purchasers party thereto
(collectively, the “Purchasers” and, individually, a “Purchaser”);

WHEREAS, reference is also made to the Security Agreement, dated as of March 27,
2018 (as heretofore amended, the “Security Agreement”; and the Security
Agreement as amended hereby, being the “Amended Security Agreement”), among the
Note Parties identified therein as “Grantors” and the Collateral Agent;

WHEREAS, pursuant to Section 13.08 of the Purchase Agreement, the Company and
the Requisite Purchasers (as defined in the Purchase Agreement) may amend the
Purchase Agreement and the other Note Documents for certain purposes; and



--------------------------------------------------------------------------------

WHEREAS, the Company has requested that the Collateral Agent and the Purchasers
amend the Purchase Agreement and the Security Agreement as set forth herein and,
subject to the terms and conditions set forth in this Second Amendment, the
Collateral Agent and the Purchasers party hereto (constituting in excess of the
Requisite Purchasers) hereby agree to such request.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Definitions. Each capitalized term used and not otherwise defined in
this Second Amendment shall have the meaning assigned to such term in the
Amended Purchase Agreement, and where not therein defined, such capitalized term
shall have the meaning assigned to such term in the Amended Security Agreement.

Section 2. Consent to New Incremental Term Loans and Amendments to Intercreditor
and Subordination Agreement. Subject to the satisfaction of the conditions set
forth in Section 7 below, and in reliance upon the representations and
warranties set forth in Section 5 below, the Purchasers party hereto hereby
(i) consent to the incurrence of the New Incremental Term Loans by the Borrower
under the Senior Credit Agreement and (ii) direct the Collateral Agent to
execute, deliver and perform its obligations under the Amendment No. 1 to
Intercreditor and Subordination Agreement and Consent and Reaffirmation attached
hereto as Annex VI (the “Amendment No. 1 to Intercreditor and Subordination
Agreement”) pursuant to which certain modifications to the subordination
provisions shall be made.

Section 3. Amendments to Purchase Agreement.

(a) The Purchase Agreement (excluding the annexes, schedules and exhibits
thereto) is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the marked blacklined copy of the
Amended Purchase Agreement attached as Annex I attached hereto (which shall be
the Amended Purchase Agreement). Said Annex I has been blacklined to show all
changes from the Purchase Agreement as in effect immediately prior to the date
hereof, it being agreed that, by virtue of this Second Amendment and upon the
effectiveness hereof, any amendments or other modifications to the Purchase
Agreement prior to the date hereof that are not reflected in said Annex I shall
cease to be in effect or, as the case may be, shall be modified as set forth in
said Annex I, and Annex I shall for all purposes be deemed to constitute the
Amended Purchase Agreement.

(b) Schedules to the Amended Purchase Agreement. Schedule 4.17 to the Purchase
Agreement is hereby amended and restated in its entirety to read as set forth on
Annex II attached hereto. References to the foregoing schedule in any of the
Note Documents shall be deemed to be references to such schedule as set forth on
such Annex II.

(c) Exhibits to the Amended Purchase Agreement. Exhibit A to the Purchase
Agreement is hereby amended and restated in its entirety to read as set forth on
Annex III attached hereto. References to the foregoing exhibit in any of the
Note Documents shall be deemed to be references to such exhibit as set forth on
such Annex III.

 

- 2 -



--------------------------------------------------------------------------------

Section 4. Amendments to Security Agreement.

(a) Section 1.01 of the Security Agreement is hereby amended by inserting the
following definition in appropriate alphabetical order:

““Excluded Deposit Accounts” has the meaning given to such term in the Senior
Credit Agreement (as in effect on the date hereof).”

(b) Section 1.01 of the Security Agreement is hereby amended by deleting the
definition of “Article 9 Collateral” appearing therein; and the Security
Agreement (other than in Section 3.01(a) of the Security Agreement, which is
addressed in Section 4(i) of this Second Amendment) is hereby amended to replace
all references to “Article 9 Collateral” therein with references to
“Collateral.”

(c) The definition of “Collateral” set forth in Section 1.01 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

““Collateral” means the Collateral described in Section 3.01 and the Pledged
Collateral.”

(d) The definition of “Grantor” set forth in Section 1.01 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

““Grantor” means the Issuer, each Guarantor, and each Guarantor that is a
wholly-owned Domestic Subsidiary that becomes or is required to become a party
to this Agreement and the SPA on or after the Second Amendment Effective Date.”

(e) The definition of “Subsidiary Parties” set forth in Section 1.01 of the
Security Agreement is hereby amended and restated in its entirety to read as
follows:

““Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party on or after the Second Amendment Effective Date.”

(f) Section 2.01(i) of the Security Agreement is hereby amended by amending and
restating the proviso therein immediately following the reference to
“(collectively, the “Pledged Equity”);” as follows:

“provided that the Pledged Equity shall not include any Excluded Assets;”

(g) Section 2.02(a) of the Security Agreement is hereby amended by (i) replacing
all of the references to “Closing Date” therein with a reference to “Second
Amendment Effective Date” and (ii) amending and restating the proviso therein as
follows:

 

- 3 -



--------------------------------------------------------------------------------

“provided that except as specified by the Requisite Purchasers, no Grantor shall
be required to take any action under the law of any non-U.S. jurisdiction to
create or perfect a security interest in any assets located outside the United
States or any other assets that require such action, including any intellectual
property registered in any non-U.S. jurisdiction (and no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction shall be
required).”

(h) Section 2.02(b) of the Security Agreement is hereby amended by replacing the
reference therein to “$5,000,000” with a reference to “$1,000,000”.

(i) Section 3.01(a) of the Security Agreement is hereby amended by (i) replacing
the reference to “(collectively, the “Article 9 Collateral”)” therein with a
reference to “(collectively, with the Pledged Collateral, the “Collateral”),
(ii) deleting the reference to “and” at the end of clause (xiii) therein,
(iii) redesignating the current clause “(xiv)” as clause “(xviii),” and
(iv) adding new clauses (xiv), (xv), (xvi) and (xvii) thereto as follows:

“(xiv) all Deposit Accounts, Securities Accounts and Commodities Accounts (other
than Excluded Deposit Accounts);

(xv) all leases of real property and all proceeds thereof;

(xvi) all payment intangibles;

(xvii) all money, cash or other Cash Equivalents; and”

(j) Section 3.01(d) of the Security Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) The Collateral Agent is hereby authorized to file with the USPTO or the
USCO (or any successor office) additional documents (including any Intellectual
Property Security Agreements and/or supplements thereto) as may be necessary for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in the Registered Intellectual Property Collateral of each
Grantor in which a security interest has been granted by each Grantor, and
naming any Grantor as debtor and the Collateral Agent as secured party.”

(k) Section 3.01 of the Security Agreement is hereby further amended by deleting
Section 3.01(e) therein in its entirety and replacing it with a reference to
“[Reserved].”.

(l) Section 3.02(d) of the Security Agreement is hereby amended by deleting the
reference to “and” at the end of clause (ii) therein and adding the following at
the conclusion thereof as a new clause (iv) thereto as follows:

“, and (iv) subject to the entry by the applicable Grantor, the Collateral Agent
and the bank, securities intermediary or commodities intermediary, in each case,
with whom such Deposit Account, Securities Account or Commodities Account is
maintained (as applicable) into a customary control agreement with respect to
each Deposit Account, Securities Account or Commodities Account, a perfected
security interest in all such Deposit Accounts, Securities Accounts or
Commodities Accounts (other than any account constituting an Excluded Deposit
Account or an Excluded Asset) in which a security interest may be perfected by
entering into control agreements pursuant to the Uniform Commercial Code.”

 

- 4 -



--------------------------------------------------------------------------------

(m) Section 3.02(f) of the Security Agreement is hereby amended by replacing the
reference therein to “$5,000,000” with a reference to “$500,000”.

(n) Section 3.02 of the Security Agreement is hereby further amended by adding a
new clause (g) thereto as follows:

“(g) As of the Second Amendment Effective Date, Schedule IV hereto sets forth a
true and complete list and description, of all Deposit Accounts, Securities
Accounts, Commodities Accounts (except Excluded Deposit Accounts) and all other
depositary accounts maintained by each Grantor.”

(o) Section 3.03(e) of the Security Agreement is hereby amended by replacing the
reference therein to “$2,500,000” with a reference to “$1,000,000”.

(p) Section 3.03 of the Security Agreement is hereby further amended by adding a
new Section 3.03(h) thereto as follows:

“(h) Deposit Accounts Covenants.

(i) In the case of any Deposit Accounts, Securities Accounts or Commodities
Accounts existing on the Second Amendment Effective Date (other than any account
constituting an Excluded Deposit Account or any Excluded Asset), such Grantor
shall enter into a customary control agreement with the Collateral Agent and the
applicable bank, securities intermediary or commodities intermediary with
respect to such account in form and substance reasonably acceptable to the
Collateral Agent within the same time period as the same are required to be
delivered to the Senior Administrative Agent under the Senior Credit Agreement
(as in effect on the Second Amendment Effective Date).

(ii) Except as provided in Section 6.23 of the Senior Credit Agreement (as in
effect on the Second Amendment Effective Date), the Grantors shall deliver
deposit account control agreements or other similar agreement from each
financial institution at which such Grantor maintains any Deposit Account,
Securities Account or Commodities Account (other than an Excluded Deposit
Account) executed by and among such financial institution, the Senior
Administrative Agent (acting on behalf of the Secured Parties under (and as
defined in) the Senior Credit Agreement), the Collateral Agent and such Grantor
sufficient to give the Collateral Agent “control” (within the meaning set forth
in Section 9-104 of the Uniform Commercial Code and subject to and in accordance
with the Intercreditor and Subordination Agreement) of such account and
otherwise to be in form and substance acceptable to the Collateral Agent, in
each case, to the extent acquired after the Second Amendment Effective Date,
within 60 days after opening any such account.”

 

- 5 -



--------------------------------------------------------------------------------

(q) Section 6.11 of the Security Agreement is hereby amended by deleting
Section 6.11(b) therein in its entirety and replacing it with a reference to
“[Reserved].”.

(r) Section 6.11(e) of the Security Agreement is hereby amended by replacing the
reference therein to the words “(a), (b), (c) or (d) of this Section 6.11” with
a reference to “(a), (c) or (d) of this Section 6.11”.

(s) Section 6.12 of the Security Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 6.12 Additional Grantors. Pursuant to Section 7.10 of the SPA, certain
additional Subsidiaries of the Grantors may be required to enter in this
Agreement as Grantors. Upon execution and delivery by the Collateral Agent and a
Subsidiary of a Security Agreement Supplement, such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder, except to the extent
obtained on or prior to such date and in full force and effect on such date. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.”

(t) Schedules to the Amended Security Agreement. (i) Schedules I, II and III to
the Security Agreement are hereby amended and restated as set forth on Annex IV
attached hereto and (ii) a new Schedule IV shall be added to the Amended
Security Agreement in the form of Annex IV attached hereto. References to each
such schedule shall be deemed to be references to such schedules as set forth on
Annex IV attached hereto.

(u) Exhibits to the Amended Security Agreement. Exhibit II to the Security
Agreement is hereby amended and restated in its entirety to read as set forth on
Annex V attached hereto. References to the foregoing exhibit in any of the Loan
Documents shall be deemed to be references to such exhibit as set forth on such
Annex V.

Section 5. Representations and Warranties.

(a) Power; Authorization; Enforceable Obligations. The Company and each other
Note Party has the requisite power and authority, and the legal right, to enter
into this Second Amendment. The Company and each other Note Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Second Amendment. This Second Amendment
constitutes a legal, valid and binding obligation of the Company and each other
Note Party signatory hereto, enforceable against the Company and each other Note
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(b) Accuracy of Representations and Warranties. Immediately before and after
giving effect to this Second Amendment on the Second Amendment Effective Date,
the representations and warranties of the Company and each other Note Party set
forth in the Note

 

- 6 -



--------------------------------------------------------------------------------

Documents (including, for the avoidance of doubt, in the SPA) are true and
correct in all material respects on and as of the Second Amendment Effective
Date to the same extent as though made on and as of the Second Amendment
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language is true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(c) No Default or Event of Default has occurred and is continuing or would
result from the execution, delivery or performance of this Second Amendment.

(d) Since December 31, 2018, no Material Adverse Effect has occurred or would
result from the execution, delivery or performance of this Second Amendment.

Section 6. [Reserved]

Section 7. Effectiveness; Conditions Precedent. This Second Amendment and each
of the amendments to the Note Documents referenced herein shall become effective
on the date (such date, the “Second Amendment Effective Date”) that the
following conditions have been satisfied (except, in each case, as otherwise
provided in Section 6.23 of the Senior Credit Agreement (as in effect on the
date hereof)):

(a) The Purchasers shall have received, in form and substance satisfactory to
the Requisite Purchasers and the Collateral Agent, each of the following:

(i) Fully-executed counterparts from all parties of this Second Amendment (and
all schedules and exhibits).

(ii) The Joinder to Guaranty executed by IFE Services (USA), Inc. and MTN
International, Inc.

(iii) [Reserved].

(iv) The Security Agreement Supplements executed by IFE Services (USA), Inc. and
MTN International, Inc.

(v) Satisfactory evidence that stock certificates, if any, representing the
Pledged Equity referred to in the Security Agreement including (x) with respect
to any first-tier Foreign Subsidiary, any previously unpledged Equity Interest
of such entity (to the extent it is not an Excluded Subsidiary) and (y) any
other Equity Interest set forth in clause (a)(xviii) below, together in each
case with executed (in blank) stock powers relating thereto, all in form and
substance acceptable to the Collateral Agent and the Requisite Purchasers, have
been delivered to the Senior Administrative Agent.

 

- 7 -



--------------------------------------------------------------------------------

(vi) UCC-1 financing statements for each of IFE Services (USA), Inc. and MTN
International, Inc. in appropriate form for filing in the respective filing
office designated thereon.

(vii) Deposit account control agreements or other similar agreement from each
financial institution at which each Grantor maintains a Deposit Account,
Securities Account, Commodities Account or other similar account (other than the
Excluded Deposit Accounts) executed by and among such financial institution, the
Senior Administrative Agent (acting on behalf of the Secured Parties under (and
as defined in) the Senior Credit Agreement), the Collateral Agent and such
Grantor sufficient to give the Collateral Agent “control” (within the meaning
set forth in Section 9-104 of the Uniform Commercial Code and subject to and in
accordance with the Intercreditor and Subordination Agreement) of such account
and otherwise to be in form and substance acceptable to the Requisite
Purchasers.

(viii) [Reserved].

(ix) [Reserved].

(x) Fully-executed counterparts from all parties of the Amendment No. 1 to
Intercreditor and Subordination Agreement.

(xi) Fully-executed counterparts from all parties of the Seventh Amendment to
Credit Agreement, together with all other documentation relating thereto.

(xii) [Reserved].

(xiii) Lien Searches. Results of proper and customary Lien, bankruptcy,
judgment, copyright, patent and trademark searches with respect to each Note
Party in the applicable jurisdictions in reasonably acceptable scope and with
acceptable results to the Collateral Agent and the Requisite Purchasers.

(xiv) Perfection Certificate. An updated Perfection Certificate relating to the
Note Parties in form and substance satisfactory to the Collateral Agent and the
Requisite Purchasers.

(xv) Resolutions. A true, correct and complete copy of resolutions duly adopted
by the board of directors (or equivalent governing body) of each Note Party
authorizing the execution, delivery and performance of this Second Amendment,
the Amended Purchase Agreement, the Amended Security Agreement and the
transactions contemplated hereby and thereby.

(xvi) Beneficial Ownership Certificates. (i) The Collateral Agent and the
Purchasers shall have received, prior to the Second Amendment Effective Date,
all documentation and other information regarding the Company and the Guarantors
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested

 

- 8 -



--------------------------------------------------------------------------------

in writing of the Company or the Guarantors at least ten (10) days prior to the
Second Amendment Effective Date and (ii) to the extent any of the Company or the
Guarantors qualify as a “legal entity customer” under the Beneficial Ownership
Regulation, prior to the Second Amendment Effective Date, any Purchaser or the
Collateral Agent that has requested, in a written notice to the Company or the
Guarantors at least ten (10) days prior to the Second Amendment Effective Date,
a Beneficial Ownership Certification in relation to the Company or the
Guarantors shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Purchaser or the Collateral Agent
of its signature page to this Second Amendment, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

(xvii) [Reserved].

(xviii) Additional Equity Interests. Each Grantor shall have taken any and all
actions which may reasonably be necessary to pledge all Pledged Collateral (as
defined in the Amended Security Agreement), including without limitation, 100%
of the Equity Interests of MTN International, Inc., owned by such Grantor,
including delivery of stock certificates or other instruments representing all
Equity Interests to the Senior Administrative Agent, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank,
all in form and substance acceptable to the Collateral Agent and the Requisite
Purchasers.

(xix) [Reserved].

(xx) Insurance. Updated certificates of insurance meeting the requirements set
forth in the Amended Purchase Agreement or in the Collateral Documents or as
required by the Collateral Agent, and insurance endorsements naming the
Collateral Agent as lenders’ loss payable as its interest may appear, with
respect of any such insurance, as applicable.

(xxi) Amendments to IP Security Agreements. (i) Fully-executed counterparts from
all parties to the First Amendment to Patent Security Agreement and
(ii) Fully-executed counterparts from all parties to the First Amendment to
Trademark Security Agreement.

(b) Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied.

(c) Fees. The Collateral Agent and the Purchasers shall have received payment
(in cash) of all documented fees and expenses required to be paid or reimbursed
by the Company on the Second Amendment Effective Date including (without
duplication) all professional fees and expenses of the Collateral Agent and the
Purchasers relating to this Second Amendment, the Amended Purchase Agreement and
the transactions related thereto.

(d) Financial Analyses. The Collateral Agent and the Purchasers shall have
received such forecasts, budgets and other business and financial analyses as
they shall request.

 

- 9 -



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Representations and Warranties. The representations and warranties in
Section 5 of this Second Amendment and in the other Note Documents shall be true
and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)) on the Second Amendment Effective Date (or to the
extent that such representations and warranties specifically refer to an earlier
date, such representations and warranties shall have been true and correct in
all material respects as of such earlier date).

(g) No Default. No Default or Event of Default has occurred and is continuing or
would result from the execution, delivery or performance of this Second
Amendment.

(h) No Material Adverse Effect. Since December 31, 2018, no Material Adverse
Effect shall have occurred or would result from the execution, delivery or
performance of this Second Amendment;

(i) Other. The Note Parties shall have provided such other items and shall have
satisfied such other conditions as may be reasonably required by the Requisite
Purchasers.

Section 8. Post-Closing Covenant. The Note Parties, jointly and severally,
covenant and agree to satisfy the requirements and/or provide to the Collateral
Agent or the Senior Administrative Agent, as applicable, each of the documents,
instruments, agreements and information set forth on Schedule 6.23 to the Senior
Credit Agreement (as in effect on the date hereof) (each in form and substance
satisfactory to the Collateral Agent and the Requisite Purchasers) in their
reasonable discretion), as soon as commercially reasonable after the Second
Amendment Effective Date and by no later than the date set forth on Schedule
6.23 to the Senior Credit Agreement (as in effect on the date hereof) with
respect to such action (or such later date as the Collateral Agent (at the
direction of the Requisite Purchasers) may reasonably agree).

Section 9. Entire Agreement. This Second Amendment, the Amended Purchase
Agreement, the Amended Security Agreement, and the other Note Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

Section 10. GOVERNING LAW. THIS SECOND AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11. Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and
waiver of jury trial provisions set forth in Sections 13.6 and 13.7 of the
Amended Purchase Agreement are hereby incorporated by reference, mutatis
mutandis.

Section 12. Consent to Service of Process. Each party to this Second Amendment
irrevocably consents to the service of process in the manner provided for
notices in Section 13.1 of the Amended Purchase Agreement. Nothing in any Note
Document will affect the right of any party to this Second Amendment to serve
process in any other manner permitted by law.

 

- 10 -



--------------------------------------------------------------------------------

Section 13. Severability. Any term or provision of this Second Amendment which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Second Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Second Amendment in any other jurisdiction. If any
provision of this Second Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

Section 14. Note Document. This Second Amendment constitutes a “Note Document”
for all purposes of the Amended Purchase Agreement and the other Note Documents.

Section 15. Reaffirmation. Each of the undersigned Note Parties (i) acknowledges
all of its obligations, undertakings and liabilities under the Purchase
Agreement, the Security Agreement and the other Note Documents to which it is a
party in each case as amended hereby or in connection herewith and such
obligations, undertakings and liabilities (as so amended hereby, where
applicable), are hereby reaffirmed and remain in full force and effect on a
continuous basis, (ii) agrees that its grant of security interests pursuant to
the Security Agreement is hereby remade, reaffirmed and remains in full force
and effect after giving effect to this Second Amendment and secures all Note
Obligations (as in effect after giving effect hereto), (iii) acknowledges and
agrees that the Note Obligations and the Guaranteed Obligations (as defined in
the Guaranty Agreement) include, among other things and without limitation, the
due and punctual payment of the principal of, interest on, and premium (if any)
on, the Notes and (iv) acknowledges and agrees that the execution of this Second
Amendment shall not operate as a waiver of any right, power or remedy of the
Collateral Agent, the Requisite Purchasers or the other Purchasers, constitute a
waiver of any provision of any of the Note Documents or serve to effect a
novation of the Note Obligations.

Section 16. Expenses. The Company agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the Purchasers in
connection with the negotiation, preparation, execution and delivery of this
Second Amendment and the Amended Purchase Agreement.

Section 17. Counterparts. This Second Amendment may be executed by the parties
hereto in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Second Amendment
by fax, email or other electronic transmission (including in .pdf or .tif
format) shall be effective as delivery of a manually executed counterpart of
this Second Amendment.

Section 18. Headings. The headings of this Second Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

- 11 -



--------------------------------------------------------------------------------

Section 19. Effect of this Second Amendment. Except as expressly set forth
herein, (i) this Second Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Purchasers or the Collateral Agent, in each case under the Purchase
Agreement or any other Note Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Purchase Agreement or any other Note Document.
Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Purchase Agreement or any
other Note Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and each Note Party reaffirms its obligations
under the Note Documents to which it is party and the grant of its Liens on the
Collateral made by it pursuant to the Security Documents. The execution,
delivery and effectiveness of this Second Amendment shall not, except as
expressly provided herein or as provided in the exhibits hereto, operate as a
waiver of any right, power or remedy of any Purchaser or the Collateral Agent
under any of the Note Documents, or constitute a waiver of any provision of any
of the Note Documents. This Second Amendment shall not extinguish the
obligations for the payment of money outstanding under the Purchase Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Purchase Agreement, which shall remain in full
force and effect, except to any extent modified hereby or as provided in the
exhibits hereto. Nothing implied in this Second Amendment or in any other
document contemplated hereby shall be construed as a release or other discharge
of any of the Note Parties from the Note Documents. From and after the Second
Amendment Effective Date, all references to the Purchase Agreement or the
Security Agreement in any Note Document and all references in the Purchase
Agreement or the Security Agreement to “this Agreement,” “hereunder,” “hereof”
or words of like import referring to the Purchase Agreement and/or the Security
Agreement shall, unless expressly provided otherwise, be deemed to refer to the
Amended Purchase Agreement and/or the Security Agreement as amended hereby,
respectively. Each of the Note Parties hereby consents to this Second Amendment
and confirms that all obligations of such Note Party under the Note Documents to
which such Note Party is a party shall continue to apply to the Purchase
Agreement as amended hereby.

[Remainder of page left intentionally blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC., as Company By:   /s/ Christian Mezger   Name:
Christian Mezger   Title: Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

GLOBAL EAGLE SERVICES, LLC

AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN MOTION, INC.

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC. INFLIGHT PRODUCTIONS USA
INC.

POST MODERN EDIT, INC.

THE LAB AERO, INC.

ROW 44, INC.

N44HQ, LLC

EMERGING MARKETS COMMUNICATIONS, LLC

MARITIME TELECOMMUNICATIONS NETWORK, INC.

MTN INTERNATIONAL, INC.

MTN GOVERNMENT SERVICES, INC.

MTN LICENSE CORP.

GLOBAL EAGLE TELECOM LICENSING SUBSIDIARY LLC

IFE SERVICES (USA), INC.,

each as a Guarantor

By:   /s/ Christian Mezger   Name: Christian Mezger   Title: Chief Financial
Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Agent By:   /s/ Matthew
Trybula   Name: Matthew Trybula   Title: Associate Counsel

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SEARCHLIGHT II TBO, L.P., as Purchaser

By:

  Searchlight II TBO GP, LLC, its general partner By:   /s/ Eric Sondag   Name:
Eric Sondag   Title: Authorized Officer SEARCHLIGHT II TBO-W, L.P., as Purchaser

By:

  Searchlight II TBO GP, LLC, its general partner By:   /s/ Eric Sondag   Name:
Eric Sondag   Title: Authorized Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ANNEX I

AMENDED PURCHASE AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Conformed through First Amendment – March 27, 2018

ANNEX I

SECURITIES PURCHASE AGREEMENT

AMONG

GLOBAL EAGLE ENTERTAINMENT INC.

AND

THE PURCHASERS IDENTIFIED ON SCHEDULE I HERETO

DATED AS OF MARCH 8, 2018

As Amended by (i) the First Amendment to Securities Purchase Agreement, dated as
of March 27, 2018, and (ii) the Second Amendment to Securities Purchase
Agreement and Amendment to Security Agreement, dated as of July 19, 2019.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

1.1

  Defined Terms      2  

1.2

  Terms Generally      3945  

1.3

  Use of Defined Terms      3946  

1.4

  Currency      4046  

1.5

  Accounting Terms      4046  

1.6

  Limited Condition Acquisition.      46  

ARTICLE II PURCHASE AND SALE OF THE NOTES AND THE WARRANTS

     4047  

2.1

  Purchase and Sale      4047  

2.2

  Purchase Price Allocation      4047  

2.3

  Closing      4148  

ARTICLE III PROVISIONS OF THE NOTES

     4148  

3.1

  The Notes      4148  

3.2

  General Provisions As To Payments      4249  

3.3

  Interest      4249  

3.4

  Default Interest      4451  

3.5

  Optional Prepayments      4552  

3.6

  Taxes      4552  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     4553  

4.1

  Financial Condition      4653  

4.2

  Corporate Existence; Compliance with Law, Etc.      4653  

4.3

  Corporate Power; Authorization; Consents; Enforceable Obligations      4754  

4.4

  No Legal Bar      4754  

4.5

  No Material Litigation      4755  

4.6

  Ownership of Property; Liens; Condition of Properties      4755  

4.7

  Intellectual Property      4855  

4.8

  Taxes      4855  

4.9

  Federal Regulations      4855  

4.10

  ERISA Compliance      4856  

4.11

  Investment Company Act      4956  

4.12

  Subsidiaries      4956  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

4.13

  Accuracy and Completeness of Information      4957  

4.14

  Permits, Etc.      5057  

4.15

  Solvency      5057  

4.16

  Owner of Collateral; Validity of Accounts      5057  

4.17

  Capitalization      5058  

4.18

  Environmental Matters      5158  

4.19

  Labor Matters      5259  

4.20

  FCC Authorizations      5259  

4.21

  USA Patriot Act; OFAC; FCPA      5260  

4.22

  Security Documents      5360  

4.23

  EEA Financial Institutions      5461  

4.24

  Beneficial Ownership Certification      61  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     5461  

5.1

  Purchase for its Own Account      5461  

5.2

  Accredited Purchaser      5461  

5.3

  Authority, Etc.      5461  

5.4

  Securities Act Compliance      5462  

ARTICLE VI CONDITIONS TO PURCHASE AND ISSUANCE

     5562  

6.1

  Conditions to Obligations of Purchasers on the Closing Date      5562  

6.2

  Conditions to Obligations of the Company on the Closing Date      5663  

ARTICLE VII AFFIRMATIVE COVENANTS

     5664  

7.1

  Financial Statements      5664  

7.2

  Other Information      5865  

7.3

  Notices      5865  

7.4

  Payment of Taxes      5866  

7.5

  Preservation of Existence, Etc.      5866  

7.6

  Maintenance of Properties      5966  

7.7

  Insurance      5966  

7.8

  Compliance with Laws      5967  

7.9

  Books and Records      6067  

7.10

  Additional Collateral; Additional Guarantors      6067  

7.11

  Compliance with Environmental Laws      6067  

7.12

  Further Assurances      6068  

7.13

  Designation of Subsidiaries      6168  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

7.14

  Use of Proceeds      6169  

7.15

  Offer to Repurchase Upon Change of Control      6169  

7.16

  End of Fiscal Years      6370  

7.17

  Lines of Business      6371  

7.18

  Communications Regulations      6371  

7.19

  Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons; Anti-Corruption;
Licenses      6371  

7.20

  ERISA Compliance      6471  

7.21

  Other Information      6472  

ARTICLE VIII NEGATIVE COVENANTS

     6472  

8.1

  Limitation on Indebtedness      6472  

8.2

  Limitation on Liens      6978  

8.3

  Investments      7584  

8.4

  Fundamental Changes      7888  

8.5

  Dispositions      8090  

8.6

  Restricted Payments      8393  

8.7

  Transactions with Affiliates      8696  

8.8

  Burdensome Agreements      8797  

8.9

  Prepayments, Etc. of Subordinated Indebtedness 89, Qualified Debt or
Convertible Notes      99  

8.10

  Permitted JV Holdings Activities      101  

ARTICLE IX TRANSFER OF NOTES

     90101  

9.1

  Note Register      90101  

9.2

  Lost, Destroyed or Mutilated Notes      91102  

9.3

  Restriction on Transfer      91102  

9.4

  Restrictive Legend      91102  

9.5

  Notice of Transfer      93104  

ARTICLE X EVENTS OF DEFAULT

     93104  

10.1

  Defaults      93104  

10.2

  Acceleration      96107  

10.3

  Waiver of Defaults      96108  

10.4

  Control by Majority      96108  

10.5

  Limitation on Suits      97108  

ARTICLE XI [RESERVED]

     97108  

ARTICLE XII THE COLLATERAL AGENT

     97108  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page  

12.1

  Appointment      97108  

12.2

  Powers and Duties; General Immunity      97109  

12.3

  Independent Investigation by the Purchasers; No Responsibility For Appraisal
of Creditworthiness      98110  

12.4

  Right to Indemnity      99110  

12.5

  Resignation of Collateral Agent; Successor Collateral Agent      99111  

12.6

  Collateral Documents      100111  

ARTICLE XIII MISCELLANEOUS

     100112  

13.1

  Notices      100112  

13.2

  Survival of Agreement      101113  

13.3

  Successors and Assigns; Participations      102114  

13.4

  Expenses      103114  

13.5

  Indemnification      103114  

13.6

  GOVERNING LAW; JURISDICTION AND VENUE      104116  

13.7

  WAIVER OF JURY TRIAL      104116  

13.8

  Waivers; Amendments      105117  

13.9

  Public Announcements      105117  

13.10

  Independence of Covenants, Representations and Warranties      106118  

13.11

  No Fiduciary Relationship      107118  

13.12

  No Duty      107119  

13.13

  Construction      107119  

13.14

  Severability      107119  

13.15

  Counterparts; Facsimile Execution      107119  

13.16

  Headings      108119  

13.17

  Entire Agreement      108120  

13.18

  USA Patriot Act Notice      108120  

13.19

  Lien Termination, Subordination and Release; Guarantee Release      108120  

13.20

  Pro Forma Calculations      109121  

SCHEDULES AND EXHIBITS

 

Schedule I    -    Purchasers, Securities and Notices Incorporated Schedule 4.17
   -    Capitalization

 

Exhibit A    -    Form of Note Exhibit B    -    Form of Guaranty Agreement
Exhibit C    -    Form of Security Agreement

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

         Page

Exhibit D    -    Form of Penny Warrant Exhibit E    -    Form of Market Warrant
Exhibit F    -    Form of Warrantholders Agreement Exhibit G    -    Form of
Subordination Terms Exhibit H    -    Form of Intercreditor and Subordination
Agreement Exhibit I - Form of Joinder

 

vi



--------------------------------------------------------------------------------

Each of the Purchasers referred to below and each holder of the Notes
(a) acknowledges that it has received a copy of the Intercreditor and
Subordination Agreement (as defined below), (b) agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor and
Subordination Agreement, (c) authorizes and instructs the Collateral Agent (as
defined below) to enter into the Intercreditor and Subordination Agreement as
Collateral Agent and on behalf of such Purchaser or such holder, as applicable,
and (d) hereby consents to the payment subordination and the subordination of
the Liens (as defined below) securing the Note Obligations (as defined below) on
the terms set forth in the Intercreditor and Subordination Agreement. The
foregoing provisions are intended as an inducement to the lenders and/or
purchasers under the First Lien Loan Documents (as defined in the Intercreditor
and Subordination Agreement) and the other Second Lien Note Documents (as
defined in the Intercreditor and Subordination Agreement) to extend credit to
the Company (as defined below) and the Guarantors (as defined below) and such
lenders and/or purchasers are intended third party beneficiaries of such
provisions. In the event of any conflict or inconsistency between the provisions
of the Intercreditor and Subordination Agreement and this Agreement, the
provisions of the Intercreditor and Subordination Agreement shall control.

SECURITIES PURCHASE AGREEMENT, dated as of March 8, 2018, among (i) Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), (ii) the Persons
listed on Schedule I hereto (each, a “Purchaser” and collectively, the
“Purchasers”), and (iii) a collateral agent to be determined, who will execute
this agreement by Joinder (in such capacity, the “Collateral Agent”).

RECITALS

WHEREAS, the Company has authorized the issuance of up to $150,000,000 aggregate
principal amount of its Second Lien Notes (the “Notes”) to be issued in
accordance with the terms and conditions of this Agreement and substantially in
the form of Exhibit A hereto;

WHEREAS, the Company has authorized the issuance of (i) warrants to acquire an
aggregate of 18,065,775 shares of Common Stock at an exercise price of $0.01 per
share (the “Penny Warrants”) and (ii) warrants to acquire an aggregate of
13,000,000 shares of Common Stock at an exercise price of $1.57 per share (the
“Market Warrants” and, together with the Penny Warrants, the “Warrants”), in
each case, in accordance with the terms and conditions of this Agreement and
substantially in the forms as Exhibit D and Exhibit E hereto, respectively; and

WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company, the Notes and the Warrants in such amounts as is set forth opposite its
name in Schedule I hereto;

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, on consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms.

“Accretive” means, with respect to any acquisition of any Person, entity or line
of business (a “Target”), the Company has reasonably determined that based on
its analysis of the Target’s financial performance and business and applying an
equivalent methodology of accounting analysis as used for calculating its
Reported EBITDA hereunder to the Target, (i) Target’s Reported EBITDA (as
calculated on a stand-alone basis as applied as if the Target was the sole Note
Party), (x) for the twelve months immediately preceding such proposed
acquisition, was greater than zero and (y) for the twelve months immediately
following such acquisition, taking into account any and all assumed or incurred
liabilities or Indebtedness in connection with such acquisition, is not
projected to result in a reduction of the Company’s Reported EBITDA or Reported
Adjusted EBITDA for such period and (ii) the Consolidated First Lien Net
Leverage Ratio on a Pro Forma Basis as determined in accordance with
Section 13.20 after giving effect to such transaction shall be as of the last
day of the most recently ended Test Period, and shall be projected at all times
for a twelve month period after such acquisition to be, less than the
Consolidated First Lien Net Leverage Ratio immediately prior to giving effect to
such transaction.

“Administrative AgentActioned Costs Savings” has the meaning given to such term
in the preamble to this Agreement.set forth in the definition of “Consolidated
EBITDA.”

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control,” as used in this definition, means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
The terms “controlled” and “controlling” have meanings correlative to the
foregoing. Notwithstanding the foregoing, (i) the Company, its Subsidiaries and
its other Affiliates shall not be considered Affiliates of any of the Holders or
any of their respective Affiliates and (ii) none of the Holders shall be
considered Affiliates of any Portfolio Company in which any of the Holders or
any of their investment fund Affiliates have made any debt or equity investment.

“Agreement” means this Agreement, together with all schedules, exhibits and
annexes attached hereto, as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

“Anti-Terrorism Laws” means any Requirements of Law relating to terrorism or
money laundering, including Executive Order No. 13224, the Patriot Act, the Bank
Secrecy Act, the Money Laundering Control Act of 1986 (i.e., 18 U.S.C. §§ 1956
and 1957), the Requirements of Law administered by OFAC, and all Requirements of
Law comprising or implementing these laws.

 

2



--------------------------------------------------------------------------------

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

(1) 1% of the then outstanding principal amount of the Note; and

(2) the excess of:

(a) the sum of the present valuevalues at such redemption date of (i) the
redemption price of the Note on the third anniversary of the Closing Date (such
redemption price being set forth in the table appearing in Section 3.5(a)) plus
(ii) all required interest and principal payments due on the Note through the
third anniversary of the Closing Dateand including June 30, 2023 (excluding
accrued but unpaid interest to, but excluding, the redemption date) (assuming
(x) if the Cash Interest Payment Condition is not satisfied on such redemption
date, that all interest payments are made at the PIK Interest and any PIK
Interest has been capitalized on the scheduled dates set forth herein or (y) if
the Cash Interest Payment Condition is satisfied on such redemption date, that
all interest payments are made at the Cash Interest Rate), discounted to such
redemption date on a semi-annual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate as of such redemption date plus 50
basis points; over

(b) the then outstanding principal amount of the Note.

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close or be closed.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blocked Person” means a Person (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Purchaser is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224 or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close or be closed.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Company and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of the Company and its Restricted Subsidiaries.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), any and
all warrants, options or rights to purchase or any other securities convertible
into any of the foregoing.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Company and its Restricted Subsidiaries.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:

(a) Dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, a province of Canada, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development; (ii) readily-marketable securities issued by any
agency of the Canadian federal government, the United Kingdom or any country
which is a member of the Organisation for Economic Cooperation and Development,
the obligations of which are fully backed by the full faith and credit of the
United States or Canadian government, the United Kingdom or any country which is
a member of the

 

4



--------------------------------------------------------------------------------

Organisation for Economic Cooperation and Development, as applicable; and
(iii) any readily-marketable direct obligations issued by any other agency of
the Canadian government, any province of Canada or any political subdivision of
any such state or province or any public instrumentality thereof, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development; provided that, in each case of (i), (ii), and
(iii) above, such obligations, such obligations or securities (x) mature within
one year from the date of acquisition thereof and (y) have a rating of at least
“A-1” from S&P and at least “P-1” from Moody’s;

(d) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (A) is organized under the Laws of
the United States, any state thereof, the District of Columbia or any member
nation of the Organisation for Economic Co-operation and Development or is the
principal banking Subsidiary of a bank holding company organized under the Laws
of the United States, any state thereof, the District of Columbia or any member
nation of the Organization for Economic Cooperation and Development and is a
member of the Federal Reserve System, and (B) has combined capital and surplus
of at least $250,000,000 or $100,000,000 in the case of any non-U.S. bank (any
such bank being an “Approved Bank”), in each case with maturities not exceeding
24 months from the date of acquisition thereof;

(e) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) and rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

(f) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Company);

(g) repurchase obligations for underlying securities of the types described in
clauses (b), (c), (d) and (f) above entered into with any Approved Bank;

(h) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(i) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

5



--------------------------------------------------------------------------------

(j) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(k) (i) instruments equivalent to those referred to in clauses (a) through
(j) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent and in amounts reasonably required in connection with any
business conducted by any Restricted Subsidiary organized in such jurisdiction
and (ii) in the case of any Foreign Subsidiary, such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business;

(l) Investments, classified in accordance with GAAP as Current Assets of the
Company or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (k) above; and

(m) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (l) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(k) above; provided that such amounts are converted into any currency listed in
clause (a) or (k) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Interest Rate” has the meaning given to such term in Section 3.3(a)(ii).

“Cash Interest Payment Condition” means, as of any date of determination, that
interest on the Notes has converted to accrue in cash at the Cash Interest Rate
in accordance with Section 3.3(a)(ii) and the Company has made at least one
payment of interest in cash at the Cash Interest Rate on the applicable Interest
Payment Date.

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Subsidiary of the BorrowerCompany that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” means a Domestic Subsidiary of the BorrowerCompany that
owns no material assets (directly or through one or more disregarded entities)
other than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.

 

6



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to occur if (in the case of clauses (a) and
(b), subject to the proviso at the end of this definition):

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) (but excluding (x) any employee
benefit plan of such person and its Subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and, (y) PAR CapitalSearchlight and (z) Nantahala), shall have,
directly or indirectly, acquired beneficial ownership of Equity Interests
representing 35% or more of the aggregate voting power represented by the issued
and outstanding Equity Interests of the Company;

(b) PAR CapitalSearchlight or Nantahala shall have, directly or indirectly,
acquired beneficial ownership of Equity Interests representing 40% or more of
the aggregate voting power represented by the issued and outstanding Equity
Interests of the Company; or

(c) a “change of control” (or similar event) shall occur in any document
pertaining to Credit Agreement Refinancing Indebtedness (as defined in the
Senior Credit Agreement) or Permitted Ratio Debt (or any Permitted Refinancing
of any of the foregoing), in each case with an aggregate outstanding principal
amount in excess of $20,000,000.7,500,000;

provided that, for purposes of determining whether a “Change of Control” has
occurred, in no event shall Searchlight and Nantahala be considered a “group”
within the meaning of Rule 13d-3 or 13d-5 under the Exchange Act.

“Change of Control Offer” has the meaning given to such term in Section 7.15(a).

“Change of Control Payment” has the meaning given to such term in
Section 7.15(a).

“Change of Control Payment Date” has the meaning given to such term in
Section 7.15(a)(ii).

“Closing” has the meaning given to such term in Section 2.3(a).

“Closing Date” has the meaning given to such term in Section 2.3(a).

“CNI True-Up Amount” means, for the first fiscal quarter of each fiscal year of
the Company, an amount (if positive) equal to (x) the aggregate amount that
increased Consolidated Net Income under clauses (e)(x) (to the extent relating
to amounts paid in cash or Cash Equivalents by WMS to JV Holdings pursuant to
section 5.2.2 of the WMS LLC Agreement) and (e)(y) of the definition of
Consolidated Net Income during the immediately preceding fiscal year of the
Company, minus (y) the aggregate amount of distributions actually paid in cash
or Cash Equivalents by WMS to JV Holdings pursuant to section 5.2.2 of the WMS
LLC Agreement during such immediately preceding fiscal year of the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

7



--------------------------------------------------------------------------------

“Collateral” means the “Collateral” as such term is defined in the Security
Agreement and any other collateral security granted under the Collateral
Documents.

“Collateral Agent” has the meaning given to such term in the preamble to this
Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) if the Company or any Restricted Subsidiary creates any additional security
interest upon any property or assets that would constitute Collateral to secure
any First Lien Obligations, it must, within 30 days, grant a second priority
perfected security interest upon such Collateral as security for the Notes and
Guaranty Agreement, as applicable; and

(b) if the Company or any Restricted Subsidiary which is not then a Guarantor
becomes a guarantor of any First Lien Obligations, it must, within 30 days,
execute and deliver a joinder agreement to the Guaranty Agreement and become a
Guarantor thereunder.

“Collateral Documents” means, collectively, the Guaranty Agreement, the Security
Agreement, the Intercreditor and Subordination Agreement and any other security
agreement, pledge agreement, deed of trust, mortgage, notice to or
acknowledgment of a registrar or depositary institution, Control Agreement,
collateral assignment or other collateral security agreement executed and
delivered by the Company or any other Note Party (and executed by any third
party whose signature is necessary) to secure the Note Obligations, in each
case, either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or supplanted.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.

“Company” has the meaning given to such term in the preamble to this Agreement.

“Company Party” means the Company or any of its Restricted Subsidiaries.

“Company Securities” has the meaning given to such term in Section 4.17.

“Consolidated Cash Interest Expense” means, for any period, total interest
expense determined in accordance with GAAP for such period but only to the
extent paid or currently payable in cash in such period (for the avoidance of
doubt, any such amount shall exclude any interest expense that, at the option of
the Company, may be paid in cash or in kind, as long as the Company elects such
payment to be made in kind and such payment is actually paid in kind during the
relevant period), and excluding, for the avoidance of doubt, (i) amortization of
deferred financing costs, debt issuance and amendment costs, commissions, fees
and expenses,

 

8



--------------------------------------------------------------------------------

(ii) Transaction Expenses, fees and expenses associated with the EMC Acquisition
Transactions and the MTN Acquisition Transactions and any annual agency fees,
(iii) fees and expenses (including bridge, arrangement, structuring, amendment,
commitment and other similar fees) associated with any amendment or modification
of the Securities Documents and any Disposition, Permitted Acquisition,
Investment or issuance of Equity Interests or Indebtedness, in each case,
permitted hereunder and whether or not consummated, (iv) any expenses resulting
from discounting of indebtedness in connection with the application of
recapitalization accounting or purchase accounting, (v) penalties or interest
related to taxes and any other amounts of noncash interest resulting from the
effects of acquisition method accounting or pushdown accounting, (vi) the
accretion or accrual of, or accrued interest on, discounted liabilities during
such period, (vii) any one-time cash costs associated with breakage in respect
of Swap Contracts for interest rates and (viii) all non-recurring interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations.

“Consolidated EBITDA” means, for any period, the sum of (x) Reported Adjusted
EBITDA for such period, plus (y) to the extent not exceeding 20% of the Reported
Adjusted EBITDA for such period, estimated “run-rate” cost savings which have
not yet been realized from actions previously taken by the Company and its
Subsidiaries as of such time, as certified by a financial officer of the Company
as being reasonably anticipated and achievable during the 12-month period
following the end of the applicable period for which Consolidated EBITDA is so
being calculated (“Actioned Costs Savings”) calculated as if such Actioned Cost
Savings have been realized on the first day of the applicable Test Period and
were realized during the entirety of such Test Period. As used herein, “run-
rate” means the full annualized benefit that is associated with any Actioned
Costs Savings, net of the amount of actual benefits realized, during any Test
Period and any subsequent Test Period (covering the period in which such action
giving rise to such Actioned Costs Savings occurred) in which the effects
thereof are expected to be realized relating to such Actioned Costs Savings (but
in no event exceeding one year from such action giving rise to such Actioned
Costs Savings). In addition, if during such period for which Consolidated EBITDA
is being so calculated, any Specified Transaction shall have occurred, then
Consolidated EBITDA shall be adjusted in accordance with Section 13.20(a) and
(b) hereof (solely as such adjustments relate to those elements of Consolidated
EBITDA set forth herein (and in Reported Adjusted EBITDA) and solely on and
subject to the terms set forth herein (including the limitations in clause
(y) above), in each case, as if such Specified Transaction had taken place on
the first day of the Test Period for which Consolidated EBITDA is being
calculated.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (vii)(B), (x) and
(xi) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Company and its Restricted Subsidiaries:

 

9



--------------------------------------------------------------------------------

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(C) non-cash interest payments, (D) the interest component of Capitalized
Leases, (E) net payments, if any, pursuant to interest Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions and fees, and (G) the interest component of any
pension or other post-employment benefit expense) and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

(ii) without duplication, provision for taxes based on income, profits or
capital gains of the Company and the Restricted Subsidiaries, including, without
limitation, federal, state, foreign, local, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Company and its Restricted Subsidiaries),

(iv) extraordinary, infrequent, unusual, exceptional or non-recurring charges,
expenses or losses,

(v) non-cash charges, expenses or losses, including, without limitation, any
non-cash expense relating to the vesting of warrants (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

(vi) retention, recruiting, relocation and signing bonuses and expenses, stock
option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, and any
one time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company (including,
without duplication, any such payments made in connection with the consummation
of the MTN Acquisition Transactions or the EMC Acquisition Transactions, as the
case may be),

(vii) (A) the amount of any restructuring charges and related charges,
restructuring costs, integration costs, transition costs, consolidation and
closing costs for facilities, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to

 

10



--------------------------------------------------------------------------------

acquisitions after the Closing Date and to closure/consolidation of facilities,
retention charges, systems establishment costs and excess pension charges) and
(B) the amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Company in good faith to result from
actions taken or expected to be taken in connection with (1) the MTN Acquisition
Transactions, the EMC Acquisition Transactions, the Transactions (as defined in
the Senior Credit Agreement) or any other Specified Transaction or (2) the
implementation of any Cost Savings Initiative after the Closing Date (in each
case calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions, other operating improvements and synergies were realized during the
entirety of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (x) such cost savings, operating
expense reductions, other operating improvements and synergies are
(i) reasonably supportable and quantifiable in the good faith judgment of the
Company, and (ii) reasonably anticipated to be realized within 18 months after
the consummation of the applicable Specified Transaction or the implementation
of a Cost Savings Initiative which is expected to result in such cost savings,
expense reductions, other operating improvements or synergies, (y) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (vii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period and (z) the aggregate add-backs pursuant to this
clause (vii)(B) (plus any adjustments made pursuant to Section 13.20(c) but
excluding any adjustments consistent with Article 11 of Regulation S-X and as
interpreted by the staff of the SEC) shall not exceed 25% of Consolidated EBITDA
for such Test Period (calculated after giving effect to any such add-backs or
adjustments),

(viii) [Reserved],

(ix) any Transaction Expenses and other accruals, payments and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses), or any amortization thereof, related to the Transactions, the MTN
Acquisition Transactions, the EMC Acquisition Transactions, acquisitions,
Investments, dividends, Dispositions, or any amortization thereof, issuances of
Indebtedness or Equity Interests permitted under the Note Documents or repayment
of debt, issuance of equity securities, refinancing transactions or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated on the Closing Date and any such transaction undertaken
but not completed),

(x) to the extent not already included in Consolidated Net Income, proceeds of
business interruption insurance (to the extent actually received),

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xii) any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting associated with the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment consummated prior to or, to the extent not prohibited
by this Agreement, after the Closing Date,

 

11



--------------------------------------------------------------------------------

(xiii) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that the amount of such cash dividends or distributions
deducted pursuant to this clause (xiii) in any Test Period shall not exceed such
third party’s pro rata share of the Consolidated EBITDA (to the extent positive)
of such non-wholly owned Restricted Subsidiary for such Test Period,

(xiv) letter of credit fees,

(xv) the amount of fees, indemnifications and reimbursement of expenses of
directors of any Company Party,

(xvi) any Equity Funded Employee Plan Costs,

(xvii) any net loss from disposed, abandoned or discontinued operations or
product lines,

(xviii) [Reserved],

(xix) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in any case in connection with any acquisition or other
Investment, and

(xx) any costs or expenses incurred relating to environmental remediation,
litigation or other disputes in respect of events and exposures that occurred
prior to the Closing Date;

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and
(iii) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary;
provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of the Financial Accounting Standards Board’s Accounting
Standards Codification 815 and the International Accounting Standard Board’s IAS
39 and their respective related pronouncements and interpretations; and

 

12



--------------------------------------------------------------------------------

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 13.20.

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Company or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the First Lien Obligations minus up to $100,000,000 of
cash and Cash Equivalents ((x) other than Restricted Cash and (y) other than
cash or Cash Equivalents in an amount equal to the amount of the Deducted
Qualified Debt plus the amount of the proceeds of any such Qualified Debt or
Excluded Contributions issued or received to finance a Permitted Acquisition in
accordance with Section 8.3(i) but which has not yet been applied, in each case,
as of such date of determination) included on the consolidated balance sheet of
the Company and the Restricted Subsidiaries as of such date, free and clear of
all Liens (other than Liens permitted by Section 8.2); provided that
Consolidated First Lien Net Debt shall not include Indebtedness in respect of
letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated First Lien Net Debt until three Business Days
after such amount is drawn. For the avoidance of doubt, it is understood that
obligations (i) under Swap Contracts and (ii) owed by Unrestricted Subsidiaries,
do not constitute Consolidated First Lien Net Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(a) any after-tax effect of extraordinary items (including gains or losses and
all fees and expenses relating thereto) for such period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 12 months after the closing of or the EMC
Acquisition Transactions or any other acquisition that are so required to be
established or adjusted as a result of such acquisition) in accordance with GAAP
or changes as a result of adoption or modification of accounting policies in
accordance with GAAP shall be excluded,

 

13



--------------------------------------------------------------------------------

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Company, shall be excluded,

(e) the net income (loss) for such period of any Person that is not a Subsidiary
of the Company, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that
(x) Consolidated Net Income of the Company shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Company or a Restricted Subsidiary thereof in respect of
such period (except to the extent relating to amounts certified by the Company
pursuant to the following clause (y)), and (y) at the option of the Company and
without duplication of the foregoing clause (x), solely while MTN or JV Holdings
is a Restricted Subsidiary and a member of WMS and WMS is not a direct or
indirect Subsidiary of the Company, Consolidated Net Income of the Company for
any fiscal quarter of the Company shall be increased by the amount of
distributions determined in good faith by the Company as being available to be
paid from WMS to JV Holdings in respect of such fiscal quarter pursuant to
section 5.2.2 of the WMS LLC Agreement but not actually paid to JV Holdings
during such fiscal quarter,

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of Company or any of its Subsidiaries in connection with the MTN
Acquisition Transactions, the EMC Acquisition Transactions, or the Transactions,
as the case may be, shall be excluded,

(h) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Company has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365-day period), shall be excluded,

 

14



--------------------------------------------------------------------------------

(i) to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount (A) is not denied by the applicable carrier in writing within
180 days of the occurrence of such event and (B) is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded,

(j) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries or such Person’s assets are acquired by the
Company or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 13.20),

(k) solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the income of any Restricted Subsidiary of
the Company that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its Restricted Subsidiaries that are Guarantors by
such Person during such period in accordance with such documents and
regulations, and

(k) [reserved], and

(l) the Consolidated Net Income of the Company shall be reduced by the
applicable CNI True-Up Amount (if any).

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to (x) with respect to any such
adjustments related to any period occurring prior to the consummation of the EMC
Acquisition, EMC and its Restricted Subsidiaries, and (y) with respect to any
such adjustments related to any period occurring after the consummation of the
EMC Acquisition, the Company’s Restricted Subsidiaries), as a result of the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or, to the extent not prohibited by this Agreement, after the Closing Date, or
the amortization or write-off of any amounts thereof. For the avoidance of
doubt, Consolidated Net Income shall be calculated, including pro forma
adjustments, in accordance with Section 13.20.

 

15



--------------------------------------------------------------------------------

“Consolidated Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Net Debt (other than any portion of
Consolidated Total Net Debt that is unsecured) as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or, to the extent not prohibited by this Agreement, after the Closing Date)
consisting of Indebtedness for borrowed money, purchase money debt and
Attributable Indebtedness minus (b) up to $100,000,000 of cash and Cash
Equivalents ((x) other than Restricted Cash and (y) other than cash or Cash
Equivalents in an amount equal to the amount of the Deducted Qualified Debt plus
the amount of the proceeds of any such Qualified Debt or Excluded Contributions
issued or received to finance a Permitted Acquisition in accordance with Section
8.3(i) but which has not yet been applied, in each case, as of such date of
determination) included on the consolidated balance sheet of the Company and its
Restricted Subsidiaries as of such date, free and clear of all Liens (other than
Liens permitted by Section 8.2); provided that Consolidated Total Net Debt shall
not include Indebtedness in respect of letters of credit, except to the extent
of unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Net Debt
until three Business Days after such amount is drawn. For the avoidance of
doubt, it is understood that obligations (i) under Swap Contracts and (ii) owed
by Unrestricted Subsidiaries, do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” has the meaning given to such term in
Section 8.1(x).

“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (a) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in the
Company or other portfolio companies or (b) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.

 

16



--------------------------------------------------------------------------------

“Convertible Notes” means the 2.75% Convertible Senior Notes due 2035 issued by
the Company pursuant to the Indenture dated as of February 18, 2015, between the
Company and U.S. Bank National Association, as trustee.

“Cost Savings Initiative” means any operational change, restructuring, cost
savings initiative or other similar initiative or specified transaction.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) on and after the Trigger Date only, $25,000,000, plus

(b) 50% of the Consolidated Net Income for the period (taken as one accounting
period) beginning on January 1, 2018 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
such time; provided that such amount shall not be less than $0, plus

(c) (i) the cumulative amount of cash and Cash Equivalent proceeds from the sale
or issuance of Qualified Equity Interests of the Company after December 31, 2017
to a Person other than a Note Party or a Restricted Subsidiary and on or prior
to such time (including upon exercise of warrants or options) (other than
Excluded Contributions or any amount used for Equity Funded Employee Plan Costs)
which proceeds have been contributed as common equity to the capital of the
Company and (ii) the Qualified Equity Interests of the Company (other than
Excluded Contributions or any amount used for Equity Funded Employee Plan Costs)
issued upon conversion of Indebtedness or Disqualified Equity Interests of the
Company or any Restricted Subsidiary of the Company owed to a Person other than
a Note Party or a Restricted Subsidiary of a Note Party not previously applied
for a purpose other than use in the Cumulative Credit, plus

(d) 100% of the fair market value (as reasonably determined by the Company) of
marketable securities or other property received by the Company or a Restricted
Subsidiary from any Person other than a Note Party or a Restricted Subsidiary
contributed to the common capital of the Company or in exchange for, or for the
net cash proceeds of, the issuance of Qualified Equity Interests of the Company
contributed to the common capital of the Company, received after December 31,
2017 (other than Excluded Contributions or any amount used for Equity Funded
Employee Plan Costs), plus

(e) 100% of the aggregate amount received by the Company or any Restricted
Subsidiary of the Company in cash and Cash Equivalents from:

(i) the sale, transfer or other disposition (other than to the Company or any
such Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or any minority Investments, or

(ii) any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

 

17



--------------------------------------------------------------------------------

(iii) any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investment,

provided that in the case of clauses (i), (ii) and (iii), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 8.3(c)(iii)(C)(y) or Section 8.3(n)(y),
provided, further, that no increase in the Cumulative Credit pursuant to this
clause (e) shall result in a duplicative increase in any applicable Investment
basket in Section 8.3 by virtue of a Return thereon, plus

(f) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Company or a Restricted Subsidiary, the fair market value
of the Investments of the Company and the Restricted Subsidiaries made in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), in each case
to the extent the original Investment in such Unrestricted Subsidiary was made
after December 31, 2017 pursuant to Section 8.3(c)(iii)(C)(y) or Section
8.3(n)(y), plus

(g) [Reserved], plus

(h) an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar amounts) actually received by any Note
Party in respect of any Investments pursuant to Section 8.3 (other than Sections
8.3(c)(iii)(C)(y) and Section 8.3(n)(y)); provided that no increase in the
Cumulative Credit pursuant to this clause (h) shall result in a duplicative
increase in any applicable Investment basket in Section 8.3 by virtue of a
Return thereon, plus

(i) the aggregate amount of all Net Proceeds actually received by the Company or
any Restricted Subsidiary in connection with the sale, transfer or other
disposition of any assets of any Unrestricted Subsidiary since December 31,
2017, plus

(j) [Reserved],

(k) [Reserved], minus

(l) any amount of the Cumulative Credit used to make Investments pursuant to
Section 8.3(c)(iii)(C)(y), Section 8.3(i)(iii)(B) or Section 8.3(n)(y) after
December 31, 2017 and prior to such time, minus

(m) any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 8.6(f)(A) or
8.6(g) after December 31, 2017 and prior to such time, minus

 

18



--------------------------------------------------------------------------------

(n) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 8.9 after December 31, 2017
and prior to such time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deducted Qualified Debt” means, with respect to the calculation of Consolidated
First Lien Net Debt or Consolidated Total Net Debt, the aggregate amount of any
Qualified Debt borrowed or incurred by the Company or any Subsidiary pursuant to
Section 8.1(q)(ii) (and for clarity sake, not applied to the prepayment of the
Term Loans under (and as defined in) the Senior Credit Agreement or as
consideration for a Permitted Acquisition) during the fiscal quarter for which
such determination is being made, plus the amount of such Qualified Debt
borrowed or incurred in the fiscal quarter immediately preceding such fiscal
quarter.

“Default” means any event or condition that is an Event of Default or the
occurrence of any event or condition which would, with the lapse of time or the
giving of notice, or both, become an Event of Default.

“Default Interest” has the meaning given to such term in Section 3.4.

“Default Rate” has the meaning given to such term in Section 3.4.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person (including, without limitation, any non-wholly owned Subsidiary or
joint venture of the Company and/ or any of its Restricted Subsidiaries),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Notes and all other Note Obligations that are accrued
and payable), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior

 

19



--------------------------------------------------------------------------------

repayment in full of the Notes and all other Note Obligations that are accrued
and payable, in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date at the time of issuance of such Equity Interests; provided that if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of the Company or the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Dollars” and “$” means dollars in lawful currency of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EMC” means Emerging Markets Communications, LLC, a Delaware limited liability
company and wholly owned subsidiary of the Company.

“EMC Acquisition” means the acquisition by the Company of 100% of the Equity
Interests of EMC Intermediate pursuant to the EMC Acquisition Agreement.

“EMC Acquisition Agreement” means that certain Interest Purchase Agreement by
and between EMC Parent, as seller, and the Company, as buyer (together with the
exhibits, annexes and disclosure schedules thereto, as amended, supplemented or
modified from time to time).

“EMC Acquisition Transactions” means, collectively, (i) the EMC Acquisition,
(ii) the amendments to the Prior Credit Agreements entered into in connection
with the EMC Acquisition, and (iii) the payment of any fees or expenses incurred
or paid by the Company or any of its Subsidiaries in connection with the
foregoing.

“EMC Holdings” means EMC Acquisition, LLC, a Delaware limited liability company.

“EMC Intermediate” means EMC Intermediate, LLC, a Delaware limited liability
company and direct parent of EMC Holdings.

“EMC Parent” means EMC Acquisition Holdings, LLC, a Delaware limited liability
company.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.

 

20



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Note Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Company or net cash proceeds of an issuance of Qualified
Equity Interests of the Company (other than amounts designated as Excluded
Contributions or any amount used in the Cumulative Credit or to incur
Contribution Indebtedness).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time

“ERISA Affiliate” means, as to any Person, each trade or business including such
Person, whether or not incorporated, which together with such Person would be
treated as a single employer under Sections 414(b) or (c) of the Code, or,
solely with respect to Section 412 of the Code, Sections 414(m) or (o) of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Note Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Note Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section

 

21



--------------------------------------------------------------------------------

4042 of ERISA for, and that could reasonably be expected to result in, the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, whether or not waived; (h) a failure by a Note Party, any Restricted
Subsidiary or any ERISA Affiliate to make a required contribution to a
Multiemployer Plan; (i) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to a Note Party or any
Restricted Subsidiary; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Note Party, any Restricted Subsidiary or any ERISA Affiliate.

“Event of Default” has the meaning given to such term in Section 10.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means, at any time, the amount of cash capital
contributions to the Company or net after-tax proceeds from the sale or issuance
of Qualified Equity Interests of the Company actually received by the Company as
a cash common equity contribution (or issuances of debt securities (other than
debt securities that are contractually subordinated to the Note Obligations)
that have been converted into or exchanged for any such Qualified Equity
Interests) (other than any amount designated as Contribution Indebtedness, used
for Equity Funded Employee Plan Costs or included for purposes of determining
the Cumulative Credit)..

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly-owned
Domestic Subsidiary of the Company or a Guarantor, (ii) any Unrestricted
Subsidiary, (iii) any Subsidiary with respect to which, in the reasonable
judgment of the Company and the Requisite Purchasers, the burden or cost of
providing a Guarantee and complying with the Collateral and Guarantee
Requirement shall be excessive in view of the benefits to be obtained by the
holders of the Notes therefrom, (iv) any (x) Foreign Subsidiary or (y) CFC
Holding Company the obtaining of a Guarantee or a pledge of assets with respect
to which would result in material adverse tax consequences as reasonably
determined by the Company in consultation with the Collateral Agent and not
objected to by the Requisite Purchasers and (v) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the ClosingSecond Amendment Effective Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Note Obligations or
if guaranteeing the Note Obligations would require governmental (including
regulatory) consent, approval, license or authorization, (iii) any other
Subsidiary with respect to which, in the reasonable judgment of the Company and
the Requisite Purchasers, the burden or cost of providing a Guarantee shall be
excessive in view of the benefits to be obtained by the holders of the Notes
therefrom, (iv) any not-for-profit Subsidiaries, (v) any Unrestricted
Subsidiaries, (vi) any CFC Holding Company, (vii) any Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary that is a CFC, (viii) captive insurance
Subsidiaries and (ix) each other Restricted Subsidiary acquired pursuant to a
Permitted Acquisition permitted hereunder and financed with assumed secured
Indebtedness, and each Restricted Subsidiary acquired in such Permitted
Acquisition permitted hereunder that guarantees such Indebtedness, in each case
to the extent that, and for so long as, the

 

22



--------------------------------------------------------------------------------

documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Note Obligations and such
prohibition was not created in contemplation of such Permitted Acquisition
permitted hereunder.(unless and until (x) such restriction or prohibition no
longer exists or (y) any such governmental consent, approval, license or
authorization is obtained).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Executive Order” has the meaning given to such term in Section 7.19(a).

“FCC” means the Federal Communications Commission.

“FCC Authorizations” means all Licenses issued or granted by the FCC in
connection with the operation of the business of the Company or any Restricted
Subsidiary of the Company, all renewals and extensions thereof, and all
applications filed with the FCC to which the Company or any Restricted
Subsidiary of the Company is a party.

“Financial Statements” has the meaning given to such term in Section 4.1(a).

“First Lien Obligations” means obligations in respect of Indebtedness under the
Senior Credit Agreement and other Indebtedness for borrowed money of the Company
and its Restricted Subsidiaries on a consolidated basis that is secured by a
Lien on the Collateral that is senior to the Lien on the Collateral securing the
Note Obligations.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Note
Party or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary (which
is not a Domestic Subsidiary). As used herein, reference to a first-tier Foreign
Subsidiary shall mean a Foreign Subsidiary whose direct parent entity is a
Domestic Subsidiary.

 

23



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.3, if the Company notifies the Collateral Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Collateral Agent notifies the Company
that the Requisite Purchasers request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS), then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantor” means any Subsidiary of the Company that is party to the Guaranty
Agreement.

“Guaranty Agreement” means the Guaranty, dated as of the Closing Date, executed
and delivered by Guarantors parties thereto, substantially in the form of
Exhibit B hereto, as it may from time to time be supplemented, modified,
amended, restated or supplanted.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.

 

24



--------------------------------------------------------------------------------

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations, contingent or otherwise, of such Person as an account party
in respect of outstanding letters of credit (including standby and commercial),
bankers’ acceptances and bank guaranties;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services;

(e) Indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned or being purchased by such Person, whether or not such
Indebtedness shall have been assumed by such Person;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of Indebtedness of others described in clauses (a) through (g) in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Company and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and (C) exclude
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation is not paid after
becoming due and payable, (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business, (iv) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller and (v) Indebtedness of
any parent entity appearing on the balance sheet of the Company, or by reason of
push down accounting under GAAP. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) that is expressly made

 

25



--------------------------------------------------------------------------------

non-recourse or limited recourse (limited solely to the assets securing such
Indebtedness) to such Person shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnitee” has the meaning given to such term in Section 13.5.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Company, qualified to perform the task for which it
has been engaged and that is independent of the Company and its Affiliates.

“Intellectual Property” has the meaning given to such term in Section 4.7.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercreditor and Subordination Agreement” means the Intercreditor and
Subordination Agreement to be entered into as of the Closing Date substantially
in the form of Exhibit H hereto, as amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
Test Period to (b) the sum of (i) Consolidated Cash Interest Expense of the
Company and its Restricted Subsidiaries for such Test Period and (ii) all cash
dividends paid or payable on preferred Disqualified Equity Interests of such
Person during such period other than to such Person or a Note Party.

“Interest Payment Date” means each March 15 and September 15, beginning
September 15, 2018, and the Maturity Date, or, if any such date falls on a day
that is not a Business Day, the next succeeding Business Day.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person by (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Company and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the
Cumulative Credit pursuant to Section 8.3(c)(iii)(C)(y) or Section 8.3(n)(y) and
(y) Returns which increase the Cumulative Credit pursuant to clause (h) of the
definition thereof) any Returns of the Company or a Restricted Subsidiary in
respect of such Investment.

 

26



--------------------------------------------------------------------------------

“IP Rights” means any trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, software, know-how, trade secrets, database
rights, design rights and other intellectual property rights that are reasonably
necessary for the operation of the Company’s and the Restricted Subsidiaries’
businesses as currently conducted.

“Joinder” means the joinder to this Agreement executed by the Collateral Agent,
substantially in the form of Exhibit I hereto.

“Junior Debt Conditions” means, with respect to any Indebtedness for borrowed
money, that such Indebtedness (a) shall have a maturity date that is at all
times at least ninety-one (91) days after the Maturity Date, (b) shall satisfy
the Permitted Other Debt Conditions, (c) shall be (i) unsecured or (ii) if
secured, is secured by the Collateral on a junior priority basis to the Liens
securing the Note Obligations and to any First Lien Obligations, (d) shall be
expressly subordinated in right of payment to the Note Obligations pursuant to
terms substantially consistent with Exhibit G hereto and any Guarantee of such
Indebtedness by any Note Party shall be expressly subordinated in right of
payment to such Note Party’s Guarantee of the Note Obligations, and (e) other
than with respect to any such Indebtedness incurred by a Restricted Subsidiary
that is not a Note Party, (i) shall not be Guaranteed by any Person that is not
a Note Party and (ii) to the extent secured, shall not be secured by any assets
of the Company or any Restricted Subsidiary that do not constitute Collateral;
provided that if such Indebtedness is incurred or guaranteed on a secured basis
by a Note Party, such Indebtedness shall satisfy the requirements in the first
proviso at the end of Section 8.1.

“Junior Financing” has the meaning given to such term in Section 8.9(a).

“Junior Financing Prepayment” has the meaning given to such term in
Section 8.9(a).

“JV Holdings” means (a) EMC-JV Holdco LLC, a Delaware limited liability company,
or (b) any other Restricted Subsidiary entitled to allocations and distributions
with respect to the Equity Interests of WMS, in each case of clauses (a) and
(b), which Restricted Subsidiary shall be a Guarantor.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“License” means any license, registration, accreditation, approval,
qualification, provider number, right, privilege, consent, permit or other
authorization issued by any Governmental Authority (including the FCC), together
with any amendments, supplements and other modifications thereto.

 

27



--------------------------------------------------------------------------------

“Licensed Activities” means, with respect to any Person, any transactions,
investments or other activities by such Person in or with a Sanctioned Country
to the extent that such transactions, investments or other activities are in
compliance with a license issued to such Person by OFAC, the U.S. Department of
State, or the U.S. Department of Commerce Bureau of Industry and Security, as
required by the applicable requirements of Law.

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Listing Application” means the Listing of Additional Shares notification and
related supporting documentation to be delivered to NASDAQ in connection with
the listing of the Warrant Shares.

“LTM EBITDA” means Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to
Section 7.1(a) or (b), determined on Pro Forma Basis.

“Market Warrants” has the meaning given to such term in the recitals of this
Agreement.

“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on (a) the business, assets, financial condition
or results of operations of the Company and its Restricted Subsidiaries, taken
as a whole, (b) the ability of the Company and the Guarantors (taken as a whole)
to perform their payment obligations under any Note Document to which the
Company or any of the Note Parties is a party or (c) the material rights and
remedies of the Collateral Agent and the Purchasers under the Note Documents,
taken as a whole, including the legality, validity, binding effect or
enforceability of the Note Documents.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Company’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 5.0% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
the Company and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.1 or more than 5.0% of the
consolidated gross revenues of the Company and its Restricted Subsidiaries for
such Test Period, then the Company shall, not later than 45 days after the date
by which financial statements for such quarter or Test Period, as applicable,
are required to be delivered pursuant to this Agreement (or such longer period
as the Collateral Agent may agree in its reasonable discretion), designate in
writing to the Collateral Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true.

 

28



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of the
Company’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5.0% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5.0% of the consolidated gross revenues of the Company and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.1 or more than 5.0% of the
consolidated gross revenues of the Company and its Restricted Subsidiaries for
such Test Period, then the Company shall, not later than 45 days after the date
by which financial statements for such quarter or Test Period, as applicable,
are required to be delivered pursuant to this Agreement (or such longer period
as the Collateral Agent may agree in its reasonable discretion), (i) designate
in writing to the Collateral Agent one or more of such Foreign Subsidiaries as
“Material Foreign Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Company and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws and (c) not of a type that would be publicly disclosed in
connection with any issuance by the Company or any of its Subsidiaries of debt
or equity securities issued pursuant to a public offering, a Rule 144A offering
or other private placement where assisted by a placement agent.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means June 30, 2023.

“Maximum Lawful Rate” has the meaning given such term in Section 3.3(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” has the meaning given to such term in the Senior Credit
Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Note Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“MTN” means Maritime Telecommunications Network, Inc., a Colorado corporation.

 

29



--------------------------------------------------------------------------------

“MTN Acquisition” means the acquisition of MTN by EMC on July 1, 2015, pursuant
to the MTN Acquisition Agreement.

“MTN Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of April 21, 2015 (together with the exhibits, annexes and disclosure
schedules thereto, as amended, supplemented or modified from time to time), by
and among EMC Parent, Scisco Parent, Inc., a Delaware corporation, Scisco Merger
Sub, Inc., a Washington corporation, EMC and SeaMobile, Inc., a Washington
corporation.

“MTN Acquisition Transactions” means, collectively, (i) the MTN Acquisition,
(ii) the initial closing of the Prior Credit Agreements, and (iii) the payment
of any fees or expenses incurred or paid by the Company or any of its
Subsidiaries in connection with the foregoing.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Note Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“Nantahala” means Nantahala Capital Management, LLC and any of its Controlled
Investment Affiliates and funds under its control.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Company or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees and expenses actually incurred in connection therewith, (ii) the principal
amount of any Indebtedness that is secured by a Lien (other than a Lien that
ranks pari passu or is subordinated to the Liens securing the Note Obligations)
on the asset subject to such Disposition or Casualty Event and that is required
to be repaid in connection with such Disposition or Casualty Event, together
with any applicable premium, penalty, interest and breakage costs, (iii) in the
case of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to minority interests and not
available for distribution to or for the account of the Company or a wholly
owned Restricted Subsidiary as a result thereof, (iv) Taxes paid or reasonably
estimated to be payable or, without duplication, permitted to be paid as a
result thereof, (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Company or any of the
Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any

 

30



--------------------------------------------------------------------------------

such liability) shall be deemed to be Net Proceeds of such Disposition or
Casualty Event occurring on the date of such reduction) and (vi) any funded
escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition (provided that, to
the extent that any amounts are released from such escrow to the Company or a
Restricted Subsidiary, such amounts net of any related expenses shall constitute
Net Proceeds); provided that, subject to the restrictions set forth in
Section 8.5(j), if the Company or any of its Restricted Subsidiaries use any
portion of such proceeds to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Company or its Restricted
Subsidiaries (other than current assets) or to make Permitted Acquisitions or
any acquisition of all or substantially all the assets of, or all the Equity
Interests (other than directors’ qualifying shares) in, a Person (other than a
Company Party) or division or line of business of a Person (other than a Company
Party) (or any subsequent investment made in a Person (other than a Company
Party), division or line of business previously acquired), in each case within
12 months of such receipt, such portion of such proceeds shall not constitute
Net Proceeds except to the extent not, within 12 months of such receipt, so used
or contractually committed to be so used (it being understood that if any
portion of such proceeds are not so used within such 12-month period but within
such 12-month period are contractually committed to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within the
later of such 12-month period and 180 days from the entry into such contractual
commitment, such remaining portion shall constitute Net Proceeds as of the date
of such termination or expiry without giving effect to this proviso); provided,
further, that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
$4,000,000 or (y) the aggregate net proceeds excluded under clause (x) shall
exceed $8,000,000 in any fiscal year (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Company or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company, the Company and their
Restricted Subsidiaries shall be disregarded.

“Note Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents and any other document or instrument executed and delivered
by any Note Party in connection with the Notes, but excluding the Warrants and
the Warrantholders Agreement.

“Note Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Note Party and its Restricted Subsidiaries arising
under any Note Document or otherwise with respect to the Notes, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Note Party or

 

31



--------------------------------------------------------------------------------

Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Note Obligations of the Note Parties under the Note Documents
(and of their Restricted Subsidiaries to the extent they have obligations under
the Note Documents) include (a) the obligation (including guarantee obligations)
to pay principal, interest, fees, reimbursement obligations, charges, expenses,
fees, Attorney Costs, indemnities, penalties, make-wholes, premiums (including
the Applicable Premium) and other amounts payable by any Note Party under any
Note Document and (b) the obligation of any Note Party to reimburse any amount
in respect of any of the foregoing that any Purchaser may elect to pay or
advance on behalf of such Note Party in accordance with the terms of the Note
Documents.

“Note Party” means the Company and the Guarantors.

“Note Register” has the meaning given to such term in Section 9.1(a).

“Notes” has the meaning given to such term in the recitals of this Agreement.

“OID” means “original issue discount” within the meaning of Section 1272 of the
Code.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Documents” means, with respect to any entity, in each case to the
extent applicable thereto, its certificate or articles of incorporation or
organization, its bylaws or operating agreement, its partnership agreement, all
other formation and/or governing documents, and all voting agreements and
similar arrangements applicable to any of its authorized shares of capital
stock, its partnership interests or its membership interests, and any other
arrangements relating to the control or management of any such entity (whether
existing as corporation, a partnership, a limited liability company or
otherwise).

“PAR Capital” means PAR Investment Partners, L.P., and any of its Controlled
Investment Affiliates.

“Patriot Act” has the meaning given to such term in Section 13.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Penny Warrants” has the meaning given to such term in the recitals of this
Agreement.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Note Party or
any ERISA Affiliate or to which any Note Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” has the meaning given to such term in Section 8.3(i).

 

32



--------------------------------------------------------------------------------

“Permitted EBITDA Addback” has the meaning set forth in the definition of
“Reported Adjusted EBITDA.”

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations, except (other than with respect to Qualified Debt)
(a) customary asset sale, initial public offering or change of control or
similar event provisions, (b) maturity payments and customary mandatory
prepayments for a customary bridge financing which, subject to customary
conditions, provides for automatic conversion or exchange into Indebtedness that
otherwise complies with the requirements of this definition, (c) “AHYDO”
payments or (d) mandatory prepayments in respect of excess cash flow to the
extent that prepayments are made first to other Indebtedness secured by Liens
that are senior or pari passu with the Liens securing the Notes (to the extent
required by the terms of such other Indebtedness) or such prepayments are
declined by any holder of such other Indebtedness), in each case prior to the
Maturity Date at the time such Indebtedness is incurred.

“Permitted Ratio Debt” means Indebtedness incurred by the Company or any
Restricted Subsidiary in an aggregate principal amount not to exceed (a) if such
Indebtedness is secured by a Lien on the Collateral that is senior to the Liens
securing the Note Obligations, an unlimited amount so long as immediately after
giving Pro Forma Effect thereto and the use of proceeds thereof the Consolidated
First Lien Net Leverage Ratio is no greater than 3.50 to 1; and (b) the greater
of $25,000,000 and 25% of LTM EBITDA, in each case, determined at the time of
incurrence plus an additional unlimited amount (x) if such Indebtedness is
secured by Liens that are junior to the Liens securing the Note Obligations, the
Consolidated Senior Secured Net Leverage Ratio (determined on a Pro Forma Basis
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) is no greater than 4.50:1.00, and (y) if
such Indebtedness is unsecured Indebtedness, either (I) the Consolidated Total
Net Leverage Ratio (determined on a Pro Forma Basis and without netting the cash
proceeds of any such Indebtedness for the purposes of such calculation) is no
greater than 5.00:1.00 or (II) the Interest Coverage Ratio (calculated on a Pro
Forma Basis) for the end of the most recent Test Period is not less than
2.00:1.00, and all Indebtedness incurred pursuant to this clause (b) satisfies
the Junior Debt Conditions; provided that if such Indebtedness is incurred or
guaranteed on a secured basis by a Note Party, such Indebtedness shall
(A) satisfy the requirements in the first proviso at the end of Section 8.1 and
(B) other than with respect to any such Indebtedness incurred by a Restricted
Subsidiary that is not a Note Party (subject to the limitations in the
immediately following proviso), (i) not be Guaranteed by any Person that is not
a Note Party and (ii) to the extent secured, secured by any assets that do not
constitute Collateral; provided further that if such Indebtedness is incurred or
guaranteed by a Restricted Subsidiary that is not a Note Party, such
Indebtedness does not, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Note Party pursuant to Section 8.2(g) (including any
Permitted Refinancing thereof, to the extent incurred or guaranteed by a
Restricted Subsidiary that is not a Note Party), exceed in the aggregate at any
time outstanding the greater of $31,250,000 and 25% of LTM EBITDA, in each case
determined at the time of incurrence.

 

33



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, restructured, refunded, renewed, replaced
or extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts owing or paid related to such Indebtedness, and fees
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal, restructuring, replacement or extension plus an amount equal
to any existing commitments unutilized thereunder,

(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 8.1(e) or (dd), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended,

(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 8.1(e), (f) or (dd), at the time
thereof, no Event of Default shall have occurred and be continuing,

(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Note Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Note Obligations on terms (i) not
materially less favorable (taken as a whole) (as reasonably determined by the
Company) to the Purchasers as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
or (ii) as otherwise reasonably acceptable to the Requisite Purchasers,

(e) if such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is Indebtedness permitted pursuant to Section 8.1(s) or 8.1(x),
(i) to the extent such Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended is unsecured or secured by Liens that are
subordinated to the Liens securing the Note Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or (with
respect to refinanced debt secured by Liens that are subordinated to the Liens
securing the Note Obligations) secured by Liens that are subordinated to the
Liens securing the Note Obligations on terms (x) at least as favorable (taken as
a whole) (as reasonably determined by the Company) to the Purchasers as those
contained in the documentation (including any intercreditor or similar
agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended or (y) otherwise reasonably acceptable to the
Purchasers and (ii) notwithstanding anything contained in Section 8.1(c), such
modification, refinancing, refunding, renewal, replacement or extension is
incurred only by one or more Persons who is an obligor of the Indebtedness (but
no Person who is not an obligor of such Indebtedness) being modified,
refinanced, replaced, refunded, renewed or extended.,

 

34



--------------------------------------------------------------------------------

(f) the affirmative, negative and financial covenants and events of default
under such modification, refinancing, replacement, refunding, renewal or
extension shall be on market terms and, in any event, shall not, taken as a
whole, be materially more restrictive on the Company and its Restricted
Subsidiaries (as reasonably determined by the Company) than those in the Note
Documents (as determined to give continuing effect to the benefit of any
applicable “cushions” applicable to any such covenants or events of default in
respect of the Indebtedness being so modified, refinanced, replaced, refunded,
renewed or extended) (unless such affirmative, negative and financial covenants
and events of default are also added for the benefit of the Purchasers under
this Agreement),

(g) if such Indebtedness being modified, refinanced, replaced, refunded or
extended is Qualified Debt, such modification, refinancing, refunding, renewal,
replacement or extension shall also be required to constitute Qualified Debt
pursuant to the definition thereof after giving effect to such modification,
replacement, refunding, renewal or extension, and

(h) in the case of any partial refinancing of Indebtedness under the Note
Documents incurred pursuant to Section  8.1(a), the pricing thereof (whether in
the form of interest rate, margin, original issue discount, up-front fees, rate
floors or otherwise) shall not exceed that applicable to the Note Obligations at
the time of such refinancing, or, if it does so exceed, the interest rate then
applicable to the Note Obligations shall be increased such that after giving
effect to such increase the pricing differential is the pricing on such new
Indebtedness less 50 basis points.

Notwithstanding the foregoing, it is hereby agreed that, subject, to the extent
applicable, to the entry into intercreditor arrangements in favor of the
Purchasers that are no less favorable to the Purchasers as senior secured
parties than those in the Intercreditor and Subordination Agreement (or as
otherwise agreed by the Requisite Purchasers), the Convertible Notes may be
refinanced into (x) Indebtedness secured by Liens that are junior to the Liens
securing the Note Obligations on the terms that such junior lien Indebtedness
could be so refinanced (assuming such junior lien Indebtedness had the same
principal amount outstanding) pursuant to this definition or (y) Qualified Debt
so long as the Indebtedness satisfies all requirements applicable to Qualified
Debt as set forth in the definition thereof.

“Permitted Transferee” means, with respect to any holder of the Notes, any
Person who is both (i) an Affiliate of such holder and (ii) a controlled
Affiliate of Searchlight Capital Partners, L.P.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning given to such term in Section 3.3(a)(i).

“Portfolio Company” means any corporation, limited liability company, trust,
joint venture, association, company, partnership, collective investment scheme
or other entity in which a Person has invested, directly or indirectly.

 

35



--------------------------------------------------------------------------------

“Prior Credit Agreements” means, collectively, (a) that certain First Lien
Credit Agreement, dated as of July 1, 2015, by and among, inter alios, EMC, as
borrower, the Company, as a guarantor, the lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as Collateral Agent, and
(b) that certain Second Lien Credit Agreement, dated as of July 1, 2015, by and
among, inter alios, EMC, as borrower, the Company, as a guarantor, the lenders
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as
Collateral Agent.

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 13.20.

“Projections” has the meaning given to such term in Section 7.1(d).

“Public Reports” means all reports (including Forms 10-K, 10-Q and 8-K) and
proxy materials filed by the Company with the SEC on and after January 1, 2017.

“Purchase Price” has the meaning given to such term in Section 2.2.

“Purchase Price Allocation” has the meaning given to such term in Section 2.2.

“Purchasers” has the meaning given to such term in the preamble to this
Agreement.

“Qualified Debt” means Indebtedness which (i) is unsecured, subordinated or
junior in Lien priority to the Note Obligations hereunder, in each case, subject
to subordination and intercreditor (as applicable) terms acceptable to the
Requisite Purchasers; provided that Qualified Debt may be secured by Liens that
are pari passu to the Liens securing the Note Obligations if (x) such Qualified
Debt is provided by the Purchasers or (y) otherwise agreed to in writing by the
Requisite Purchasers, subject, in each case, to a customary pari passu
intercreditor agreement reasonably satisfactory to the Requisite Purchasers,
(ii) does not have scheduled amortization or a maturity date, and is not subject
to mandatory prepayment, redemption or sinking fund obligations, in each case,
prior to the date which is 180 days after the Maturity Date, (iii) in respect of
which interest thereon shall only be payable in kind (and not in cash) until the
date that is 180 days following the Maturity Date, (iv) which otherwise does not
impair, restrict or otherwise limit any of the rights, remedies, enforceability,
Liens, Collateral, priorities or perfection of the Secured Parties under the
Note Documents or the rights, abilities, liabilities or obligations of the Note
Parties and their Subsidiaries hereunder and under the other Note Documents, (v)
at the time of issuance or incurrence thereof (and after giving pro forma effect
thereto), no Event of Default then exists or would result therefrom and the
Company shall be in pro forma compliance with Section 7.11 of the Senior Credit
Agreement (as determined based on the most recently delivered quarterly or
annual financial statements and giving effect to such Indebtedness as if issued
on the first day of the twelve month period ending as of the period covered by
such financial statements), (vi) the affirmative, negative and financial
covenants and events of default shall be on market terms and, in no event, shall
be materially more restrictive on the Company and its

 

36



--------------------------------------------------------------------------------

Subsidiaries than those set forth in the Notes and the Note Documents (unless,
to the extent any new categories of affirmative, negative and financial
covenants and events of default are included in the documentation evidencing
such Qualified Debt, such additional categories are (i) also added for the
benefit of the Purchasers under this Agreement (to include the benefit of any
applicable “cushions” commensurate with the similar provisions in the Qualified
Debt being so refinanced), to the extent applicable, or (ii) only apply to the
period after the Maturity Date) and (vii) is issued or incurred solely for
purposes permitted hereunder.

“Qualified Debt Investment Basket Amount” means, the following amounts for the
following periods, as determined from the Second Amendment Effective Date to
(w) December 31, 2019, $150,000,000, (x) December 31, 2020, $175,000,000,
(y) December 31, 2021, $200,000,000 and (z) after December 31, 2021,
$225,000,000. For clarity sake, these are exhausting baskets meaning amounts
used in a prior year will not be available in succeeding periods (for example,
if $150,000,000 of Qualified Debt was issued and used for Permitted Acquisitions
in 2019, only $25,000,000 of Qualified Debt would be available to be so issued
in 2020).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.

“Recipient” means (a) the AdministrativeCollateral Agent or (b) any holder of
Notes, as applicable.

“Refunding Capital Stock” has the meaning given to such term in Section 8.6(m).

“Regulation S-X” means Regulation S-X promulgated under the Securities Act.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

37



--------------------------------------------------------------------------------

“Reported Adjusted EBITDA” means, for any period, “Adjusted EBITDA” for such
period as determined by the Company by adding the Permitted EBITDA Add-Backs to
Reported EBITDA and presented as its “Adjusted EBITDA” for such period in its
public earnings release for such period, with the add-backs to Reported EBITDA
used in the calculation of such Adjusted EBITDA (the “Permitted EBITDA
Add-Backs”) separately categorized in a style similar to that used in the
Company’s public earning release for the three-month period ended March 31, 2019
(in which the categories of add- backs were delineated as, inter alia, “Change
in fair value of financial instruments,” “Stock-based compensation expense,”
“Strategic-transaction, integration and realignment expenses,” “Internal-control
and delayed audit expenses,” “Excess content expenses,” “Non-ordinary-course
legal expenses” and “Losses on significant customer bankruptcies”), it being
understood and agreed that the types of Permitted EBITDA Add-Backs and
categories thereof in any period (but not the standards by which Permitted
Add-Backs are determined appropriate, except variances consistent with any
change to the law, rules or regulations applicable to such disclosure) may vary
from those included in the Company’s public earnings release for the three month
period ended March 31, 2019 and may vary from period to period. Without limiting
any of the foregoing, it is hereby agreed that if in calculating Reported
Adjusted EBITDA for any period, if any category of Permitted EBITDA Add-Back
exceeds $5,000,000 in any fiscal quarter, the Company shall provide a written
reconciliation (by general reasonable descriptive segments and not a line by
line accounting) of the components of such Permitted EBITDA Add-Back in excess
of such amount, which reconciliation shall be included in the officer’s
certificate to be delivered to the Collateral Agent pursuant to Section 7.1(e)
for such fiscal quarter or fiscal year in which such category of Permitted
EBITDA Add-Back so exceeded such amount in the applicable fiscal quarter.

“Reported EBITDA” for any period shall mean the Company’s consolidated “EBITDA”
for such period as determined by the Company and presented as its “EBITDA” in
its public earnings release for such period in all cases calculated as net
income (loss) before interest, taxes, depreciation and amortization (each of
which to be determined consistently with the Company’s historic reporting
practices, except variances consistent with any change to the law, rules or
regulations applicable to such disclosure).

“Requirement of Law” means as to any Person, its Operating Documents, and any
law, treaty, rule, order, judgment or regulation of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Requisite Purchasers” means the holders of the Notes representing a majority of
the then outstanding principal balance of the Notes.

“Responsible Officer” means the chief executive officer, president or any vice
president of the Company, or, with respect to financial matters, the chief
financial officer, treasurer, assistant secretary or other officer serving in a
similar capacity of the Company. Any document delivered hereunder that is signed
by a Responsible Officer of a Note Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Note Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Note Party.

 

38



--------------------------------------------------------------------------------

“Restricted Cash” means cash and Cash Equivalents held by the Company and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Collateral Agent, but excluding cash or Cash
Equivalents restricted in favor of the Collateral Agent on behalf of all holders
of the Notes).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s or a Restricted Subsidiary’s equity holders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or to the extent applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

39



--------------------------------------------------------------------------------

“Searchlight” means Searchlight Capital Partners, L.P. and any of its Controlled
Investment Affiliates and funds under its control.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Credit Agreement and
Amendment to Security Agreement dated as of July 19, 2019 by and among the
Requisite Purchasers, the Collateral Agent and the Note Parties.

“Second Amendment Effective Date” means the “Second Amendment Effective Date”,
as defined in the Second Amendment.

“Securities” has the meaning given to such term in Section 2.1.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Documents” means the Note Documents, the Warrants and the
Warrantholders Agreement.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
executed and delivered by the Note Parties thereto substantially in the form of
Exhibit C hereto, as it may from time to time be supplemented, modified,
amended, restated or supplanted.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Administrative Agent” means the “Administrative Agent” under the Senior
Credit Agreement.

“Senior Credit Agreement” means that certain credit agreement, dated as of
January 6, 2017, among the Company, as borrower, the guarantors party thereto
from time to time, Citibank, N.A., as Senior Administrative Agent, L/C Issuer
and Swing Line Lender, and the other lenders party thereto from time to time, as
amended through the date hereofSecond Amendment Effective Date.

“Senior Incremental Loans” means loans and commitments resulting from
Incremental Commitments under (and as defined in) the Senior Credit Agreement as
in effect on the Second Amendment Effective Date.

“Senior Indebtedness” means (a) Indebtedness constituting “Senior Indebtedness”
under the Intercreditor and Subordination Agreement; (b) with respect to any
Note Party, the contingent obligations of such Person, under or in respect of
such Indebtedness covered under clause (a) above; and (c) any and all
refinancings, replacements or refundings of any of the amounts referred to in
clauses (a) and (b) above.

 

40



--------------------------------------------------------------------------------

“Senior Lender” means the “Lenders” under the Senior Credit Agreement.

“Solvent” means, when used with respect to any Person on any date of
determination, that on such date:

(a) the sum of the debt (including contingent liabilities) of such Person and
its Subsidiaries, taken as a whole, does not exceed the present fair saleable
value (on a going concern basis) of the assets of the Person and its
Subsidiaries, taken as a whole;

(b) the capital of such Person and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of such Person and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and

(c) such Person and its Subsidiaries, taken as a whole, do not intend to incur,
or believe that they will incur, debts (including current obligations) beyond
their ability to pay such debts as they mature in the ordinary course of
business.

For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under the Financial
Accounting Standards Board’s Statement of Financial Accounting Standard No. 5).

“Specified Acquisition” means the acquisition by the Company or any other Note
Party that results in the Specified Person becoming a wholly-owned Subsidiary of
the Company or any Note Party.

“Specified Event of Default” means an Event of Default described in Section
10.1(i) hereof.

“Specified Person” means the Person identified by the Company in an officer’s
certificate to the Purchasers on the date of this Agreement.

“Specified Refinancing Indebtedness” has the meaning given to such term in
Section 8.1(t).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Note Party is an obligor in a principal
amount in excess of $20,000,0007,500,000.

“Specified Transaction” means the implementation of any Cost Savings Initiative,
any Investment that results in a Person becoming a Restricted Subsidiary, any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, any Permitted Acquisition or any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Company, any Investment
constituting an acquisition of assets constituting a business unit, line

 

41



--------------------------------------------------------------------------------

of business or division of, or all or substantially all of the Equity Interests
of, another Person (including the incurrence of Indebtedness, if any, in
connection therewith) or any Disposition of a business unit, line of business or
division of the Company or a Restricted Subsidiary, the MTN Acquisition
Transactions, the EMC Acquisition Transactions and the Transactions, in
(including the repayment of any Indebtedness, if any, in connection therewith),
in each case, whether by merger, consolidation, amalgamation or otherwise, or
any incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit) or Restricted
Payment in respect of which the terms of this Agreement require any test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”.

“Subordinated Obligation” means Indebtedness of the Company which is subject to
an agreement in favor of the Purchasers pursuant to which the holder of such
Indebtedness has agreed, among other things, that such Indebtedness is junior in
priority of payment to the rights of the Purchasers pursuant to a written
agreement in form and substance acceptable to the Purchasers in their
discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (a) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (b) more than half of the issued share
capital is at the time beneficially owned or (c) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Successor Company” has the meaning given to such term in Section 8.4(d)(ii).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

42



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Target Person” has the meaning given to such term in Section 8.3.

“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Company most recently ended as of such
date of determination.

“Total Assets” means, at any date of determination, the total assets of the
Company and its Restricted Subsidiaries as would be shown on a consolidated
balance sheet of the Company and its Restricted Subsidiaries prepared in
conformity with GAAP at such date.

“Total Net Debt” means, as of any date of determination, (a) the aggregate
principal amount of Indebtedness of the Company and its Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the MTN Acquisition
Transactions, the EMC Acquisition Transactions or any acquisition constituting
an Investment permitted under this Agreement consummated prior to or, to the
extent not prohibited by this Agreement, after the Closing Date) consisting of
Indebtedness for borrowed money, purchase money debt and Attributable
Indebtedness minus (b) cash and Cash Equivalents (other than Restricted Cash)
included on the consolidated balance sheet of the Company and its Restricted
Subsidiaries as of such date, free and clear of all Liens (other than Liens
permitted by Section 8.2); provided that Total Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Total Net Debt until three
Business Days after such amount is drawn. For the avoidance of doubt, it is
understood that obligations (i) under Swap Contracts and (ii) owed by
Unrestricted Subsidiaries, do not constitute Total Net Debt.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Total Net Debt as of the last day of such Test Period to (b) Consolidated
EBITDA as of the last day for such Test Period.

 

43



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Company or any of its Subsidiaries in connection with this Agreement and the
other Securities Documents and the transactions contemplated hereby and thereby.

“transfer” means any sale, transfer, assignment, exchange, gift, bequest,
pledge, participation, hypothecation or other encumbrance or disposition of any
interest in, with or without consideration, any security, whether directly,
indirectly, voluntarily, involuntarily, synthetically, in whole or in part, by
operation of law or merger, pursuant to judicial process or otherwise including
any disposition of any security or of any interest therein which would
constitute a sale thereof within the meaning of the Securities Act.

“Treasury Capital Stock” has the meaning given to such term in Section 8.6(m).

“Treasury Rate” means, as of any date of redemption, the yield to maturity as of
the date of such redemption of U.S. Treasury securities with a constant maturity
(as compiled and published in the most recent statistical release designated as
“H.15” under the caption “Treasury constant maturities” or any successor
publication which is published at least weekly by the Board of Governors of the
Federal Reserve System (or companion online data resource published by the Board
of Governors of the Federal Reserve System) and which establishes yields on
actively traded United States Treasury securities adjusted to constant maturity
that has become publicly available at least two Business Days prior to the date
of such redemption (or, if such statistical release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from the applicable redemption date to the third anniversary of the
Closing DateJune 30, 2023; provided, however, that if the period from the
applicable redemption date to the third anniversary of the Closing DateJune 30,
2023 is less than one year, the weekly average yield on actively traded U.S.
Treasury securities adjusted to a constant maturity of one year will be used.
The Company will calculate the applicable Treasury Rate at least two but not
more than four Business Days prior to the applicable redemption date and provide
the holder of a majority in aggregate principal amount of the Notes outstanding,
before such redemption date, a written statement setting forth the Applicable
Premium and showing the calculation of the Applicable Premium in reasonable
detail.

“Trigger Date” means the first date on which the Company has delivered to the
Collateral Agent an officer’s certificate demonstrating that the Consolidated
Total Net Leverage Ratio is less than or equal to 3.50:1.00.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company as an Unrestricted Subsidiary pursuant to Section 7.13 subsequent to the
Closing Date.; provided that on and after the Second Amendment Effective Date,
the Company shall not be permitted to designate a Subsidiary as an Unrestricted
Subsidiary without the prior written consent of the Requisite Purchasers (in
their sole and absolute discretion). It is hereby acknowledged by the Company
that it has no Unrestricted Subsidiaries as of the Second Amendment Effective
Date.

“Warrant” has the meaning given such term in the recitals of this Agreement.

 

44



--------------------------------------------------------------------------------

“Warrant Shares” means Common Stock for which the Warrants are exercisable.

“Warrantholders Agreement” means the Warrantholders Agreement, by and between
the Company and Searchlight II TBO-W, L.P., dated as of the Closing Date,
substantially in the form of Exhibit F hereto, as it may from time to time be
supplemented, modified, amended, restated or supplanted.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“WMS” means Wireless Maritime Services, LLC, a Delaware limited liability
company.

“WMS LLC Agreement” means that certain Limited Liability Company Agreement of
WMS between AT&T Wireless Services, Inc. and MTN, dated as of February 19, 2004
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time).

1.2 Terms Generally.

The definitions in Section 1.1 shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

45



--------------------------------------------------------------------------------

1.3 Use of Defined Terms.

Terms defined in this Agreement and used in any exhibit, schedule, certificate,
annex, other Note Document or other document delivered in connection with this
Agreement, shall have the meanings assigned herein unless otherwise defined or
the context otherwise requires.

1.4 Currency.

Unless otherwise specified herein, all statements or references to dollar
amounts or “$” set forth herein or in any other Note Document shall refer to
Dollars.

1.5 Accounting Terms.

As used herein, in any other Note Document, and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP. If at any time any change in GAAP would affect the computation of any
financial covenant or requirement set forth in this Agreement, and either the
Company or the Collateral Agent shall so request, the Collateral Agent and the
Company shall negotiate in good faith to amend such covenant or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such covenant or requirement shall continue to be
computed in accordance with GAAP prior to such change therein, and (ii) the
Company shall provide to the Collateral Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such covenant or
requirement made before and after giving effect to such change in GAAP. Unless
otherwise provided herein, all financial calculations made with respect to the
Company for the purpose of determining compliance with the terms of this
Agreement shall be made on a consolidated basis and in accordance with GAAP.

1.6 Limited Condition Acquisition.

Notwithstanding anything to the contrary in this Agreement, for purposes of (i)
determining compliance with any provision of this Agreement that requires the
calculation of the Consolidated First Lien Net Leverage Ratio, (ii) determining
compliance with representations, warranties, defaults or events of default or
(iii) testing availability under baskets set forth herein (including baskets
measured as a percentage of Consolidated EBITDA), in each case, in connection
with a Permitted Acquisition or Investment by one or more of the Company and its
Restricted Subsidiaries, in each case whose consummation is not conditioned on
the availability of, or on obtaining, third party financing (any such
acquisition, a “Limited Condition Acquisition”), at the irrevocable option of
the Company (the Company’s election to exercise such option in connection with
any Limited Condition Acquisition, an “LCA Election”), the date of determination
of whether any such Limited Condition Acquisition is permitted hereunder, shall
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test

 

46



--------------------------------------------------------------------------------

Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred at the beginning of the most recent test
period ending prior to the LCA Test Date, the Company could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with for such Limited
Condition Acquisition.

For the avoidance of doubt, if the Company has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date (including with respect to the incurrence of any Indebtedness) are
exceeded as a result of fluctuations in any such ratio or basket (including due
to fluctuations of the target of any Limited Condition Acquisition) at or prior
to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Company has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant LCA Test Date and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of debt and the use of
proceeds thereof) have been consummated.

ARTICLE II

PURCHASE AND SALE OF THE NOTES AND THE WARRANTS

2.1 Purchase and Sale.

Subject to and upon the terms and conditions of this Agreement, the Company will
(i) issue and sell the Notes to the Purchaser designated in the Purchase Price
Allocation, and such Purchaser will purchase from the Company, at the Closing,
the Notes and (ii) issue the Penny Warrants and the Market Warrants,
respectively, to the Purchaser designated in the Purchase Price Allocation, and
such Purchaser shall acquire from the Company, at the Closing, the Penny
Warrants and the Market Warrants (such Warrants, together with such purchased
Notes, the “Securities”). The aggregate purchase price (the “Purchase Price”)
for the Securities shall be $150,000,000, and shall be allocated among and paid
by the Purchasers as set forth on the Purchase Price Allocation.

2.2 Purchase Price Allocation.

At least 10 Business Days prior to the Closing Date, the Purchasers shall
deliver to the Company a statement (the “Purchase Price Allocation”), reasonably
allocating the Purchase Price among each of the Notes, the Penny Warrants and
the Market Warrants. The Company shall notify the Purchasers in writing of any
reasonable objections within 5 Business Days after receipt of the Purchase Price
Allocation and shall set forth the basis for such objections in reasonable
detail, in which case the Company and the Purchasers shall attempt in good faith
to resolve such disagreement prior to the Closing and any mutually agreed
Purchase Price

 

47



--------------------------------------------------------------------------------

Allocation shall be final. If the Company and the Purchasers are unable to
resolve such disagreement prior to the Closing, the Purchasers’ initial Purchase
Price Allocation shall be final. If the Company does not object in writing
within such 5 Business Day period to the Purchase Price Allocation delivered by
the Purchasers, the Company shall be deemed to have accepted such Purchase Price
Allocation, and such Purchase Price Allocation shall be final. The Company and
the Purchasers agree to be bound for all tax purposes by the Purchase Price
Allocation, and shall not take any contrary tax position regarding such
allocation, unless otherwise required pursuant to a “determination” (as defined
in Section 1313(a) of the Code) or a comparable concept under applicable law or
otherwise required pursuant to applicable law.

2.3 Closing.

(a) Subject to the satisfaction or waiver of the conditions set forth in Article
VI, the closing of the purchase and sale of the Securities (the “Closing”) shall
take place at the offices of Simpson Thacher & Bartlett LLP, 2475 Hanover
Street, Palo Alto, California, on the second Business Day following the
satisfaction or waiver of the conditions set forth in Article VI (other than
those conditions that by their terms are to be satisfied at Closing, but subject
to the satisfaction or waiver thereof) (the “Closing Date”); provided, however,
that the Closing Date shall not be earlier than March 27, 2018.

(b) At the Closing:

(i) (x) the Company shall deliver to each Purchaser one or more Note(s) in the
aggregate principal amount as set forth opposite such Purchaser’s name on
Schedule I hereto, (y) the Company shall deliver to each Purchaser certificates
representing the Warrants representing such number of applicable Warrants as set
forth opposite such Purchaser’s name and (z) the Company shall deliver or cause
to be delivered an amount equal to $1,500,000 to Searchlight Capital Partners,
L.P. by wire transfer of immediately available funds to an account that
Searchlight Capital Partners, L.P. shall designate at least one (1) Business Day
prior to the Closing Date; and

(ii) the Purchasers shall deliver, or cause to be delivered, to the Company an
amount equal to the Purchase Price by wire transfer of immediately available
funds to an account that the Company shall designate at least one (1) Business
Day prior to the Closing Date.

ARTICLE III

PROVISIONS OF THE NOTES

3.1 The Notes.

The Notes shall be in the aggregate principal amount of $150,000,000. The
aggregate amount of the Notes shall, subject to the provisions for acceleration
contained herein, mature and be payable in full on the Maturity Date.

 

48



--------------------------------------------------------------------------------

3.2 General Provisions As To Payments.

(a) The Company shall make each payment in respect of the principal of, or
accrued interest on, the Notes, or any other amount due to the Purchasers (or
their permitted assigns) under this Agreement or any other Note Document, not
later than 1:00 p.m. in New York, New York, on the day when due, to the
Purchasers, provided that any such payments in connection with the Notes shall
be made to the registered holders of such Notes to the accounts set forth in the
Note Registry for such purpose, as specified in writing from time to time by
such holders to the Company for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such holders shall surrender
such Notes for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office. Prior to any permitted transfer or
other disposition of any Note held by a holder, such holder will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 9.1(c). All cash
payments hereunder shall be made in Dollars by wire transfer of immediately
available funds. PIK Interest shall be considered paid on the due date thereof
automatically in accordance with the terms of Section 3.3.

(b) Whenever any payment (including principal of, or interest on, the Notes or
other amount) hereunder or under any other Note Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of such interest.

(c) The Company hereby authorizes the Purchasers to make appropriate notations
on the grid attached to the Notes, including the date, outstanding principal
amount and any prepayment thereof, which notations shall be conclusive evidence
of such date, outstanding principal and prepayment absent manifest error;
provided, however, that the failure of the Purchasers to make such notation or
any error on the Notes shall not affect the obligation of the Company to repay,
in accordance with the terms of the Notes and this Agreement, the principal
amount of the Notes together with all interest and other amounts due hereunder.

(d) Except to the extent otherwise provided herein, each payment of principal of
the Notes by the Company shall be made for the account of the holders thereof
pro rata in accordance with the respective aggregate outstanding principal
amounts of the Notes held by them and each payment of the interest on Notes
shall be made for the account of the holders thereof pro rata in accordance with
the amounts of interest on such Notes then due and payable to the respective
Purchasers.

3.3 Interest.

(a) Interest shall be payable on the principal amount of the Notes, and to the
maximum extent permitted by applicable laws on any increase thereof as provided
below, at the applicable interest rate until paid in full. Interest

(i) Subject to clause (ii) below, on and after the Second Amendment Effective
Date, interest on the Notes will initially be pay-in-kind at a rate of 12% per
annum (“PIK Interest”), which PIK Interest will be capitalized, compounded and
added to the unpaid principal amount of the Note Obligations on the applicable
Interest Payment Date whereupon from and after such date such additional amount
shall be also accrue interest at the interest rate then applicable to the
principal amount of the Notes. Interest

 

49



--------------------------------------------------------------------------------

(ii) At any time after the Second Amendment Effective Date, interest on the
Notes shall automatically may, at the option of the Company, convert to accruing
cash pay interest at a rate of 10% per annum (the “Cash Interest Rate”) from and
including the earlier of (i) March 15, 2021 and (ii) the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 7.1 for which the Total Net Leverage Ratio
has decreased to 3.39 to 1.0if at the time of such election the terms of the
Senior Credit Agreement (as in effect at such time) and any other agreement
governing any Permitted Refinancing thereof and other Senior Indebtedness then
in effect permit interest on the Notes to be paid in cash; provided that upon
any such reduction in the Total Net Leverage Ratio contemplated by this clause
(ii)such election, the Company shall promptly provide written notice thereof to
the holders of the Notes (it being understood and agreed that any delay or
failure to deliver such notice shall not beingbe a condition precedent to
conversion to the Cash Interest Rate). In the event of any conversion to the
Cash Interest Rate on a date other than an Interest Payment Date, both (i) PIK
Interest accrued to, but excluding, the date of conversion, will be capitalized,
compounded and added to the unpaid principal amount of the Note Obligations as
of the date of conversion and (ii) cash pay interest accrued from the date of
conversion shall be paid on the next applicable Interest Payment Date. Upon the
occurrence and continuance of an Event of Default, at the election of the
Requisite Purchasers and upon written notice thereof to the Company by the
Requisite Purchasers, all PIK Interest shall be converted to cash interest at
the Cash Interest Rate and become immediately due and payable upon demand by the
Requisite Purchasers or otherwise due and payable in cash on the Maturity Date.

(b) (i) Interest on the Notes shall accrue from day to day from the Closing Date
and subject to Section 3.3(a) shall be payable on each Interest Payment Date
(commencing September 15, 2018) in arrears, (ii) interest on the Notes shall be
payable on the date of any prepayment in accordance with Section 3.5 and
(iii) interest on the Notes shall be payable on maturity of the Notes, whether
by acceleration or otherwise. All interest hereunder shall be computed on the
basis of a year of 360 days of twelve 30-day months and shall include the first
day of an applicable interest period but excluding the last day of such interest
period.

(c) The Purchasers and the Company intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Note Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable law from time to time in
effect (the “Maximum Lawful Rate”). No Note Party, nor any present or future
guarantors, endorsers, or other Persons hereafter becoming liable for payment of
any Note Obligation shall ever be liable for unearned interest thereon or shall
ever be required to pay interest thereon in excess of the Maximum Lawful Rate,
and the provisions of this Section 3.3(c) shall control over all other
provisions of the Note Documents which may be in conflict or apparent conflict
herewith. The Purchasers expressly disavow any intention to charge or collect

 

50



--------------------------------------------------------------------------------

excessive unearned interest or finance charges in the event the maturity of any
Note Obligation is accelerated. If (i) the maturity of any Note Obligation is
accelerated for any reason; (ii) any Note Obligation is prepaid and as a result
any amounts held to constitute interest are determined to be in excess of the
Maximum Lawful Rate; or (iii) any Purchaser or any other holder of any or all of
the Note Obligations shall otherwise collect money which is determined to
constitute interest which would otherwise increase the interest on any or all of
the Note Obligations to an amount in excess of the Maximum Lawful Rate, then all
sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Note Obligations. In determining whether or not the interest paid or
payable, under any specific circumstance, exceeds the Maximum Lawful Rate, the
Company and the Purchasers (and any other payors thereof) shall to the greatest
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense or fee rather than as interest; (ii) exclude voluntary
prepayments and the effects thereof; and (iii) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing the Note Obligations in accordance with the amounts
outstanding from time to time thereunder. Notwithstanding anything to the
contrary set forth in this Section 3.3 or Section 3.4, if a court of competent
jurisdiction applying applicable law determines in a final order that the rate
of interest payable hereunder exceeds the Maximum Lawful Rate, then so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable
hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, the Company shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by the
Purchasers, is equal to the total interest which would have been received had
the Interest Rate payable hereunder been (but for the operation of this
paragraph) as otherwise provided in this Agreement. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Section 3.3(a) through (c) and Section 3.4, unless and until the rate of
interest again exceeds the Maximum Lawful Rate, and at that time this paragraph
shall again apply. In no event shall the total interest received by any
Purchaser pursuant to the terms hereof exceed the amount which such Purchaser
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a
daily rate equal to the Maximum Lawful Rate divided by the number of days in the
year in which such calculation is made. As used in this Section 3.3(c) only, the
term “applicable law” means the laws of the State of New York or the laws of the
United States, whichever laws allow the greater interest, as such laws now exist
or may be changed or amended or come into effect in the future.

3.4 Default Interest.

Notwithstanding the foregoing, if any principal of or interest on any Note or
any other amount payable by the Note Parties hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such amount shall
thereafter bear interest (“Default Interest”), after as well as before judgment,
to the extent permitted by laws, at a rate per annum equal to 2.0% above the
Interest Rate (the “Default Rate”), or a lesser amount at the election of the
Requisite Purchasers, to the fullest extent permitted by applicable laws.
Subject to the Intercreditor and Subordination Agreement, while any Event of
Default exists or after acceleration, at the option of the Requisite Purchasers,
the Company shall pay Default Interest,

 

51



--------------------------------------------------------------------------------

after as well as before entry of judgment thereon to the extent permitted by
laws, on the principal amount of all outstanding Note Obligations, at the
Default Rate, or a lesser amount at the election of the Requisite Purchasers, to
the fullest extent permitted by laws, in cash. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be compounded
monthly, on the last day of each calendar month, to the fullest extent permitted
by applicable laws; provided that this Section 3.4 shall not apply to any Event
of Default that has been waived by the Purchasers pursuant to Section 10.3.

3.5 Optional Prepayments.

(a) To the extent not prohibited by the Intercreditor and Subordination
Agreement, (i) at any time prior to the third anniversary of the Closing
DateJune 30, 2023, the Company may redeem all or a part of the Notes at a
redemption price equal to 100% of the principal amount of the Notes redeemed,
plus the Applicable Premium as of, and accrued and unpaid interest, if any, to,
but excluding the date of redemption and (ii) on and after the third anniversary
of the Closing Date, the Company may redeem the Notes, in whole or in part, at
the redemption prices (as expressed as percentages of principal amount of the
Notes to be redeemed) set forth below, plus accrued and unpaid interest thereon,
if any, to, but excluding the redemption date, if redeemed during the twelve
month period beginning on the specified anniversary of the Closing Date
indicated below:.

 

Anniversary

   Price  

Third

     105.0%  

Fourth

     102.5%  

Fifth and thereafter

     100.0%  

(b) In the case of each partial prepayment of the Notes, the principal amount of
the Notes to be prepaid shall be allocated pro rata among all of the Notes
outstanding at such time in proportion to their respective unpaid principal
amounts.

(c) Each notice of prepayment pursuant to this Section 3.5 shall specify (i) the
proposed date of such prepayment and (ii) the principal amount of the Notes to
be prepaid. Each notice of prepayment shall be made upon prior written notice to
each Purchaser. Each notice of prepayment shall be made upon not less than three
(3) Business Days’ and not more than ten (10) Business Days’ prior written
notice to each registered holder of the Notes.

(d) Upon surrender of a Note that is redeemed in part, the Company shall execute
for such holder (at the Company’s expense) a new Note equal in principal amount
to the unredeemed portion of the Note surrendered.

3.6 Taxes. Notwithstanding anything herein to the contrary, the Company shall
have the right to deduct and withhold from any payment or distribution made with
respect to the Notes such amounts as are required to be deducted or withheld
with respect to the making of such payment or distribution under any applicable
Tax law. To the extent that any amounts are so deducted or withheld, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the person in respect of which such deduction or
withholding was made. In the event the Company previously remitted any amounts
to a Governmental Authority on account of Taxes required to be deducted or
withheld in respect of any payment or distribution (or deemed distribution) on
any Notes, the Company shall be entitled to offset any such amounts against any
amounts otherwise payable in respect of such Notes.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers and the Collateral Agent to enter into this Agreement,
the Company hereby represents and warrants to the Purchasers and the Collateral
Agent that:

4.1 Financial Condition.

(a) The audited financial statements (including, in each case, any related notes
and schedules) of the Company for the calendar years ended December 31,
2014, December 31, 2015 and December 31, 2016, and the unaudited financial
statements of the Company for the nine- month period ending September 30, 2017
(collectively, the “Financial Statements”), fairly present in all material
respects the financial position of the Company as of the dates of such Financial
Statements, and the results of operations and changes in financial position of
the Company, for the periods then ended, except that the unaudited interim
financial statements were or are subject to normal year-end adjustments.

(b) There exist no material liabilities, whether absolute or contingent, of the
Company which would be required to be reflected, reserved for or disclosed in a
consolidated balance sheet of the Company prepared as of the date of this
Agreement in a manner consistent with the most recent balance sheet attached to
the Financial Statements, other than (i) liabilities that are reflected,
reserved for or disclosed in the Financial Statements, (ii) liabilities incurred
in the ordinary course of business since the date of the most recent balance
sheet attached to the Financial Statements or (iii) liabilities incurred in the
connection with the transactions contemplated by this Agreement.

(c) Since September 30March 31, 20172019, there has been no event, circumstance
or change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

4.2 Corporate Existence; Compliance with Law, Etc.

(a) Each Note Party (i) is duly organized, validly existing and in good standing
(or the local equivalent) under the laws of the jurisdiction of its
organization, (ii) has the corporate, partnership or limited liability company
power, as the case may be, and authority, and the legal right, to own and
operate its material properties, to lease the material property it operates as
lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of material property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect and (iv) is in compliance with all applicable Requirements of Law, except
where the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

(b) Without limiting the foregoing clause (a), (i) no Note Party is (A) in
violation of any Anti-Terrorism Law, (B) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (C) is a Blocked Person; and (ii) none of the Note
Parties nor, to the knowledge of any Note Party, any of its Affiliates or agents
acting at the direction of any Note Party in connection with the transactions
contemplated by this Agreement (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

4.3 Corporate Power; Authorization; Consents; Enforceable Obligations.

(a) Each Note Party has the corporate, partnership or limited liability company
power, as the case may be, and authority, and the legal right, to make, deliver
and perform the Securities Documents to which it is or will be a party, and to
borrow hereunder (in the case of the Company), and each Note Party has taken all
necessary corporate, partnership or limited liability action, as applicable, to
authorize (i) the borrowings on the terms and conditions of this Agreement (in
the case of the Company) and (ii) the execution, delivery and performance of the
Documents to which it is or will be a party.

(b) No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the borrowings hereunder or the execution, delivery and performance by the
Note Parties or the validity or enforceability against each of the Note Parties
of this Agreement and the other Securities Documents to which it is a party
except for any consent, authorization, filing or other act which has been made
or obtained and is in full force and effect. This Agreement has been, and each
of the other Securities Documents to which any Note Party is or will be a party
will be, duly executed and delivered by it. This Agreement constitutes, and each
of the other Securities Documents when executed and delivered will constitute, a
legal, valid and binding obligation of each of the Note Parties (to the extent
such Note Party is a party thereto) enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.4 No Legal Bar. The execution, delivery and performance of this Agreement, the
other Securities Documents, the borrowings hereunder and the use of the proceeds
thereof, will not (i) violate in any material respect any Requirement of Law
applicable to the Company or (ii) violate any material Contractual Obligation of
the Company and will not result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any such Requirement
of Law or such material Contractual Obligation, except as permitted by to the
Note Documents.

 

54



--------------------------------------------------------------------------------

4.5 No Material Litigation. Except as disclosed in the Public Reports, there are
no actions, suits, proceedings, claims or disputes for which service of process
has been served or formal notice has been given or, to the knowledge of the
Company, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or against any of its
properties or revenues that (i) purport to affect or pertain to this Agreement
or any other Securities Document or (ii) if determined adversely, either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

4.6 Ownership of Property; Liens; Condition of Properties. The Company has good
and marketable title to, or a leasehold interest in or right to use, all
properties purported to be owned or leased thereby, free and clear of any Liens,
except those permitted by Section 8.2 or where the failure to do so would
reasonably be expected to have a Material Adverse Effect. The property and
assets of the Company constitute all property and assets necessary for the
business of the Company, are in sufficient condition for their use in such
business (ordinary wear and tear, condemnation and casualty excepted) except as
would not reasonably be expected to have a Material Adverse Effect.

4.7 Intellectual Property. Except as disclosed in the Public Reports (i) the
Company owns, or is licensed to use, all trademarks, trade names, patents,
copyrights and other intellectual property rights necessary for the conduct of
its business as currently conducted (the “Intellectual Property”), (ii) no claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does any of the Note Parties have knowledge of
any valid basis for any such claim and (iii) to the Company’s knowledge, the use
of such Intellectual Property by the Note Parties does not infringe in any
respect on the rights of any Person, nor to the Company’ knowledge, does the use
by other Persons of such Intellectual Property infringe in any respect on the
rights of the Note Parties, except with respect to clauses (i), (ii) and (iii),
as would not reasonably be expected to result in a Material Adverse Effect.

4.8 Taxes. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each of the Note
Parties and their Restricted Subsidiaries have timely filed all tax returns
required to be filed, and have paid all Taxes levied or imposed upon them or
their properties, income, profits or assets, that are due and payable (including
in their capacity as a withholding agent), except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. To the
knowledge of the Note Parties, there is no proposed Tax deficiency or assessment
against the Note Parties or their Restricted Subsidiaries that, if made would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

4.9 Federal Regulations. The proceeds from the sale of the Notes contemplated by
this Agreement will not be used, directly or indirectly, for “purchasing” or
“carrying” any Margin Stock within the respective meanings of each of the quoted
terms under Regulation U or for any purpose which violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulation T and X.

 

55



--------------------------------------------------------------------------------

4.10 ERISA Compliance.

(a) Each of the Note Parties and each ERISA Affiliate thereof, is in compliance
in all respects with all applicable provisions of ERISA and the Code (as it
relates to the tax qualification or funding or employee benefit plans), and all
rules, regulations and orders implementing ERISA with respect to a Title IV
Plan, except to the extent that the failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) none of the Note Parties or any
ERISA Affiliate thereof maintains or contributes to (or has maintained or
contributed to) any Multiemployer Plan under which the Company or any ERISA
Affiliate thereof has potential for any withdrawal liability, (ii) no
Multiemployer Plan is in “critical status” as described in Section 432 of the
Code or is Insolvent.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Note Parties or any
ERISA Affiliate thereof sponsors or maintains any Title IV Plan under which
there has been a failure to satisfy the applicable “minimum funding standard”
(within the meaning of Section 412 of the Code), whether or not waived.

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no Title IV Plan has any amount
of unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
and (ii) no Termination Event has occurred or is reasonably expected to occur.

(e) There does not exist any material unfunded liability (determined on the
basis of actuarial assumptions utilized by the actuary for the plan in preparing
the most recent annual report) of the Company under any plan, program or
arrangement providing post retirement, life or health benefits (other than with
respect to any plan, program, arrangement or agreement providing benefits as
required pursuant to Section 4980B of the Code or any other applicable law).

(f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no Reportable Event has occurred
or is occurring, and (ii) no non-exempt “Prohibited Transaction” (as defined in
Section 406 of ERISA of Section 4975 of the Code) has occurred for which the
Company may be liable.

4.11 Investment Company Act. None of the Note Parties is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

4.12 Subsidiaries. Exhibit 21 to the Company’s annual report on Form 10-K for
the fiscal year ended December 31, 20162018 sets forth all of the Company’s
Significant Subsidiaries (as defined in Rule 1-02(w) of Regulation S-X) as of
the ClosingSecond Amendment Effective Date. All of the outstanding Equity
Interests owned by the Note Parties (or a Subsidiary of any Note Party) in such
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Note Party (or a Subsidiary of any Note Party) in such
Subsidiaries are owned free and clear of all Liens except any Lien that is
permitted under Section 8.2. As of the Second Amendment Effective Date, there
are no Unrestricted Subsidiaries.

 

56



--------------------------------------------------------------------------------

4.13 Accuracy and Completeness of Information. All written information (other
than financial projections, estimates and other forward-looking statements and
general economic and industry information) contained in any application,
schedule, report, certificate, or any other document relating to any Note Party
or any property of any Note Party prepared by or on behalf of any Note Party and
given to any Purchaser in connection with the purchase of the Notes by the
Purchasers, or any Note Party (or given to any consultant, appraiser, accountant
or other advisor by any such Person in connection with the transactions
contemplated hereby, which consultant, appraiser, accountant or other advisor
has then delivered such report or other document to any Purchaser), including
any written updates or supplements to such financial information delivered to
any Purchaser, taken as a whole, is in all material respects true and complete
as of the date referred to therein, and no such Person has omitted to state
therein (or failed to include in any such document) taken as a whole any
material fact or any fact necessary to make such information not misleading. All
projections given to the Collateral Agent or any Purchaser by or on behalf of
the Note Parties have been prepared in good faith based upon assumptions
believed to be reasonable at the time prepared. The projections and any pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Company to be reasonable at the
time made, it being recognized that such projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results and such
differences may be material.

4.14 Permits, Etc. The Company has all permits, licenses, authorizations and
approvals required for each of them lawfully to own, lease, control, manage and
operate its properties and businesses, except where the failure to obtain any
such permit, license, authorization or approval would not reasonably be expected
to have a Material Adverse Effect. No condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization or approval, the suspension, revocation,
impairment, forfeiture or non-renewal thereof, except where the failure to
obtain any such suspension, revocation, impairment, forfeiture or non-renewal
would not reasonably be expected to have a Material Adverse Effect.

4.15 Solvency. The Note Parties, taken as a whole, are Solvent on and as of each
of the Closing Date and the Second Amendment Effective Date, after giving effect
to the transaction contemplated by this Agreement and the Second Amendment, as
applicable.

4.16 Owner of Collateral; Validity of Accounts. The Notes Parties are and shall
be the owner(s) of or have other rights in the Collateral free and clear of all
Liens of every kind and nature, except as permitted under this Agreement.

 

57



--------------------------------------------------------------------------------

4.17 Capitalization.

(a) Schedule 4.17 hereto sets forth the authorized and outstanding capital stock
of the Company as of December 31, 20172018 (the “Capitalization Date”). All
outstanding shares of capital stock of the Company have been, and all shares
that may be issued pursuant to any management equity plan or arrangement will
be, when issued in accordance with the respective terms thereof, duly authorized
and validly issued and are fully paid and nonassessable and have not been issued
in violation of any preemptive rights.

(b) Except as set forth on Schedule 4.17, and except for changes since the
Capitalization Date resulting from the exercise of any stock options or vesting
of equity awards outstanding on such date, there are no issued, reserved for
issuance or outstanding (i) shares of capital stock of or other voting
securities of or ownership interests in the Company, (ii) securities of the
Company convertible into or exchangeable for shares of capital stock or other
voting securities of or ownership interests in the Company, (iii) warrants,
calls, options or other rights to acquire from the Company, or other obligation
of the Company to issue, any capital stock or other voting securities or
ownership interests in or any securities convertible into or exchangeable for
capital stock or other voting securities or ownership interests in the Company
or (iv) restricted shares, stock appreciation rights, performance units,
conversion rights, contingent value rights, “phantom” stock or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any capital stock or voting
securities of the Company (the items in clauses (i) through (iv) being referred
to collectively as the “Company Securities”). Except as set forth in the
Operating Documents of the Company, there are no outstanding obligations of the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities.

(c) Upon completion of the Closing in accordance with the terms of this
Agreement, good and marketable title to the Notes and Warrants will be
transferred to the Purchasers, free and clear of all Liens (other than any Liens
arising under any applicable securities laws, the Operating Documents of the
Company, this Agreement or the Warrantholders Agreement).

(d) Except as set forth on Schedule 4.17, there are no voting agreements,
shareholder agreements, voting trusts, proxies or similar agreements,
arrangements or commitments to which the Company or any of its Subsidiaries is a
party with respect to the voting of any shares of capital stock or other equity
interest of the Company or any of its Subsidiaries. There are no bonds,
debentures, notes or other instruments of indebtedness of the Company or any of
its Subsidiaries that entitle the holder of such instruments of indebtedness to
vote together with shareholders of the Company on any matters with respect to
the Company or any Subsidiary.

4.18 Environmental Matters.

(a) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(i) each Note Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Note Parties;

 

58



--------------------------------------------------------------------------------

(ii) the Note Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and
none of the Note Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Company, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Note Parties;

(iii) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Note
Parties, or, to the knowledge of the Company, Real Property formerly owned,
operated or leased by any Note Party or arising out of the conduct of the Note
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Company or any of its Restricted Subsidiaries incurring liability
under any Environmental Laws; and

(iv) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Note Parties or Real Property or facilities owned,
operated or leased by any of the Note Parties or, to the knowledge of the
Company, Real Property or facilities formerly owned, operated or leased by the
Note Parties that could reasonably be expected to result in the Company or any
of its Restricted Subsidiaries incurring liability under any Environmental Laws.

The representations and warranties contained in this Section 4.18 are the sole
and exclusive representations and warranties of the Note Parties with respect to
matters arising under or relating to Environmental Laws, Environmental Permits,
Environmental Liabilities or Hazardous Materials.

4.19 Labor Matters. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Company or any of its Restricted
Subsidiaries pending or, to the knowledge of the Company, threatened; (b) hours
worked by and payments made to employees of the Company or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938
or any other applicable Laws dealing with such matters; and (c) all payments due
from the Company or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

4.20 FCC Authorizations. The FCC Authorizations constitute all licenses and
authorizations issued by the FCC that are necessary for the operation of the
business of the Company and its Restricted Subsidiaries as currently conducted
except as could not reasonably be expected to have a Material Adverse Effect.
The FCC Authorizations are in full force and effect and have not expired, been
revoked, suspended, rescinded, or terminated and are not subject to any
conditions or requirements that have not been imposed upon all such
authorizations generally except as could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, the Company and its Restricted Subsidiaries operate
their business in compliance with the terms of the FCC Authorizations and the
Communications Act. To the knowledge of Company and except as would not
reasonably be expected to result in a Material Adverse Effect, there is no
action pending or, to the knowledge of the Company, threatened before the FCC to
revoke, refuse to renew, suspend, or modify any of the FCC Authorizations other
than proceedings to amend FCC rules of general applicability.

 

59



--------------------------------------------------------------------------------

4.21 USA Patriot Act; OFAC; FCPA.

(a) To the extent applicable, each the Company and the Restricted Subsidiaries
(i) is in compliance, in all material respects, with (x) the Trading with the
Enemy Act of 1917, as amended, and each of the foreign assets control
regulations of the United States Department of the Treasury (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (y) the USA PATRIOT Act and (z) Sanctions, and (ii) will not
directly or indirectly use the proceeds of the sale of the Notes, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person to fund or facilitate any activities or business
of any kind that would constitute or result in a violation of Sanctions.

(b) None of the Company, any Restricted Subsidiary nor, to the knowledge of the
Company, any director or officer of the Company or any Restricted Subsidiary is
a Sanctioned Person; and the Company will not, directly or indirectly, use the
proceeds of the sale of the Notes or otherwise make available such proceeds to
any Person, for the purpose of financing activities (except for Licensed
Activities) of or with any Person that, at the time of such financing, is (i) a
Sanctioned Person or (ii) located in a Sanctioned Country.

(c) No part of the proceeds of the sale of the Notes will be used, directly or
indirectly, by the Note Parties or any Restricted Subsidiary for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.22 Security Documents. Except as otherwise contemplated hereby or under any
other Note Documents, the provisions of the Collateral Documents are effective
to create in favor of the Collateral Agent for the benefit of the Purchasers
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Collateral Document), such Collateral Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Note Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Note Documents, a
legal, valid, enforceable and perfected Lien (if and to the extent perfection
may be achieved by the filings and/or other actions required to be taken hereby
or by the applicable Collateral Documents) on all right, title and interest of
the respective Note Parties in the Collateral described therein subject to
(i) Debtor Relief Laws and by general principles of equity, (ii) the need for
filings and registrations necessary to create or perfect the Liens on the
Collateral granted by the Note Parties in favor of the Purchasers and (iii) the
effect of foreign Laws, rules and regulations as they relate to the granting of
security interests in assets of, pledges of Equity Interests in or Indebtedness
owed by Foreign Subsidiaries, and Liens permitted by Section 8.2.

 

60



--------------------------------------------------------------------------------

Notwithstanding anything herein (including this Section 4.22) or in any other
Note Document to the contrary, neither the Company nor any other Note Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of any holder of Notes with respect thereto, in each case
under foreign Law, or (B) the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest to the extent such pledge, security
interest, perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or (C) on the Closing Date and until required pursuant to
Section 7.10 and 7.12, the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or enforceability of any
pledge or security interest to the extent not required on the Closing Date..

4.23 EEA Financial Institutions. Neither the Company nor any Guarantor is an EEA
Financial Institution.

4.24 Beneficial Ownership Certification. As of Second Amendment Effective Date,
the information included in any Beneficial Ownership Certification provided on
or before Second Amendment Effective Date to any Purchaser and/or the Collateral
Agent in connection with this Agreement is true and correct in all respects.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser represents and warrants to the Company, severally and not
jointly, as of the date hereof and as of the Closing Date, as set forth below.

5.1 Purchase for its Own Account.

Such Purchaser is purchasing the Securities for its own account, without a view
to the distribution thereof in violation of the Securities Act, all without
prejudice, however, to the right of such Purchaser at any time, in accordance
with this Agreement or the other Securities Documents, lawfully to sell or
otherwise to dispose of all or any part of the Notes or warrants held by it.

5.2 Accredited Purchaser.

Such Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act.

5.3 Authority, Etc.

 

61



--------------------------------------------------------------------------------

Such Purchaser has the power and authority to enter into and perform this
Agreement and the other Securities Documents to which such Purchaser is a party
and the execution and performance hereof and thereof have been duly authorized
by all proper and necessary corporate, limited liability company or partnership
action, as the case may be. This Agreement and the other Securities Documents to
each Purchaser is a party constitutes the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
as limited by bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equity principles now or hereafter in
effect affecting the enforcement of creditors’ rights and the application of
equitable principles.

5.4 Securities Act Compliance.

Such Purchaser understands that the Note Parties have not registered the Notes,
the guarantees therefor, the Warrants or the Warrant Shares under the Securities
Act, and each Purchaser agrees that the Notes, the Warrants and the Warrant
Shares may not be sold or transferred or offered for sale or transfer by it
without registration under the Securities Act or the availability of an
exemption therefrom.

ARTICLE VI

CONDITIONS TO PURCHASE AND ISSUANCE

6.1 Conditions to Obligations of Purchasers on the Closing Date.

The obligations of the Purchasers to purchase the Securities hereunder are
subject to the satisfaction of the following conditions:

(a) The Purchasers shall have received all of the following, each properly
executed by a Responsible Official of each party thereto, each dated as of the
Closing Date and each in form and substance reasonably satisfactory to the
Purchasers:

(i) at least one (1) executed counterpart of this Agreement;

(ii) the Notes and the Warrants executed by the Company;

(iii) the Guaranty Agreement executed by the Guarantors;

(iv) the Intercreditor and Subordination Agreement executed by the Note Parties,
the Senior Administrative Agent and the Collateral Agent;

(v) the other Collateral Documents executed by the Note Parties and the
Collateral Agent;

(vi) the Warrantholders Agreement executed by the Company; and

 

62



--------------------------------------------------------------------------------

(vii) with respect to the Note Parties, such documentation as the Collateral
Agent and the Purchasers may reasonably require to establish the due
organization, valid existence and good standing of such Note Parties, their
qualification to engage in business in each material jurisdiction in which they
are engaged in business or required to be so qualified, their authority to
execute, deliver and perform the Notes Documents to which they are a party, the
identity, authority and capacity of each Responsible Official thereof authorized
to act on their behalf, including certified copies of articles or certificates
of incorporation and amendments thereto, articles or certificates of formation
or organization and amendments thereto, bylaws and amendments thereto, operating
agreements and amendments thereto, certificates of good standing and/or
qualification to engage in business, tax clearance certificates, certificates of
corporate or limited liability company resolutions or other applicable
authorization documents, incumbency certificates, Certificates of Responsible
Officials, and the like.

(b) No Default or Event of Default shall have occurred and be continuing or
would result after giving effect to the issuance of the Securities on the
Closing Date.

(c) The amendment to the Senior Credit Agreement required for the Notes to be
issued hereunder shall have become effective.

(d) The Listing Application shall have been made with NASDAQ and the Company
shall have received from NASDAQ notification that its review process thereof has
been completed and the Company has not received any notification from NASDAQ
that the transactions contemplated by this Agreement, including all of the
provisions contained in the Warrantholders Agreement and the Warrants as well as
the issuance of the Warrants, are not in compliance with NASDAQ’s Listing Rules.

6.2 Conditions to Obligations of the Company on the Closing Date.

The obligation of the Company to issue the Securities hereunder is subject to
the conditions set forth below.

(a) Each Purchaser shall have delivered by wire transfer of immediately
available funds to an account or accounts designated by the Company, an
aggregate amount equal to the purchase price for the Securities being purchased
by such Purchaser.

(b) The Collateral Agent shall have duly executed and delivered the Joinder to
the Company at or prior to the Closing.

(c) The Collateral Agent and the Administrative Agent shall have duly executed
and delivered the Collateral Documents required to be delivered at the Closing.

(d) The amendment to the Senior Credit Agreement required for the Notes to be
issued hereunder shall have become effective.

(e) The execution of the Warrantholders Agreement by Searchlight II TBO-W, L.P.

(f) The Listing Application shall have been made with NASDAQ and the Company
shall have received from NASDAQ notification that its review process thereof has
been completed and the Company has not received any notification from NASDAQ
that the transactions contemplated by this Agreement, including all of the
provisions contained in the Warrantholders Agreement and the Warrants as well as
the issuance of the Warrants, are not in compliance with NASDAQ’s Listing Rules.

 

63



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

The Company hereby agrees that from and after the Closing Date, so long as any
Note Obligations (other than unasserted contingent indemnification obligations)
remain outstanding and unpaid, the Company shall, and shall (except in the case
of the covenants set forth in Sections 7.1, 7.2 and 7.3) cause each of its
respective Restricted Subsidiaries to:

7.1 Financial Statements.

(a) Deliver to the Collateral Agent, within 120 days after the end of each
fiscal year, a consolidated balance sheet of, the Company and its Restricted
Subsidiaries, as at the end of such fiscal year and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail (together with, in all cases, a
customary management summary) and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” qualification (excluding any
“emphasis of the matter” paragraph) (other than related (i) solely to the
occurrence of the Maturity Date or the upcoming maturity date under the Senior
Credit Agreement or any other Indebtedness permitted to be incurred hereunder
occurring within one year from the date such report is delivered or (ii) any
potential inability to satisfy any financial maintenance covenant on a future
date or in a future period) or any qualification or exception as to the scope of
such audit except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
such independent certified public accountants;

(b) Deliver to the Collateral Agent, within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of the Company, a consolidated
balance sheet of the Company and its Restricted Subsidiaries, as at the end of
such fiscal quarter and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for such fiscal quarter and
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with, in all cases, a customary management
summary) and certified by a Responsible Officer of the Company as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Company and its Restricted Subsidiaries in
prepared in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) Deliver to the Collateral Agent with each set of consolidated financial
statements referred to in Sections 7.1(a) and (b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements (it being agreed that no such
consolidating financial statements shall be required to be audited).

 

64



--------------------------------------------------------------------------------

(d) Deliver to the Collateral Agent, no later than 120 days after the end of the
fiscal year ending December 31, 2017, and each subsequent fiscal year, a
reasonably detailed consolidated budget for the following fiscal year consistent
with that prepared for and presented to the Company’s board of directors on a
quarterly basis (including a projected consolidated balance sheet of, the
Company and its Restricted Subsidiaries, as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”).

(e) Where applicable, deliver to the Collateral Agent, no later than five days
after the delivery of the financial statements referred to in Sections 7.1(a)
and (b), an officer’s certificate signed by a Responsible Officer of the
Company, certifying as to any necessary reconciliation with respect to any
Permitted EBITDA Addback which exceeds $5,000,000 for any period as more fully
described in the definition of “Reported Adjusted EBITDA”.

Any financial statement required to be delivered pursuant to Section 7.1(a) or
7.1(b) shall not be required to include purchase accounting adjustments relating
to the MTN Acquisition Transactions, the EMC Acquisition Transactions or any
acquisition constituting an Investment consummated prior to or, to the extent
not prohibited by this Agreement, after the Closing Date, in each case, to the
extent it is not practicable to include them.

Documents required to be delivered pursuant to Sections 7.1(a) through (c), 7.2
and 7.21 may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System
(EDGAR).

7.2 Other Information. Deliver to the Collateral Agent, promptly after the same
are publicly available, copies of all annual, regular, periodic and special
reports which the Company or any Restricted Subsidiary filed with the SEC. The
Company shall be deemed to have delivered such reports if the Company has filed
reports containing such information with the SEC.

7.3 Notices. Promptly after a Responsible Officer of the Company has obtained
knowledge thereof, notify the Collateral Agent:

(a) of the occurrence of any Event of Default;

(b) of the occurrence of an ERISA Event or similar event with respect to a
Foreign Plan which would reasonably be expected to result in a Material Adverse
Effect;

 

65



--------------------------------------------------------------------------------

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Company or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect; and

(d) any change in the information provided in the Beneficial Ownership
Certification delivered to any Purchaser and/or the Collateral Agent that would
result in a change to the list of beneficial owners identified in parts (c) or
(d) of such certification; and

(de ) of the occurrence of any other matter or development that has had or would
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Company delivered to the Collateral
Agent for prompt further distribution to each Purchaser (i) that such notice is
being delivered pursuant to Section 7.3 of this Agreement and (ii) setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.

7.4 Payment of Taxes. Pay, discharge or otherwise satisfy as the same shall
become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (i) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (ii) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

7.5 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises necessary or desirable in the normal
conduct of its business;

except, in the case of Section 7.5(a) (other than with respect to the Company)
or this Section 7.5(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article VIII.

7.6 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted.

7.7 Insurance. Maintain with insurance companies that the Company believes (in
the good faith judgment of its management) are financially sound and reputable
at the time the relevant coverage is placed or renewed, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same

 

66



--------------------------------------------------------------------------------

or similar business, of such types and in such amounts (after giving effect to
any self-insurance customary for similarly situated Persons engaged in the same
or similar businesses as the Company and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 90 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date or, in each case, such
later date as the Collateral Agent may agree), each such policy of insurance
(other than business interruption insurance (if any), director and officer
insurance and worker’s compensation insurance) shall as appropriate (i) name the
Collateral Agent as additional insured thereunder or (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Lenders, as a loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Company shall, or shall cause
each Note Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Collateral Agent and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Collateral Agent (not to exceed
one time per fiscal year, unless an Event of Default has occurred and is
continuing) deliver to the Collateral Agent evidence of such compliance in form
and substance reasonably acceptable to the Collateral Agent.

7.8 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

7.9 Books and Records. Maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP and which reflect all material financial transactions and
matters involving the assets and business of the Company or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

7.10 Additional Collateral; Additional Guarantors. At the Company’s expense,
subject to the terms, conditions and provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Collateral Agent to ensure that
the Collateral and Guarantee Requirement continues to be satisfied.

7.11 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: comply, and take all
commercially reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply, with all

 

67



--------------------------------------------------------------------------------

Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and occupancy of its properties; and, in
each case to the extent the Note Parties are required to do so by Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
Environmental Laws. If an Event of Default arising out of an Environmental
Liability has occurred and is continuing, within 60 days of receiving a written
request by the Collateral Agent, the Company will provide the Collateral Agent
with an environmental assessment report regarding the scope of the Environmental
Liability and the likely cost of mitigating such Environmental Liability,
prepared at the Company’s sole cost and expense and by an environmental
consultant reasonably acceptable to the Collateral Agent. If such report is not
timely provided, the Collateral Agent may have them prepared by an environmental
consultant of its choosing, at the Company’s sole cost and expense.

7.12 Further Assurances. Promptly upon reasonable request by the Collateral
Agent (i) correct any mutually identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Collateral Agent may reasonably request
from time to time in order to carry out more effectively the purposes of this
Agreement and the Collateral Documents, to the extent required pursuant to the
Collateral and Guarantee Requirement and subject in all respects to the
limitations therein. If the Collateral Agent reasonably determines that it is
required by applicable Law to have appraisals prepared in respect of the Real
Property of any Note Party subject to a mortgage constituting Collateral, the
Company shall promptly provide to the Collateral Agent appraisals that satisfy
the applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

7.13 Designation of Subsidiaries. TheSubject to the Requisite Purchasers’
written consent thereto (in their sole and absolute discretion) and subject to
the conditions herein, the Company may at any time after the Closing Date
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that, (1)
immediately before and after such designation, (i) no Event of Default shall
have occurred and be continuing, (2) an Investment in such amount (as described
below) would be permitted at such time and (3) no Subsidiary may be designated
as an Unrestricted Subsidiary if, after such designation, it would be a
“Restricted Subsidiary” for the purpose of any Permitted Ratio Debt or Permitted
Refinancing of any of the foregoing (in the case of any unsecured Indebtedness,
in excess of the $20,000,0007,500,000). The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Company therein at the date of designation in an amount equal to the fair
market value as determined in good faith by the Company or its Subsidiary’s (as
applicable) Investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a Return on any Investment by the Company in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Company at the date of such
designation of the Company’s or its respective Subsidiary’s (as applicable)
Investment in such Subsidiary; provided that . Notwithstanding the foregoing, on
and after the Second Amendment Effective Date, (a) any Unrestricted Subsidiary
that has

 

68



--------------------------------------------------------------------------------

been designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary and (b) in no event shall any such Return on any
Investment by the Company in be permitted to (x) designate a Subsidiary as an
Unrestricted Subsidiary be duplicative of any Return that increases the
Cumulative Credit pursuant to the definition thereof.or (y) transfer any assets
to any Unrestricted Subsidiary, in each case, without the prior written consent
of the Requisite Purchasers (in their sole and absolute discretion).

7.14 Use of Proceeds. (1) Use the proceeds of the Securities issued hereunder
only after the Company (i) files its Annual Report on Form 10-K with the SEC for
the fiscal year ended December 31, 2017 and (ii) provides the information
required to be delivered pursuant to Section 7.1(d) to the Purchasers, to repay
all revolving credit loans then outstanding on the date of such repayment, and
interest thereon, under the Senior Credit Agreement; and (2) use the residual
proceeds of the Securities after application pursuant to clause (1) for general
corporate purposes subject to Article VIII; provided, however, that such
proceeds may not be used for any of the following: (a) Investments pursuant to
Sections 8.3(b)(ii), (c)(iii), (i), (n) (but only to the extent made in
Unrestricted Subsidiaries or in joint ventures), (o), (t), (y) or (z);
(b) Restricted Payments pursuant to Sections 8.6(f), (g), (i), (j)(ii), (p) and
(r); or any prepayment, redemption, purchase, defeasance or other satisfaction
prior to scheduled maturity in any manner of any Indebtedness for borrowed money
of the Company and its Restricted Subsidiaries; provided, further, that any
application of the residual proceeds of the Securities pursuant to this clause
(2) shall be materially consistent with the Projections delivered pursuant to
Section 7.1(d), as such Projections may be updated by the Company from time to
time for purposes of this Section 7.14. Notwithstanding anything herein to the
contrary, the Company shall at any time be permitted to use the proceeds of the
Securities to pay any fees and expenses incurred in connection with the
transactions contemplated by this Agreement.

7.15 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless, prior to, or concurrently with, the
time the Company is required to make a Change of Control Offer (as defined
below), the Company has previously or concurrently mailed or transmitted
electronically a redemption notice with respect to all the outstanding Notes,
the Company shall make an offer to purchase all of the Notes pursuant to the
offer described below (the “Change of Control Offer”) at a price in cash (the
“Change of Control Payment”) equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest, if any, to, but excluding, the date of
purchase. Within 30 days following any Change of Control, the Company shall send
notice of such Change of Control Offer electronically or by first-class mail,
with a copy to the Collateral Agent, sent in the same manner, to each of the
Purchasers, with the following information:

(i) that a Change of Control Offer is being made pursuant to this Section 7.15
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Company;

(ii) the purchase price and the purchase date, which will be no earlier than 20
Business Days nor later than 60 days from the date such notice is transmitted
electronically or mailed (the “Change of Control Payment Date”), except in the
case of a conditional Change of Control Offer made in advance of a Change of
Control as described below;

 

69



--------------------------------------------------------------------------------

(iii) that any Note not properly tendered will remain outstanding and continue
to accrue interest;

(iv) that unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(v) that holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes to the Company prior to
the close of business on the third (3rd) Business Day preceding the Change of
Control Payment Date;

(vi) if such notice is sent prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control, and, if applicable, stating that, in the Company’s
discretion, the Change of Control Payment Date may be delayed until such time as
any or all applicable conditions shall be satisfied, or that such purchase may
not occur and such notice may be rescinded in the event that the Company shall
determine that the Change of Control will not occur by the Change of Control
Payment Date, or by the Change of Control Payment Date as so delayed; and

(vii) any other instructions, as determined by the Company, consistent with this
Section 7.15, that a holder must follow.

(b) To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Section 7.15, the Company shall comply with
the applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 7.15 by virtue thereof.

(c) The Company shall not be required to make a Change of Control Offer if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 7.15
applicable to a Change of Control Offer made by the Company and purchases all
Notes validly tendered under such Change of Control Offer. Notwithstanding
anything to the contrary herein, a Change of Control Offer may be made in
advance of a Change of Control, conditional upon such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
of the Change of Control Offer.

7.16 End of Fiscal Years. The Company shall, and shall cause each of its
respective Restricted Subsidiaries to, for financial reporting purposes, cause
its fiscal year to end on December 31 (other than any Subsidiary acquired after
the Closing Date); provided, however, that the Company may, upon written notice
to the Collateral Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Collateral Agent, in which case, the Company and
the Collateral Agent will, and are hereby authorized by the Purchasers to, make
any adjustments to this Agreement, if any, that are necessary to reflect such
change in fiscal year.

 

70



--------------------------------------------------------------------------------

7.17 Lines of Business. The Company and the Restricted Subsidiaries, taken as a
whole, will not engage in any material line of business substantially different
from those lines of business conducted by the Company and the Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, corollary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

7.18 Communications Regulations. Except as could not reasonably be expected to
have a Material Adverse Effect, the Company and its Restricted Subsidiaries
shall (i) take all actions reasonably necessary to maintain the FCC
Authorizations in full force and effect, (ii) timely file renewal applications,
(iii) remit any necessary regulatory fees, (iv) file any reports and information
requested by the FCC, and (v) conduct its business in compliance with the terms
of the FCC Authorizations and the Communications Act, including changes in
applicable law and regulations that become effective during the terms of the FCC
Authorizations.

7.19 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons;
Anti-Corruption; Licenses.

(a) Except for Licensed Activities, the Company shall, and shall cause each of
its respective Restricted Subsidiaries to, conduct its business in such a manner
so as to not, directly or indirectly, (i) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 effective September 24, 2001 (the “Executive
Order”), or (ii) engage in or conspire to engage in any transaction that
violates, or attempts to violate, any Sanctions in any material respect.

(b) The Company shall, and shall cause each of its respective Restricted
Subsidiaries to, repay the Notes exclusively with funds that are not derived
from any unlawful activity such that the result of any such repayment would not
cause the making of the Notes to be in material violation of any applicable Law,
including the United States Foreign Corrupt Practices Act of 1977, as amended.

(c) Except for Licensed Activities, the Company shall, and shall cause each of
its respective Restricted Subsidiaries to, use funds or properties of the
Company or any of the Restricted Subsidiaries to repay the Notes only to the
extent it does not constitute, to the knowledge of the Company, property of, or
is beneficially owned, to the knowledge of the Company, directly or indirectly
by, any Sanctioned Person.

(d) the Company shall, and shall cause each of its respective Restricted
Subsidiaries to, maintain and enforce policies and procedures with respect to
itself and its Subsidiaries designed to ensure compliance with applicable
Sanctions.

7.20 ERISA Compliance. Except where the failure to so comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) each Note Party shall, and shall cause each ERISA Affiliate
to, establish, maintain and operate all Plans and Foreign Plans in compliance in
all material respects with the provisions of ERISA, the Code

 

71



--------------------------------------------------------------------------------

and all applicable Laws, the regulations and interpretation thereunder and the
respective requirements of the governing documents for such Plans, and (b) the
Company shall take, or shall cause to be taken, any and all actions required in
order to be in compliance at all times with the representations and warranties
in this Section 7.20.

7.21 Other Information. Deliver to the holders of a majority in aggregate
principal amount of the outstanding Notes (unless otherwise waived by such
holders in writing) promptly after the same are publicly available, copies of
all annual, regular, periodic and special reports and registration statements
which the Company or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Collateral Agent pursuant to any other
clause of this Section 7.21.

ARTICLE VIII

NEGATIVE COVENANTS

The Company hereby agrees that from and after the Closing Date, so long as any
Note Obligations (other than unasserted contingent indemnification obligations)
remain outstanding and unpaid:

8.1 Limitation on Indebtedness. Without the consent of the Requisite Purchasers,
the Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur or assume any Indebtedness except:

(a) Indebtedness of the Company and any Guarantor or Note Party under the Note
Documents and any Permitted Refinancing thereof that satisfies the Junior Debt
Conditions;

(b) Indebtedness outstanding on the Closing Date (other than revolving credit
Indebtedness underand listed on Schedule 7.03(b) of the Senior Credit Agreement
(as in effect on the Second Amendment Effective Date) and any Permitted
Refinancing thereof that satisfies the Junior Debt Conditions; provided that all
such Indebtedness of any Note Party owed to any Restricted Subsidiary that is
not a Note Party shall be unsecured and subordinated to the Note Obligations
pursuant to terms substantially consistent with Exhibit G hereto;

(c) Guarantees by the Company and any Restricted Subsidiary in respect of
Indebtedness of the Company and any Restricted Subsidiary that is a Note Party
otherwise permitted hereunder; provided that (i) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Note Obligations on the terms set forth herein and
such Guarantee of the Specified Junior Financing Obligation shall be
subordinated in right of payment to the Note Obligations pursuant to terms
substantially consistent with Exhibit G hereto, (ii) if the Indebtedness being
Guaranteed is subordinated to the Note Obligations, such Guarantee shall be
subordinated to the Guarantee of the Note Obligations on terms at least as
favorable (as reasonably determined by the Company) to the Purchasers as those
contained in the subordination of such Indebtedness and (iii) any Guarantee by a
Restricted

 

72



--------------------------------------------------------------------------------

Subsidiary that is not a Note Party of any Permitted Ratio Debt orGuarantor of
any Indebtedness under Section 8.1(g) or (m) (or any Permitted Refinancing in
respect thereof) shall only be permitted if such Guarantee meets the
requirements of clauses (m), (g) or (sm), as the case may be, of this
Section 8.1;

(d) Indebtedness of the Company or any Restricted Subsidiary owing to any Note
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Note Party which is substantially contemporaneously
transferred to a Note Party or any Restricted Subsidiary of a Note Party) to the
extent constituting an Investment permitted by Section 8.3; provided that (i) no
such Indebtedness owed to a Note Party shall be evidenced by a promissory note
unless such promissory note constitutes a negotiable instrument and is pledged
to the Collateral Agent to the extent required by (and in accordance with) the
terms of the Security Agreement and (ii) all such Indebtedness of any Note Party
owed to any Restricted Subsidiary that is not a Note Party shall be unsecured
and subordinated to the Note Obligations pursuant to subordination terms
substantially consistent with the terms set forth in Section 5.1 of the Security
Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Company or any
Restricted Subsidiary within 365 days of the acquisition, construction, repair,
replacement, lease or improvement of the applicable asset and any Permitted
Refinancing thereof in an aggregate amount not to exceed the greater of
$37,500,000 and 30% of LTM EBITDA, in each case determined at the time of
incurrence (together with any Permitted Refinancings thereof) and
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 8.5(m) and any Permitted Refinancing of such Attributable
Indebtedness in an aggregate amount as between clauses (i) and (ii) not to
exceed $5,000,000 at any time outstanding;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Company’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Company or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof that satisfies the Junior Debt Conditions or (ii) incurred
to finance any Permitted Acquisition or any Permitted Refinancing thereof that
satisfies the Junior Debt Conditions; provided that after giving pro forma
effect to such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, the aggregate principal amount of such Indebtedness
does not exceed (a) if such Indebtedness is secured by a Lien on the Collateral
that is senior to the Liens securing the Note Obligations, an unlimited amount
so long as immediately after giving Pro Forma Effect thereto and the use of
proceeds thereof the Consolidated First Lien Net Leverage Ratio is no greater
than 3.50 to 1; and (b) the greater of $25,000,000 and 25% of LTM EBITDA, in
each case, determined at the time of incurrence plus an additional unlimited
amount (x) if such Indebtedness is secured by Liens that are junior to the Liens
securing the Note Obligations, the Consolidated Senior Secured Net Leverage
Ratio (determined on a Pro Forma Basis and without

 

73



--------------------------------------------------------------------------------

netting the cash proceeds of any such Indebtedness being so incurred for the
purposes of such calculation) is no greater than 4.50:1.00, and (y) if such
Indebtedness is unsecured Indebtedness, either (I) the Consolidated Total Net
Leverage Ratio (determined on a Pro Forma Basis and without netting the cash
proceeds of any such Indebtedness for the purposes of such calculation) is no
greater than 5.00:1.00 or (II) the Interest Coverage Ratio (calculated on a Pro
Forma Basis) for the end of the most recent Test Period is not less than
2.00:1.00, and all Indebtedness incurred pursuant to this clause (b) satisfies
the Junior Debt Conditions; provided that any such Indebtedness assumed or
incurred by a Restricted Subsidiary that is not a Note Party (together with any
Indebtedness assumed or incurred by a Restricted Subsidiary that is not a Note
Party pursuant to Section 8.1(s)) does not exceed in the aggregate, (i) prior to
the Trigger Date, $0 and (ii) on and after the Trigger Date, the greater of
$18,750,000 and 15% of LTM EBITDA, in each case determined at the time of
assumption or incurrence;$5,000,000, in aggregate, at any time outstanding;
provided, further, that in the case of such Permitted Acquisition which is
permitted pursuant to the proviso in Section 8.3(i) and is to be funded with the
proceeds of Qualified Debt, an amount of Qualified Debt not to exceed, when
aggregated with all other such Qualified Debt issued in connection with
Section 8.3(i), the applicable the Qualified Debt Investment Basket Amount at
such time may be incurred solely to fund any such acquisition so permitted
pursuant to such proviso;

(h) Indebtedness representing deferred compensation to employees of the Company
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness consisting of promissory notes issued by the Company or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Company permitted by Section 8.6 in an aggregate amount not to exceed $1,000,000
at any time outstanding; provided that such Indebtedness shall be subordinated
in right of payment to the Note Obligations on terms reasonably satisfactory to
the Collateral Agent;

(j) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in connection with a Permitted Acquisition, any other Investment not prohibited
hereunder (including through a merger) or any Disposition permitted hereunder,
in each case,and constituting customary indemnification obligations or
obligations in respect of customary purchase price (including earnouts and
similar obligations, but not to exceed 10% of the aggregate purchase price of
any such Permitted Acquisition) or other similar adjustments;

(k) Indebtedness consisting of obligations of the Company or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the MTN Acquisition
Transactions, and the EMC Acquisition Transactions and Permitted Acquisitions or
any other Investment not prohibited hereunder;

(l) Cash Management Obligations (as defined in the Senior Credit Agreement) and
other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof or the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness is extinguished in the
ordinary course of business;

 

74



--------------------------------------------------------------------------------

(m) Indebtedness that satisfies the Junior Debt Conditions in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed (i) prior to the Trigger Date, the greater of
$10,000,000 and 10% of LTM EBITDA and (ii) on and after the Trigger Date, the
greater of $37,500,000 and 30% of LTM EBITDA, in each case determined at the
time of incurrence; $7,500,000 in the aggregate at any time outstanding;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) letters of credit in an aggregate amount(i) Qualified Debt incurred and all
proceeds of which are contemporaneously used to prepay principal of the Term
Loans under (and as defined in) the Senior Credit Agreement and (ii) Qualified
Debt of up to $10,000,000 issued in any fiscal year (with all unused amounts
thereof being carried over to succeeding years) but not to exceed at any time
outstanding not to exceed $20,000,000$30,000,000, in aggregate, and in each
case, any Permitted Refinancings thereof;

(r) [Reserved];

(s) Permitted Ratio Debt and any Permitted Refinancing thereof[Reserved];

(t) Indebtedness incurred under the revolving credit facility under the Senior
Credit Agreement, as may be amended from time to time, or under any other
revolving credit facility entered into by the Company from time to time that
provides for the re-borrowing of loans in a manner substantially consistent with
the Senior Credit Agreement (for the avoidance of doubt without giving effect to
any conditionality set forth in the Senior Credit Agreement), inin an aggregate
principal amount outstanding at any time not to exceed $85,000,000 (the
“Revolver Basket”); provided, however, that any principal amount of Indebtedness
outstanding under this clause (t) (i) may be refinanced with Indebtedness if
such Indebtedness (the “Specified Refinancing Indebtedness”), taken together
with all Indebtedness to be refinanced at such time, could have been incurred
pursuant to clause (a) of the definition of Permitted Ratio Debt and (ii)

 

75



--------------------------------------------------------------------------------

if so refinanced as specified under clause (i), the amount of the Revolver
Basket shall be reduced by an amount equal to the principal amount of such
Specified Refinancing Indebtedness;the sum of (i) $593,750,000 plus the amount
of any increase in principal resulting from interest paid in kind or capitalized
plus (ii) if immediately after giving Pro Forma Effect to such Indebtedness and
the use of proceeds thereof the Consolidated First Lien Net Leverage Ratio is no
greater than 3.50 to 1.00, Senior Incremental Loans, and, in each case, any
Permitted Refinancing thereof;

(u) Indebtedness incurred by a Foreign Subsidiary or any other Restricted
Subsidiary which is not a Note Party which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this Section 8.1(u) and
then outstanding for all such Persons taken together, does not exceed in the
aggregate (i) prior to the Trigger Date, $5,000,000 and (ii) on and after the
Trigger Date, the greater of $25,000,000 and 20% of LTM EBITDA, in each case
determined at the time of incurrence; provided that to the extent such Foreign
Subsidiary guarantees the Note Obligations or pledges any Collateral to secure
the Note Obligations, such Indebtedness incurred pursuant to this Section 8.1(u)
shall satisfy the Junior Debt Conditions;$1,000,000;

(v) on and after the Trigger Date only, Indebtedness of the Company and its
Restricted Subsidiaries in respect of seller financing (i) that satisfies the
Junior Debt Conditions and (ii) the aggregate principal amount of which (when
aggregated with all other Indebtedness incurred pursuant to this Section 8.1(v))
does not exceed $10,000,000 determined at the time of incurrence and any
Permitted Refinancing thereof that satisfies the Junior Debt
Conditions;[Reserved];

(w) [Reserved];

(x) Indebtedness that satisfies the Junior Debt Conditions in an amount equal to
100% of the Net Proceeds received by the Company from the issuance or sale of
Equity Interests of the Company since the Closing Date (other than proceeds of
Disqualified Equity Interests or sales of Equity Interests to any of its
Subsidiaries) to the extent such Net Proceeds have not been applied pursuant to
Section 8.3, 8.6 or 8.9 (and do not otherwise increase the Cumulative Credit or
the Excluded Contribution and are not used to fund Equity Funded Employee Plan
Costs) (“Contribution Indebtedness”); provided that such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from a Responsible
Officer of the Company on the date incurred;[Reserved];

(y) [Reserved];

(z) any Permitted Refinancing of the Convertible Notes that constitutes in an
aggregate principal amount not to exceed the then outstanding principal amount
thereof (without giving effect to any increases thereof other than in respect of
any paid in kind or capitalized interest thereon) as of the Second Amendment
Effective Date and any Permitted Refinancing thereof that satisfies the Junior
Debt Conditions;

(aa) on and after the Trigger Date only, obligations in respect of Disqualified
Equity Interests in an amount not to exceed $2,500,000 at any time
outstanding;[Reserved];

 

76



--------------------------------------------------------------------------------

(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 8.1(a) through Section 8.1(aa) and Section 8.1(cc);

(cc) [Reserved]; and

(dd) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) incurred to finance the acquisition, construction, repair, replacement,
lease or improvement of satellites, maritime equipment or aviation antennae
equipment incurred by the Company or any Restricted Subsidiary within 365 days
of the acquisition, construction, repair, replacement, lease or improvement of
the applicable asset and any Permitted Refinancing thereof in an aggregate
amount not to exceed $80,000,00015,000,000 at any time outstanding, determined
at the time of incurrence, and any Permitted Refinancing thereof;

provided, however, that all Indebtedness permitted by this Section 8.1 which is
permitted to be secured pursuant to Section 8.2 and is secured by the Collateral
shall be subject to an intercreditor agreement reasonably satisfactory to the
Collateral Agent.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 8.1. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Company dated such date prepared in
accordance with GAAP.

For purposes of determining compliance with this Section 8.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in described in Sections 8.1(a) through 8.1(ccdd), the
Company shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses.

 

77



--------------------------------------------------------------------------------

8.2 Limitation on Liens. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now or hereafter acquired, other than the
following:

(a) Liens created pursuant to any Note Document;

(b) Liens existing on the Closing Date (other than Liens referred to in
Section 8.2(jj)and listed on Schedule 7.01(b) of the Senior Credit Agreement (as
in effect on the Second Amendment Effective Date) and any modifications,
replacements, renewals, restructurings, refinancings or extensions thereof,
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 8.1(b)
and (B) proceeds and products thereof and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefitted by such Liens,
to the extent constituting Indebtedness, is permitted by Section 8.1(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than any applicable grace period related thereto or
(i) that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP or (ii)
the failure to pay or discharge the same would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(d) statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30) 
days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any of its Restricted Subsidiaries;

(f) pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

78



--------------------------------------------------------------------------------

(g) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Company and its Restricted
Subsidiaries, taken as a whole;

(h) Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 10.1(h), (ii) arising out of
judgments or awards against the Company or any Restricted Subsidiary with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

(i) leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other IP Rights) and terminations thereof, in each
case either granted to others with respect to IP Rights that are not material to
the business of the Company and Restricted Subsidiaries or in the ordinary
course of business, which (i) do not interfere in any material respect with the
business of the Company and its Restricted Subsidiaries, taken as a whole, (ii)
do not secure any Indebtedness and (iii) are permitted by Section 8.5;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, and (iv) that are contractual rights
of setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of the Company or any of its Restricted Subsidiaries
in the ordinary course of business;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to SectionsSection 8.3(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 8.58.3(s) or (y),
to be applied against the purchase price for such Investment, andor
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 8.5, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

79



--------------------------------------------------------------------------------

(m) Liens (i) in favor of the Company or any Guarantor and (ii) in favor of a
Restricted Subsidiary that is not a Note Party on assets of a Restricted
Subsidiary that is not a Note Party securing Indebtedness permitted under
Section 8.1;

(n) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business or with
respect to IP Rights that are not material to the business of the Company and
its Restricted Subsidiaries;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.3;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Company or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Company or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Company or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 8.1(e) and (dd);
provided that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

 

80



--------------------------------------------------------------------------------

(v) Liens on property of any Restricted Subsidiary (including any Foreign
Subsidiary) that is not a Note Party, which Liens secure Indebtedness or other
obligations of any such Restricted Subsidiary that is not a Note Party permitted
under Section 8.1(u) or otherwise permitted under Section 8.1 (other than in
respect of Indebtedness for borrowed money and Guarantees of Indebtedness for
borrowed money);

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 7.13)
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary to the extent such Equity Interests are owned by the
Company or another Restricted Subsidiary) or Liens to secure Indebtedness
otherwise incurred pursuant to Section 8.1(g) to finance a Permitted
Acquisition, in each case after the Closing Date; provided that (i) such Lien
either (A) secures Indebtedness incurred pursuant to Section 8.1(g) to finance a
Permitted Acquisition or (B)(x) was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary and (y) does not
extend to or cover any other assets or property (other than the proceeds,
products and accessions thereof and other than after-acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition); and (ii) the Indebtedness secured thereby is permitted under
Section 8.1(g); and (iii) such Lien may only be senior to the Lien on the
Collateral securing the Note Obligations if the Indebtedness such Lien secures
was incurred pursuant to clause (a) of the first proviso of Section 8.1(g) or
must otherwise be junior to the Lien on the Collateral securing the Note
Obligations;

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
the Company and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 8.2(b), (u) and (w); provided that (i) the Lien does not extend to
any additional property, other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) the renewal, extension, restructuring or refinancing
of the obligations secured or benefited by such Liens is permitted by
Section 8.1 (to the extent constituting Indebtedness); provided further that
such Lien may only be senior to the Lien on the Collateral securing the Note
Obligations if the Indebtedness such Lien secures could have been incurred
pursuant to clause (a) of the definition of Permitted Ratio Debt at the time of
incurrence and at the time of granting such Lien or must otherwise be junior to
the Lien on the Collateral securing the Note Obligations;

 

81



--------------------------------------------------------------------------------

(bb) Liens with respect to property or assets of the Company or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed $5,000,000 to the extent the Indebtedness
so secured is permitted pursuant to Section 8.1;

(cc) [Reserved];

(bb) Liens with respect to property or assets of the Company or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed (i) prior to the Trigger Date, the greater
of $12,500,000 and 10% of LTM EBITDA and (ii) on and after the Trigger Date, the
greater of $25,000,000 and 20% of LTM EBITDA, in each case determined as of the
date of incurrence; provided that such Lien may only be senior to the Lien on
the Collateral securing the Note Obligations if the Indebtedness such Lien
secures could have been incurred pursuant to clause (a) of the definition of
Permitted Ratio Debt at the time of incurrence and at the time of granting such
Lien or must otherwise be junior to the Lien on the Collateral securing the Note
Obligations;

(cc) Liens to secure Indebtedness permitted under Section 8.1(s) and guaranties
thereof; provided that such Lien may only be senior to the Lien on the
Collateral securing the Note Obligations if the Indebtedness such Lien secures
could have been incurred pursuant to clause (a) of the definition of Permitted
Ratio Debt at the time of incurrence and at the time of granting such Lien or
must otherwise be junior to the Lien on the Collateral securing the Note
Obligations;

(dd) [Reserved];

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Company or any of its Subsidiaries to secure the performance of the
Company’s or such Subsidiary’s obligations under the terms of the lease for such
premises;

(gg) Liens on cash or Cash Equivalents to secure letters of credit issued in
accordance with Section  8.1(q)[Reserved];

(hh) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-wholly owned Subsidiaries;

 

82



--------------------------------------------------------------------------------

(ii) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary permitted under Section 8.1[Reserved];

(jj) Liens securing Indebtedness and other obligations incurred under (i) the
Senior Credit Agreement, (ii) any Permitted Refinancing thereof or (iii) any
revolving credit facility permitted under Section 8.1(t); provided that
(excluding with respect to Indebtedness under the Senior Credit Agreement that
is outstanding on the Closing Date, but including any refinancing thereof), any
such Lien including, for the avoidance of doubt, any Initial Term Loans and New
Incremental Term Loans (each as defined in the Senior Credit Agreement as in
effect on the Second Amendment Effective Date) outstanding as of the Second
Amendment Effective Date and any Revolving Credit Loans (as defined in the
Senior Credit Agreement as in effect on the Second Amendment Effective Date)
outstanding as of the Second Amendment Effective Date or hereafter made pursuant
to the Revolving Commitments (as defined in the Senior Credit Agreement as in
effect on the Second Amendment Effective Date) existing as of the Second
Amendment Effective Date (collectively, the “Second Amendment Effective Date
Senior Loans”)) and any Permitted Refinancing thereof; provided that any such
Lien (other than, for the avoidance of doubt, Liens securing such Indebtedness
and other obligations outstanding as of the Second Amendment Effective Date or
Liens securing Indebtedness in respect of any increase in principal resulting
from interest paid in kind or capitalized in respect of the Second Amendment
Effective Date Senior Loans) (A) may only be senior to the Lien on the
Collateral securing the Notes Obligations if immediately after giving Pro Forma
Effect to the Indebtedness such Lien secures could have been incurred
(I) pursuant to clause (a) of the definition of Permitted Ratio Debt or (II)
under Section 8.1(t) at the time of incurrence of such Indebtedness and at the
time of granting of such Lien and (iiand the use of proceeds thereof the
Consolidated First Lien Net Leverage Ratio is no greater than 3.50 to 1.00 or
(B) must otherwise be junior to the Lien on the Collateral securing the Notes
Obligations;

(kk) [Reserved];

(ll) in the case of any non-wholly owned Restricted Subsidiary, any put and call
arrangements or restrictions on disposition related to its Equity Interests set
forth in its Operating Documents or any related joint venture or similar
agreement;

(mm) Liens securing Swap Contracts entered into in the ordinary course of
business and not for speculation purposes, so long the value of the property
securing such Swap Contracts does not exceed $5,000,0002,000,000 at any time;

(nn) Liens on property incurred pursuant to any sale-leaseback transaction
permitted hereunder and general intangibles related thereto;

(oo) any restriction on the transfer or pledge of assets contained in any
License or otherwise imposed by the Communications Act or any FCC Authorization
or comparable state or local legislation, regulations or ordinances or otherwise
imposed by Law; and

(pp) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods.

 

83



--------------------------------------------------------------------------------

8.3 Investments. Without the consent of the Requisite Purchasers, the Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, make or hold any Investments, except:

(a) Investments by the Company or any of its Restricted Subsidiaries in assets
that were cash or Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Note Party (or
any direct or indirect parent thereof) or any of its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, and (ii) in connection with
such Person’s purchase of Equity InterestsInterest of the Company or to permit
the payment of taxes with respect thereto; provided that, to the extent such
loans or advances are made in cash, the amount of such loans and advances used
to acquire such Equity Interests shall be contributed to the Company in cash as
common equity; provided further that the aggregate principal amount outstanding
at any time under this clause (ii) shall not exceed $7,500,000, and (iii) for
any other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under this clause
(iii) shall not exceed $2,500,0001,000,000 at any time outstanding;

(c) Investments (i) by the Company or any Restricted Subsidiary in any Note
Party, (ii) by any Restricted Subsidiary that is not a Note Party in any other
Restricted Subsidiary that is not a Note Party and (iii) so long as no Event of
Default then exists or would result therefrom, by any Note Party in any
Restricted Subsidiary that is not a Note Party; provided that (A) no such
Investments made pursuant to clause (iii) in the form of intercompany loans
shall be evidenced by a promissory note unless any such promissory note
constituting a negotiable instrument is pledged to the Collateral Agent in
accordance with the terms of the Security Agreement, (B) any Investments in the
form of intercompany loans constituting Indebtedness of any Note Party owed to
any Restricted Subsidiary that is not a Note Party shall be unsecured and
subordinated to the Note Obligations on terms consistent with the subordination
provisions set forth in Section 5.1 of the Security Agreement and (C) the
aggregate amount of Investments made pursuant to clause (iii) (excluding any
Investments received in respect of, or consisting of, the transfer or
contribution of Equity Interests in or Indebtedness of any Foreign Subsidiary to
any other Foreign Subsidiary that is a Restricted Subsidiary) shall not exceed
the sum of (x) (I) prior to the Trigger Date, the greater of $15,000,000 and 15%
of LTM EBITDA (valued at the time of the making thereof) and (II) on and after
the Trigger Date, the greater of $37,500,000 and 30% of LTM EBITDA (valued at
the time of the making thereof), and (y) the Cumulative Credit at such time;
provided that, if such Investment is made pursuant to this clause (y) (other
than (i) any Investment made using the portion of the Cumulative Credit
described in clause (a) of the definition thereof, in which case no Event of
Default pursuant to Section 10.1(a) or (i) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;shall not exceed $5,000,000, in
aggregate, from and after the Second Amendment Effective Date (it being agreed
that such amount, to the extent of any such Investments constituting
intercompany loans, may be repaid and such amount shall be replenished by such
repayment, but not above $5,000,000);

 

84



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 8.1, 8.2
(other than 8.1(c) and (d)), Section 8.4 (other than Section 8.4(c)(ii) or (e)),
Section 8.5 (other than Section 8.5(d)(ii) or (e)), Section 8.6 (other than
Section 8.6(d)) and Section 8.9, respectively;

(f) Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
and any modification, replacement, renewal, reinvestment or extension thereof
and (ii) existing on the Closing Date by the Company or any Restricted
Subsidiary in the Company or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that, in each case, (x) the
amount of the original Investment (or if less, the then outstanding amount of
such Investment) is not increased except by the express terms of such Investment
or as otherwise permitted by this Section 8.3 and (y) any Investment in the form
of Indebtedness of any Note Party owed to any Restricted Subsidiary that is not
a Note Party shall be subject to the subordination terms set forth in
Section 5.1 of the Security Agreement;

(g) Investments in Swap Contracts permitted under Section 8.1;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 8.5;

(i) any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person (including in any joint venture) that becomes a
Restricted SubsidiaryNote Party or division or line of business of a Person (or
any subsequent Investment made in a Person, division or line of business
previously acquired in a Permitted Acquisitionby a Note Party (and which will be
owned by a Note Party), in a single transaction or series of related
transactions; provided that no Event of Default under Sections 10.1(a) or
(i) shall have occurred and be continuing on the date that the Company or the
applicable Restricted SubsidiaryNote Party enters into a binding agreement with
respect to such acquisition and, immediately after giving effect to such
acquisition, (i) any acquired or newly formed Restricted Subsidiary shall not be
liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 8.1; (ii) to the extent required by the Collateral and Guarantee
Requirement, (A) the Equity Interests, property, assets and businesses acquired
in such purchase or other acquisition shall constitute Collateral and (B) any
such newly created or acquired Materialwholly-owned Domestic Subsidiary (other
than an Excluded Subsidiary) shall become a Guarantor and comply with the
Collateral and Guarantee Requirement, in each case, in accordance with
Section 7.10; and (iii) the aggregate amount of cash consideration paid by Note
Parties pursuant to this Section 8.3(i) in assets (other than Equity Interests)
that are not (or do not become at the time of such acquisition) directly owned
by a Note Party or that are not pledged under the Collateral Documents or in
Equity Interests of Persons that do not become Note Parties shall not exceed the
sum of (A) (I) prior to the Trigger Date, the greater of $25,000,000 and 20% of
LTM EBITDA (valued at the time of the making of such acquisition) and (II) on
and after the Trigger Date, the greater of $50,000,000 and 40.0% of LTM EBITDA
(valued at the time of the making of such

 

85



--------------------------------------------------------------------------------

acquisition) plus (B) the Cumulative Credit at such time (from and after the
Second Amendment Effective Date shall not exceed $5,000,000, in aggregate;
provided that solely to the extent that such acquisition is (x) is Accretive (as
certified to the Purchasers by a financial officer of the Company in writing at
least 10 days prior to such proposed Permitted Acquisition (and containing
reasonably detailed calculations and support therefor)), and (y) any such
increased amount of consideration therefor not payable under the preceding
$5,000,000 basket is funded solely with (1) the proceeds of Qualified Debt
and/or (2) Excluded Contributions, then an additional amount for any such
acquisition following the Second Amendment Effective Date, of up to the sum of
(A) if funded in whole or in part with Qualified Debt, the then remaining
available Qualified Debt Investment Basket Amount as in effect at such time,
plus (B) any amount of Excluded Contributions contemporaneously contributed for
such purpose and not otherwise applied (the proceeds of neither of which of (A)
or (B) shall be included as a deduction to Consolidated First Lien Net Debt
pending their use for such acquisition), may be paid as consideration for any
such acquisition, a “Permitted Acquisition”); provided that, if such Investment
is pursuant to this proviso (acquisitions made pursuant to this clause
(B) (other than (i) any Investment made using the portion of the Cumulative
Credit described in clause (a) of the definition thereof, in which case no Event
of Default pursuant to Section 10.1(a) or (i) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;Section 8.3(i) being “Permitted
Acquisitions”);

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) [Reserved];

(n) Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 8.3(n) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) not to exceed
(x) (A) prior to the Trigger Date, the greater of $10,000,000 and 10% of LTM
EBITDA and (B) on and after the Trigger Date, the greater of $37,500,000 and 30%
of LTM EBITDA plus (y) the Cumulative Credit at such time; provided that if such
Investment is made pursuant to this clause (y) (other than (i) any Investment
made using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to
Section 10.1(a) or (i) shall have occurred and be continuing, or (ii) any
Investment made using the portion of the Cumulative Credit described in clause
(c)(i) of the definition thereof), no Event of Default shall have occurred and
be continuing;

 

86



--------------------------------------------------------------------------------

(n) [Reserved];

(o) on and after the Trigger Date only, Investments made in Restricted
Subsidiaries that are not Note Parties or in respect of joint ventures or other
similar agreements or partnership not to exceed the greater of $37,500,000 and
30% of LTM EBITDA (valued at the time of the making thereof)$5,000,000, in
aggregate from and after the Second Amendment Effective Date;

(p) [Reserved];

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors and suppliers in the ordinary course of business and
(ii) Investments to the extent that payment for such Investments is made with or
exchanged for Equity Interests of Company permitted to be issued hereunder;

(s) Prior existing Investments of a Restricted Subsidiary which is acquired
after the Closing Date in accordance with Section 8.3 or of a Person merged or
amalgamated or consolidated into the Company or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 8.4 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(t) Investments made by a Restricted Subsidiary that is not a Note Party to the
extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary by a Note
Party permitted under this Section 8.3;[Reserved];

(u) (i) intercompany receivables that arise solely from customary transfer
pricing arrangements among the Company and its Restricted Subsidiaries in each
case in the ordinary course of business; and (ii) with respect to any
intercompany Investment in any non-wholly owned Restricted Subsidiary that is
not a Note Party which, pursuant to the terms of such Investment, is convertible
into Equity Interests of such Restricted Subsidiary, the conversion of such
Investment into Equity Interests of such Restricted Subsidiary in accordance
with the terms of such Investment;

(v) Investments funded with Excluded Contributions[Reserved];

(w) Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Company or such Restricted Subsidiary, as the case
may be;

 

87



--------------------------------------------------------------------------------

(x) Investments constituting any part of a reorganization and other activities
related to tax planning or tax reorganization that do not impair the security
interests granted to the Collateral Agent for the benefit of the holders of the
Notes in any material respect and are otherwise not materially adverse to the
Purchasers and after giving effect to such Investment, reorganization or other
activity, the Company and the Restricted Subsidiaries comply with Section 7.10;
and

(y) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company or any Restricted Subsidiary may make Investments
in an unlimited amount so long as the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period
is no greater than 2.75:1.00; andamount not to exceed $7,500,000 in aggregate
from and after the Second Amendment Effective Date.

(z) the Specified Acquisition.

To the extent an Investment is permitted to be made by a Note Party directly in
any Restricted Subsidiary or any other Person who is not a Guarantor or Note
Party (each such person, a “Target Person”) under any provision of this
Section 8.3, such Investment may be made by advance, contribution or
distribution by a Note Party to a Restricted Subsidiary or the Company and
further advanced or contributed to a Restricted Subsidiary for purposes of
making the relevant Investment in the Target Person without constituting an
Investment for purposes of Section 8.3 (it being understood that such Investment
must satisfy the requirements of, and shall count towards any thresholds in, a
provision of this Section 8.3 as if made by the applicable Note Party directly
to the Target Person).

8.4 Fundamental Changes. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Company (including a merger, the purpose of which is to reorganize the Company
into a new jurisdiction); provided that in any such merger, amalgamation or
consolidation involving the Company, the Company shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Note Party is merging with a Restricted
Subsidiary that is not a Note Party, thea Note Party shall be the continuing or
surviving Person or the surviving entity shall substantially concurrently become
a Note Party; provided, further, that any security interests granted to the
Collateral Agent for the benefit of the holders of the Notes in the Collateral
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation) and all actions required to
maintain said perfected status have been or will promptly be taken, in each
case, as required by SectionsSection 7.10 or 7.12 to the extent required
pursuant to the Collateral and Guarantee Requirement;

 

88



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Note Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Note
Party, (ii) any Restricted Subsidiary may liquidate or dissolve; provided that
if such Restricted Subsidiary is a Note Party, it shall be liquidated or
dissolved into a Note Party and (iii) any Restricted Subsidiary may change its
legal form if, with respect to clauses (ii) and (iii), the Company determines in
good faith that such action is in the best interest of the Company and its
Restricted Subsidiaries and is not materially disadvantageous to the Purchasers
(it being understood that in the case of any change in legal form, a Subsidiary
that is a Guarantor or a Note Party will remain a Guarantor or a Note Party,
respectively, unless such Guarantor or Note Party is otherwise permitted to
cease being a Guarantor or Note Party hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a GuarantorNote Party, then (i) the transferee must be a Guarantor or the
CompanyNote Party or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Note Party in accordance with Sections 8.3 (other than
Section 8.3(e) and 8.3(h)) and 8.1 (other than Sections 8.1(c) and (d)),
respectively;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Company may merge or consolidate with any other
Person; provided that (i) in any such merger or consolidation involving the
Company, the Company shall be the continuing or surviving Person; provided,
further, that any security interests granted to the Collateral Agent for the
benefit of the holders of the Notes in the Collateral pursuant to the Collateral
Documents shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation), the Successor Company shall, to the extent subject
to the terms hereof, have complied with the requirements of Section 7.10 and all
actions required to maintain said perfected status have been or will promptly be
taken as required by Section 7.12 to the extent required pursuant to the
Collateral and Guarantee Requirement; or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Company (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States or any state thereof or the
District of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Company under this Agreement and the other Note Documents to
which the Company is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Collateral Agent, (C) the Subsidiaries, unless
they are parties to such merger or consolidation, shall be Subsidiaries of the
Successor Company after giving effect to such transaction (and if wholly-owned
Subsidiaries parties to the merger or consolidation, shall be wholly-owned
Subsidiaries of the Successor Company after giving effect to such transaction),
(D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guaranty shall apply to the
Successor Company’s obligations under the Note Documents, (DE) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Note Documents, (EF) if reasonably requested by the
Collateral Agent, each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable

 

89



--------------------------------------------------------------------------------

mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Note Documents, (G) such Successor Company shall have
satisfied the Collateral and Guarantee Requirement to the Collateral Agent’s
satisfaction and (FH) the Company shall have delivered to the Collateral Agent
an officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; and do not adversely affect the Collateral and Guarantee Requirement
or the enforceability, perfection or priority of the Collateral Agent’s Lien
under the Collateral Documents or the priorities set forth herein and in the
Intercreditor and Subordination Agreement; provided, further, that if the
foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Company under this Agreement;

(e) so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Note Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect ana Permitted Acquisition or other Investment permitted pursuant to
Section 8.3; provided that the continuing or surviving Person shall be a
Restricted Subsidiary and, if involving a Note Party, shall be a Note Party,
which together with each of such surviving Person’s Subsidiaries that are
Restricted Subsidiaries, shall have complied with the requirements of
Section 7.10 or 7.13 to the extent required pursuant to the Collateral and
Guarantee Requirement;

(f) [Reserved]; and

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 8.5 (other than Section 8.5(e)) or a Restricted Payment permitted
pursuant to Section 8.6 (other than Section 8.6(d)).

8.5 Dispositions. Without the consent of the Requisite Purchasers, the Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Company or any of its Restricted Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business or consistent
with past practice, goods held for sale in the ordinary course of business and
immaterial assets (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business) and termination of leases and licenses in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

 

90



--------------------------------------------------------------------------------

(d) Dispositions of property (including Equity Interests in or Indebtedness of
Foreign Subsidiaries) to the Company or any Restricted Subsidiary; provided that
if the transferor of such property is a Note Party, (i) the transferee thereof
must be a Note Party or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 8.3 (other than Section 8.3(e) or (h));

(e) to the extent constituting Dispositions, transactions permitted by
(i) Section 8.2 (other than Section 8.2(i) and (l)(ii)), (ii) Section 8.3 (other
than Section 8.3(e) or (h)), (iii) Section 8.4 (other than Section 8.4(g)) and
(iv) Section 8.6 (other than Section 8.6(d));

(f) [Reserved];

(g) Dispositions of cash and Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other IP Rights) and terminations thereof, in each
case in the ordinary course of business, and which do not materially interfere
with the business of the Company and its Restricted Subsidiaries (taken as a
whole) and (ii) Dispositions of IP Rights (including inbound licenses) that are
no longer material to the business of the Company and its Restricted
Subsidiaries;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property in an aggregate amount not to exceed $10,000,000 in
any fiscal year; provided that (i) at the time of such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no Default has occurred and is continuing), no Event of Default
shall have occurred and be continuing or would result from such Disposition and,
(ii) with respect to Dispositions pursuant to this Section 8.5(j) for an
aggregate purchase price for all such Dispositions in excess of
$10,000,0005,000,000 in any fiscal year, the Company or any of its Restricted
Subsidiaries shall receive not less than 75100% of such consideration in the
form of cash or Cash Equivalents (in each case, free and clear of all Liens at
the time received, other than non-consensual Liens permitted by Section 8.2 and
Liens permitted by Sections 8.2(a), (f), (k), (l), (m), (n), (p), (q), (r)(i),
(r)(ii), (s), (dd) (only to the extent the Note Obligations are secured by such
cash and Cash Equivalents) and (kk) (only to the extent the Note Obligations are
secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Company’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Company or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Note Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Company and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Company or the
applicable Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Company or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash

 

91



--------------------------------------------------------------------------------

consideration is received) not to exceed the greater of $18,750,000 and 15% of
LTM EBITDA; (x) where the asset being disposed of is a joint venture or interest
therein where the non- Affiliate joint venture partner controls the joint
venture and the Company and/or its Subsidiaries receive sale consideration in
the same form as the joint venture partner and/or (y) in connection with
dispositions to purchasers (other than Affiliates) that provide products or
services in the ordinary course of business to the Company and its Restricted
Subsidiaries, up to 25% of the consideration for such disposition is in the form
of discounts on such products and services to the extent determined, in good
faith, by the Company’s board of directors to be in the best interest of the
Company, to be fair value and not materially disadvantageous to the Purchasers;

(k) Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments in order to achieve regulatory approval
necessary to consummate such Permitted Acquisition; provided that (i) the
aggregate amount of such sales shall not exceed 25% of the lesser of the fair
market value of or the proposed purchase price for the acquired entity or
business and (ii) each such sale is in an arm’s-length transaction and the
Company or the respective Restricted Subsidiary receives at least fair market
value in exchange therefor;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that to the extent the aggregate Net Proceedsnet cash proceeds from all such
Dispositions since the ClosingSecond Amendment Effective Date exceeds
$10,000,0002,000,000, such excess shall be reinvested in accordance with the
definition of “Net Proceeds” (as defined in the Senior Credit Agreement) or
otherwise shall be applied to repay Senior Indebtedness;

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Company and its Subsidiaries as a whole, as determined in good faith by
the management of the Company;

(o) any sale of Equity Interests in, or Indebtedness or other securities of,
anany Unrestricted Subsidiary;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding or settlement of any Swap Contract;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(s) Dispositions constituting any part of a reorganization and other activities
related to tax planning or tax reorganization that do not impair the security
interests granted to the Collateral Agent for the benefit of the holders of the
Notes and are otherwise not materially adverse to the Purchasers and after
giving effect to such Investment, reorganization or other activity, the Company
and the Restricted Subsidiaries comply with Section 7.11;

 

92



--------------------------------------------------------------------------------

(t) [Reserved];

(u) Dispositions of non-Collateral assets in an aggregate amount not to exceed
$10,000,0001,000,000; and

(v) Dispositions pursuant to agreements, instruments or arrangements in
existence on the Closing DateSecond Amendment Effective Date and set forth in
Schedule 7.05(v) of the Senior Credit Agreement (as in effect on the Second
Amendment Effective Date);

provided that any Disposition of any property pursuant to this Section 8.5
(except pursuant to Sections 8.5(a), (b), (d), (ei), (f), (h), (i), (l), (p),
(q), and (r) and (s), and except for Dispositions from a Note Party to any other
Note Party) shall be for no less than the fair market value of such property at
the time of such Disposition as determined by the Company in good faith. To the
extent any Collateral is Disposed of as permitted by this Section 8.5 to any
Person other than a Note Party, such Collateral shall be sold free and clear of
the Liens created by the Note Documents, and the Collateral Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

8.6 Restricted Payments. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, declare or
make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Company, and
other Restricted Subsidiaries of the Company (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, if consented to by the
Requisite Purchasers, to the Company and any other Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests of
such Person (and, in the case of such a Restricted Payment by a non-wholly owned
Restricted Subsidiary, to the Company and any other Restricted Subsidiary and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

(c) Restricted Payments made in respect of working capital adjustments or
purchase price adjustments pursuant any Permitted Acquisition or other permitted
Investments;

(d) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into and consummate transactions permitted by
any provision of Section 8.3 (other than Section 8.3(e)), Section 8.4 (other
than Section 8.4(g)), Section 8.5 (other than Section 8.5(e)(iv) and 8.5(g)) or
Section 8.7 (other than Section 8.7(c), 8.7(d), and 8.7(e));

 

93



--------------------------------------------------------------------------------

(e) repurchases of Equity Interests in the Company or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Company and each Restricted Subsidiary may (i) pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
such Restricted Subsidiary (or of the Company) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of a Restricted Subsidiary or the Company
or (ii) make Restricted Payments in the form of distributions to allow the
Company to pay principal or interest on promissory notes that were issued to any
future, present or former employee, officer, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of a Restricted Subsidiary or
the Company in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, upon the death, disability, retirement or termination of
employment of any such Person or pursuant to any employee, manager or director
equity plan, employee, manager or director stock option plan or any other
employee, manager or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of such Restricted Subsidiary or the Company or any of its Restricted
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this Section 8.6(f) shall not exceed $6,000,0001,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
the immediately succeeding calendar yearsyear subject to a maximum (without
giving effect to the following proviso) of $12,000,0002,000,000 in any calendar
year); provided further that such amount in any calendar year may further be
increased by an amount not to exceed:

(A) amounts used to increase the Cumulative Credit pursuant to clauses (b) and
(c) of the definition of “Cumulative Credit”;

(B) Excluded Contributions;

(C) the Net Proceeds of key man life insurance policies received by the Company
or its Restricted Subsidiaries less the amount of Restricted Payments previously
made with the cash proceeds of such key man life insurance policies; provided
further that cancellation of Indebtedness owing to the Company from members of
management of the Company or any of the its Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Company will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom (other than (i) in the case of any Restricted Payment made
using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to
Section 10.1(a) or (i) shall have occurred and be continuing or would result
therefrom, or (ii) in the case of any Restricted Payment made using the portion
of the Cumulative Credit described in clause (c)(i) of the definition thereof),
the Company may make Restricted Payments in an aggregate amount not to exceed
(x) (A) prior to the Trigger Date, $2,500,000, and (B) on and after the Trigger
Date, $25,000,000 plus (y) the Cumulative Credit at such time; provided that
with respect to any Restricted Payment made pursuant to clause (y) above, solely
to the extent such payments are made in reliance on clause (b) of the definition
of

 

94



--------------------------------------------------------------------------------

“Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on a
Pro Forma Basis) is less than or equal to 4.00:1.00;$1,000,000 in any fiscal
year;

(h) [Reserved];

(i) payments made or expected to be made by Company or any of the Restricted
Subsidiaries in respect of withholding or similar Taxes payable by or with
respect to any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;

(i) [Reserved];

(j) (i) any Restricted Payment by the Company to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) on and after the Trigger Date only, additional
Restricted Payments in an aggregate amount per annum not to exceed
$10,750,000;customary;

(k) the Company or any of the Restricted Subsidiaries may pay cash in lieu of
fractional Equity Interests in connection with (i) any dividend, split or
combination thereof or (ii) any Permitted Acquisition;

(l) Restricted Payments in the amount of any Excluded Contribution[Reserved];

(m) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Equity Interests (“Treasury Capital Stock”) or Junior Financing
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Company (other than
Disqualified Equity Interests) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Equity Interests or through an Excluded Contribution) of the
Company; provided, however, that to the extent so applied, the Net Proceeds, or
fair market value of property or assets or of marketable securities, from such
sale of Equity Interests or such contribution will be excluded from clause
(c) of the Cumulative Amount;

(m) any conversion of the Convertible Notes made by exchange for Equity
Interests of the Company (other than Disqualified Equity Interests) in
accordance with the terms thereof;

(n) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Equity Interests of the Company or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Equity Interests of the Company or a Restricted
Subsidiary, as the case may be, that, in each case, is permitted to be incurred
pursuant to Section 8.1; and

 

95



--------------------------------------------------------------------------------

(o) the payment of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such Restricted Payment would
have complied with the provisions of this Agreement;.

(p) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Company or any Restricted Subsidiary may make Restricted
Payments in an unlimited amount so long as the Consolidated Total Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is no greater than 2.50:1.00;

(q) [Reserved]; and

(r) dividends or other distributions of Equity Interests of Unrestricted
Subsidiaries (unless the Unrestricted Subsidiary’s principal asset is cash or
Cash Equivalents).

For purposes of determining compliance with this Section 8.6, in the event that
a Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of payments permitted by clauses (a) through (ro) above, the
Company will be entitled to classify such Restricted Payment (or portion
thereof) on the date of its payment or later reclassify (based on circumstances
existing on the date of such reclassification) such Restricted Payment (or
portion thereof) in any manner that complies with this Section 8.6.

8.7 Transactions with Affiliates. Without the consent of the Requisite
Purchasers, the Company shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, in each case involving aggregate payments or consideration in excess
of $3,000,000, other than:

(a) transactions among the Company and its Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such transaction;

(b) on terms substantially as favorable to the Company or such Restricted
Subsidiary as would be obtainable by the Company or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) Restricted Payments permitted under Section 8.6;

(d) loans and other Investments among the Company and its Subsidiaries and joint
ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such joint venture is only an Affiliate as a result of Investments by the
Company and/or its Restricted Subsidiaries in such Subsidiary or joint venture)
to the extent otherwise permitted under Section 8.3;

(e) transactions by the Company and its Restricted Subsidiaries to the extent
permitted under and in accordance with an express provision (including any
exceptions thereto) of this Article VIII;

 

96



--------------------------------------------------------------------------------

(f) employment and severance arrangements between the Company and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business;

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Company and its Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
the Company and its Restricted Subsidiaries;

(h) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing DateSecond Amendment Effective Date and set forth on
Schedule 7.08(h) of the Senior Credit Agreement (as in effect on the Second
Amendment Effective Date), or any amendment thereto to the extent such an
amendment is not adverse to the Purchasers or the Note Parties in any material
respect;

(i) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Company, including to any former, current or future director,
manager, officer, employee or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees, distributes or Affiliate
of any of the foregoing) of the Company or any of its Subsidiaries for
consideration deemed reasonably sufficient by the Company’s board of directors;

(j) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Company and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the Company,
or are on terms at least as favorable (as reasonably determined by the Company)
as might reasonably have been obtained at such time from an unaffiliated party;

(k) the payment of expenses and indemnities pursuant to and in accordance with
this Agreement or any of the other Securities Agreements; and

(l) transactions in which the Company or any of the Restricted Subsidiaries, as
the case may be, deliver to the Collateral Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Company or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 8.7(b); and.

(m) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Company and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 8.3.

8.8 Burdensome Agreements. Without the consent of the Requisite Purchasers, the
Company shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, enter into or permit to exist any Contractual Obligation (other
than this Agreement, any other Note Document or the Senior Credit Agreement)
that limits the ability of:

 

97



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Company; or

(b) any Note Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Purchasers with respect to the Notes and
the Note Obligations;

provided that the foregoing Sections 8.8(a) and (b) shall not apply to
Contractual Obligations which:

(i) (x) exist on the Closing Date and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing (taken as a
whole) does not materially expand the scope of such Contractual Obligation (as
reasonably determined by the Company);

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further, that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 7.13;

(iii) represent Indebtedness of a Restricted Subsidiary which is not a Note
Party which is permitted by Section 8.1 and which does not apply to any Note
Party;

(iv) are customary restrictions (as reasonably determined by the Company) that
arise in connection with (x) any Lien permitted by Sections 8.2(a), (b), (f),
(i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (s), (u), (v), (w), (z), (aa),
(dd), (ee), (gg), (ii) and (kk) and relate to the property subject to such Lien
or (y) arise in connection with any Disposition permitted by Section 8.4 or 8.5
and relate solely to the assets or Person subject to such Disposition;

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.3 and
applicable solely to such joint venture and its equity;

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.1(u) but solely to the extent any
negative pledge relates to (i) the property financed by such Indebtedness and
the proceeds, accessions and products thereof or (ii) the property secured by
such Indebtedness and the proceeds, accessions and products thereof so long as
the agreements governing such Indebtedness permit the Liens securing the Note
Obligations;

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

 

98



--------------------------------------------------------------------------------

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 8.1(b), (e), (g), (n)(i), (u), and
(y) and (bb) and to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or, in the case of Section 8.1(g) or (u),
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

(ix) are customary provisions restricting subletting, transfer or assignment of
any lease governing a leasehold interest of the Company or any Restricted
Subsidiary;

(x) are customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xii) arise in connection with cash or other deposits permitted under Sections
8.2 and 8.3 and limited to such cash or deposit;

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 8.1 that
are, taken as a whole, in the good faith judgment of the Company, either (a) no
more restrictive than the restrictions contained in this Agreement or (b) no
more restrictive with respect to the Company or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Company
shall have determined in good faith that such restrictions pursuant to this
clause (b) will not affect its obligation or ability to make any payments
required hereunder;

(xiv) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xv) are restrictions regarding licensing or sublicensing by the Company and its
Restricted Subsidiaries of IP Rights (including customary restrictions on
assignment contained in license or sublicense agreements) entered into in the
ordinary course of business;

(xvi) [Reserved]; and

(xvii) are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

8.9 Prepayments, Etc. of Subordinated Indebtedness, Qualified Debt or
Convertible Notes. Without the consent of the Requisite Purchasers, the Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly:

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (each of the foregoing a “Junior
Financing Prepayment” (it being understood that payments of regularly scheduled
principal, interest and mandatory prepayments and “AHYDO” payments shall be
permitted, subject to any applicable

 

99



--------------------------------------------------------------------------------

subordination agreements or provisions relating thereto or applicable thereto
and/or restrictions herein) any Indebtedness for borrowed money of a Note Party
(other than intercompany indebtedness owing to a Note Party) that is
(x) subordinated in right of payment to the Note Obligations expressly by its
terms or (y) is secured by a Lien on the Collateral on a junior lien basis to
the Liens securing the Note Obligations (collectively, “Junior Financing”), any
Qualified Debt or Convertible Notes (including, for the avoidance of doubt, any
such prepayment, redemption or repurchase of the Convertible Notes as a result
of put rights exercised by holders thereof pursuant to the terms thereof),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 8.1(g), is permitted pursuant to
Section 8.1(g)), (ii) the conversion or exchange of any Junior Financing, any
Qualified Debt or Convertible Notes to Equity Interests (other than Disqualified
Equity Interests) of the Company, (iii) the prepayment of Indebtedness of the
Company or any Restricted Subsidiary to the Company or any Restricted Subsidiary
that is a Note Party, subject to the subordination provisions applicable to any
such Indebtedness, and (iv) [Reserved], (v) repayments of the seller financing
permitted by Section 8.1(v), (vi) so long as no Event of Default has occurred
and is continuing or would result therefrom (other than any Junior Financing
Prepayment or other payment made using (i) the portion of the Cumulative Credit
described in clause (a) of the definition thereof, in which case no Event of
Default pursuant to Section 10.1(a) or (i) shall have occurred and be continuing
or would result therefrom, or (ii) the portion of the Cumulative Credit
described in clause (c)(i) if the definition thereof), repayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed (A) prior to
the Trigger Date, $0 and (B) on and after the Trigger Date, the greater of
$10,000,000 and 8.0% LTM EBITDA plus the Cumulative Credit at such time;
provided that solely to the extent such payments are made in reliance on clause
(b) of the definition of “Cumulative Credit”, the Consolidated Total Net
Leverage Ratio (calculated on a Pro Forma Basis in accordance with Section  7.2)
is less than or equal to 4.00:1.00, plus additional Junior Financing Prepayments
so long as the Consolidated Total Net Leverage Ratio (after giving Pro Forma
Effect thereto) does not exceed 2.50:1.00 and (vii) the redemption, repurchase
or retirement of Junior Financing if, at the date of the applicable redemption
notice, such payment would have complied with the provisions hereof as if it
were and is deemed at such time to be made at the time of such notice.the
prepayment, redemption or repurchase of the Convertible Notes as a result of put
rights exercised by holders thereof pursuant to the terms thereof with cash of
the Company or the proceeds of the Revolving Credit Loans under (and as defined)
in the Senior Credit Agreement in the aggregate amount not to exceed
$10,000,000.

(b) Amend, modify or change any term or condition of (x) any Junior Financing
Documentation in respect of any Specified Junior Financing Obligation or (y) any
documentation relating to the Convertible Notes or any documentation relating to
any Qualified Debt, in any case, in violation of the definition of “Permitted
Refinancing” or any other applicable subordination or intercreditor agreement or
provisions applicable thereto.

(c) Make any interest or principal payments in respect of Qualified Debt in
cash; provided, that the foregoing shall not restrict any Permitted Refinancing
thereof that satisfies the requirements contained in the definition of Qualified
Debt.

 

100



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in any Note Document, the Company and
any Restricted Subsidiary may make regularly scheduled payments of interest and
fees on any Junior Financing and may make any payments required by the terms of
such Indebtedness in order to avoid the application of Section 163(e)(5) of the
Code to such Indebtedness.

8.10 Permitted JV Holdings Activities. Without the consent of the Requisite
Purchasers, the Company shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, until such time as WMS shall be a
Guarantor (upon which time this Section 8.10 shall have no further force and
effect), with respect to JV Holdings, engage in any operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of its rights in respect of
the Equity Interests of WMS and activities incidental thereto, including payment
of dividends and other amounts in respect of its Equity Interests permitted
under Section 8.6, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Note Documents and
any other documents governing Indebtedness permitted to be incurred by the
Company or a Restricted Subsidiary pursuant to Section 8.1, (iv) guaranteed
obligations in respect of Indebtedness of the Company and the Restricted
Subsidiaries permitted under Section 8.1, including any Permitted Refinancing
thereof, (v) holding any cash or property (but not operating any property) and
(vi) any activities incidental or reasonably related to the foregoing. JV
Holdings shall not incur any Liens on its rights in respect of the Equity
Interests of the WMS, other than non-consensual Liens and JV Holdings shall not
own any Equity Interests other than those of WMS.

ARTICLE IX

TRANSFER OF NOTES

9.1 Note Register.

(a) The Company shall cause to be kept at their principal office a register for
the registration and transfer of the Notes (the “Note Register”). The names and
addresses of the holders of the Notes and the principal amounts (and stated
interest) of the Notes owing to each holder of Notes pursuant to the terms
hereof, the transfer of the Notes and the names and addresses of the transferees
of the Notes shall be registered in the Note Register.

(b) The Person in whose name any registered Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes of this
Agreement and the Company shall not be affected by any notice to the contrary,
until due presentment of such Note for registration of transfer so provided in
this Section 9.1(b). Payment of or on account of the principal, interest and any
other amount paid on any registered Note shall be made to (or based upon the
written order of) such registered holder.

(c) Upon surrender of any Note for registration of transfer or exchange (and in
the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder or his attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’ expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an

 

101



--------------------------------------------------------------------------------

aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be in the form of Exhibit A hereto. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.

(d) Upon written request, the Company shall deliver to the Collateral Agent a
copy of the Note Register as in effect at such time and the Collateral Agent
shall be entitled to rely on its accuracy for all purposes. For the avoidance of
doubt, the Collateral Agent shall be entitled to rely on the last copy of the
Note Register in its possession for all purposes.

9.2 Lost, Destroyed or Mutilated Notes.

Upon receipt of evidence reasonably satisfactory to the Company (an affidavit of
a Purchaser being satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon receipt of an indemnity reasonably satisfactory to the
Company (if such Purchaser is a Purchaser as of the date hereof, a financial
institution or another institutional investor, its own agreement being
satisfactory) or, in the case of any such mutilation, upon surrender for
cancellation of such Note, the Company shall, without charge, issue, register
and deliver in lieu of such Note a new Note of like kind representing the same
rights represented by and dated the date of such lost, stolen, destroyed or
mutilated Note. Any such new Note shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Note shall be at any time enforceable by any Person.

9.3 Restriction on Transfer.

Except pursuant to Section 7.15 hereof, no Note holder may transfer any Note or
any of the rights of such holder hereunder, prior to January 1, 2021 or without
the prior authorization of the Company, provided that a Note holder may transfer
all or any portion of such holder’s Notes (together with the related rights
hereunder) to a Permitted Transferee of such holder, subject to compliance with
the terms of this Agreement. Any attempted transfer that is not in compliance
with this Agreement shall be null and void ab initio, and the Company shall not
be required to recognize such transfer or the purported transferee(s) as a
holder.

9.4 Restrictive Legend.

Each certificate for the Notes, and each certificate for any such securities
issued to subsequent transferees of any such certificate shall be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE HOLDER OF THIS NOTE (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, (C)

 

102



--------------------------------------------------------------------------------

AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR
AND SUBORDINATION AGREEMENT AS COLLATERAL AGENT AND ON BEHALF OF SUCH HOLDER AND
(D) HEREBY CONSENTS TO THE PAYMENT SUBORDINATION AND THE SUBORDINATION OF THE
LIENS SECURING THE NOTE OBLIGATIONS ON THE TERMS SET FORTH IN THE INTERCREDITOR
AND SUBORDINATION AGREEMENT. THE FOREGOING PROVISIONS ARE INTENDED AS AN
INDUCEMENT TO THE LENDERS AND/OR PURCHASERS UNDER THE FIRST LIEN LOAN DOCUMENTS
(AS DEFINED IN THE INTERCREDITOR AND SUBORDINATION AGREEMENT) AND THE OTHER
SECOND LIEN NOTE DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AND SUBORDINATION
AGREEMENT) TO EXTEND CREDIT TO THE COMPANY AND THE GUARANTORS AND SUCH LENDERS
AND/OR PURCHASERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS. IN
THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT AND THIS NOTE OR THE PURCHASE
AGREEMENT REFERRED TO ABOVE, THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT SHALL CONTROL.

THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS NOTE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN THE SECURITIES PURCHASE AGREEMENT DATED AS OF
MARCH 8, 2018, AMONG THE COMPANY AND CERTAIN OTHER SIGNATORIES THERETO, AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER HEREOF.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE. HOLDERS SHOULD CONTACT THE TREASURER OF THE COMPANY AT 6100 CENTER DRIVE,
SUITE 10506080 CENTER DRIVE, SUITE 1200, LOS ANGELES, CA 90045.”

 

103



--------------------------------------------------------------------------------

9.5 Notice of Transfer. Each holder shall, prior to any Transfer of any Notes
permitted hereunder, give three (3) Business Days’ prior written notice (or, if
such three Business Day notice period is not reasonably practicable, such notice
as is reasonably practicable), to the Company of such holder’s intention to
effect such Transfer and to comply in all other respects with the provisions of
this Section 9.5 in making such proposed Transfer. Each such notice shall
describe the manner and circumstances of the proposed Transfer. Upon the
reasonable request by the Company, the holder delivering such notice shall
deliver a written opinion, addressed to the Company, of counsel for such holder
(which may be in-house counsel for such holder), stating that in the opinion of
such counsel (which opinion shall be reasonably satisfactory to the Company)
such proposed Transfer does not involve a transaction requiring registration of
such Notes under the Securities Act; provided, however, that (i) in the case of
a holder of Notes which is a partnership or a limited liability company, no such
opinion of counsel shall be necessary for a transfer by such holder of Notes to
a partner or member of such holder of Notes, or a retired partner or member of
such holder who retires after the date hereof, or the estate of any such partner
or member or retired partner or member, if in each case the transferee agrees in
writing to be subject to the terms of this Article IX to the same extent as if
such transferee were originally a signatory to this Agreement; and (ii) in the
case of a holder of Notes which is a corporation or a limited liability company,
no such opinion of counsel shall be necessary for a transfer by such holder of
Notes to an Affiliate, officer, director, member or manager of such entity.
Subject to compliance with Section 9.3, such holder shall be entitled to
Transfer the Notes in accordance with the terms of the notice delivered to the
Company, if the Company does not request such opinion, within three Business
Days after delivery of such notice or, if the Company does request such opinion,
upon its receipt thereof. Each certificate or other instrument evidencing the
securities issued upon the Transfer of any Notes (and each certificate or other
instrument evidencing any untransferred balance of such Notes) shall bear the
applicable legend set forth in Section 9.4 unless (i) such opinion of counsel is
to the effect that registration of any future Transfer is not required by the
applicable provisions of the Securities Act or (ii) the Company has waived the
requirement of such legend.

ARTICLE X

EVENTS OF DEFAULT

10.1 Defaults. The existence or occurrence of any one or more of the following
events shall constitute an “Event of Default”:

(a) Company fails to pay any principal or premium (including the Applicable
Premium) on any of the Notes, or any portion thereof on the date when due; or

(b) Company fails to pay any interest on any of the Notes, or any portion
thereof, within five (5) Business Days after the date when due; or

 

104



--------------------------------------------------------------------------------

(c) any Note Party fails to comply with, or cause or permit any Subsidiary to
fail to comply with, Section 7.3, Section 7.5 (solely with respect to the
Company) or any of the covenants contained in Article VIII; or

(d) Any Note Party fails to perform or observe any other covenant or agreement
(not specified in clauses (a), (b) or (c) above) contained in any Note Document
on its part to be performed or observed within thirty (30) days after the giving
of notice by the Requisite Purchasers of such Default; or

(e) Any representation or warranty of any Note Party made in any Note Document,
or in any certificate or other writing delivered by such Note Party pursuant to
any Note Document, proves to have been incorrect when made or reaffirmed in any
material respect (or, in the case of any representation and warranty qualified
by materiality, in all respects), which in the case of such representations or
warranties that are capable of being cured, shall not be cured within a period
of thirty (30) from receipt by the Company of written notice thereof from the
Requisite Purchasers; or

(f) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Company or any of the Restricted Subsidiaries or the payment of
which is guaranteed by the Company or any of the Restricted Subsidiaries (other
than Indebtedness owed to the Company or a Restricted Subsidiary), whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated final maturity; and

(b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
its stated final maturity (after giving effect to any applicable grace periods),
or the maturity of which has been so accelerated, aggregates
$20,000,0007,500,000 or more at any one time outstanding;

(g) (i) any material provision of any Note Document, at any time after its
execution and delivery and for any reason other than the agreement or action (or
omission to act) of the Collateral Agent or the Purchasers or satisfaction in
full of all the Note Obligations (other than contingent indemnity and expense
reimbursement obligations for which claims have not been made), ceases to be in
full force and effect or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable; or any party thereto denies in writing
that it has any or further liability or obligation under any Note Document, or
purports to revoke, terminate or rescind any Note Document; or (ii) any
Collateral Document after delivery thereof shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not

 

105



--------------------------------------------------------------------------------

prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 8.2 or any Note Party contests in
writing the validity or priority of a Lien, (A) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities or negotiable instruments pledged under the Collateral Documents
which does not arise from a breach by a Note Party of its obligations under the
Note Documents or take other required actions required to be taken by the
Collateral Agent under the Note Documents and (B) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or

(h) A final judgment or order for the payment of money is entered against the
Company or any of its Restricted Subsidiaries in excess of $20,000,0007,500,000
in the aggregate (to the extent not covered by either (i) independent
third-party insurance as to which the insurer does not deny coverage or
(ii) another creditworthy (as reasonably determined by the Collateral Agent)
indemnitor and such judgment shall not have been satisfied, vacated, discharged
or stayed or bonded pending an appeal for a period of sixty (60) consecutive
days; or

(i) Other than with respect to any dissolutions otherwise permitted under this
Agreement, any Note Party or any MaterialRestricted Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes a general assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or substantially all of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) consecutive days, or an order for relief is entered in any such
proceeding; or

(j) (i) An ERISA Event occurs which has resulted or would reasonably be expected
to result in a Material Adverse Effect, (ii) a Note Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any instalment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan and
a Material Adverse Effect would reasonably be expected to result or (iii) a
termination, withdrawal or noncompliance with applicable Law or plan terms or
other event similar to an ERISA Event occurs with respect to a Foreign Plan that
would reasonably be expected to result in a Material Adverse Effect, either
individually or in the aggregate with each other such event.

 

106



--------------------------------------------------------------------------------

10.2 Acceleration.

If an Event of Default occurs (other than a Specified Event of Default), and at
any time thereafter during the continuance of such event, the Requisite
Purchasers may take any of the following actions and at the same or different
times: (i) declare the Notes (if outstanding) to be forthwith due and payable,
whereupon the entire unpaid principal of the Notes, together with premium
(including the Applicable Premium) and accrued but unpaid interest thereon and
all other Note Obligations (including without limitation, any fee), shall become
forthwith due and payable in full in cash, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
each Note Party, anything contained herein or in any other Note Document to the
contrary notwithstanding or (ii) exercise any and all other remedies provided
under any Note Document upon the occurrence and continuance of an Event of
Default; provided, however, that with respect to the occurrence of a Specified
Event of Default, the principal of the Notes, together with premium (including
the Applicable Premium) and accrued but unpaid interest and fees thereon and any
other liabilities of the Note Parties accrued hereunder or in any other Note
Document, shall automatically become due and payable in full in cash, all
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Note Party, anything contained in this
Agreement or in any other Note Document to the contrary notwithstanding. Without
limiting the foregoing, any redemption, prepayment, repayment, or payment of the
Notes in or in connection with an insolvency proceeding shall constitute an
optional prepayment thereof under the terms of Section 3.5 and require the
immediate payment of the premium set forth in Section 3.5.

Without limiting the foregoing, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Purchaser’s lost profits as a result
thereof, in the event the Notes are accelerated or otherwise become due prior to
June 30, 2023, in each case, in respect of any Event of Default (including, but
not limited to, upon the occurrence of any Specified Event of Default)
(including the acceleration of claims by operation of law)), the Applicable
Premium with respect to an optional redemption pursuant to Section 3.5(a) will
also be due and payable as though the Notes were optionally redeemed and shall
constitute part of the Note Obligations. Any premium (including the Applicable
Premium) payable above shall be presumed to be the liquidated damages sustained
by each Purchaser as the result of the early redemption and the Note Parties
agree that it is reasonable under the circumstances currently existing. The
premium (including the Applicable Premium) shall also be payable in the event
the Notes (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. THE NOTE PARTIES EXPRESSLY WAIVE (TO THE FULLEST EXTENT THEY MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM (INCLUDING THE
APPLICABLE PREMIUM) IN CONNECTION WITH ANY SUCH ACCELERATION. The Note Parties
agree (to the fullest extent they may lawfully do so) that: (A) the premium
(including the Applicable Premium) is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (B) the premium (including the Applicable Premium) shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between

 

107



--------------------------------------------------------------------------------

the Purchasers and the Note Parties giving specific consideration in this
transaction for such agreement to pay the premium (including the Applicable
Premium), and (D) the Note Parties shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Note Parties expressly
acknowledge that their agreement to pay the premium (including the Applicable
Premium) to the Purchasers as herein described is a material inducement to the
Purchasers to enter into the Second Amendment.

10.3 Waiver of Defaults.

The Requisite Purchasers by notice to the Parent may waive an existing Event of
Default and its consequences except (a) a Default in the payment of the
principal of or interest on a Note or (b) an Event of Default in respect of a
provision that under Section 13.8 cannot be amended without the consent of each
Purchaser affected. When an Event of Default is waived, it is deemed cured, but
no such waiver shall extend to any subsequent or other Event of Default or
impair any consequent right.

10.4 Control by Majority.

The Requisite Purchasers may direct the time, method and place of conducting any
proceeding for any remedy available to the Purchasers or the Collateral Agent or
of exercising any trust or power conferred on the holders of the Notes, in each
case in its capacity as such. No Purchaser may pursue any remedy with respect to
this Agreement, the Notes or the Collateral other than as provided in the
preceding sentence, except that the right of any Purchaser to receive payment of
principal of and interest on the Notes held by such Purchaser, on or after the
respective due dates expressed or provided for in the Notes, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Purchaser.

10.5 Limitation on Suits.

A Purchaser may not use this Agreement to prejudice the rights of another
Purchaser or to obtain a preference or priority over another Purchaser.

ARTICLE XI

[RESERVED]

ARTICLE XII

THE COLLATERAL AGENT

12.1 Appointment.

As promptly as practicable after the date of this Agreement, and in no event
later than the Closing Date, the Purchasers agree to appoint a collateral agent
mutually agreeable to the Company and the Purchasers (in each case acting
reasonably and in good faith) as the Collateral Agent hereunder and under the
other Note Documents as a contractual representative of the Purchasers with
respect to the Collateral. Each Purchaser hereby authorizes the Collateral Agent
to act as its agent in accordance with the terms of this Agreement and the other
Note Documents, including entry into the Intercreditor and Subordination
Agreement as the agent of such

 

108



--------------------------------------------------------------------------------

Purchaser. The Collateral Agent agrees to act upon the express conditions
contained in this Agreement and the other Note Documents, as applicable. The
provisions of this Article XII are solely for the benefit of the Collateral
Agent and the Purchasers and no Note Party shall have rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties under this Agreement, the Collateral Agent shall act solely as an agent
of the Purchasers and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any Note
Party.

12.2 Powers and Duties; General Immunity.

(a) Each Purchaser irrevocably authorizes the Collateral Agent to take such
action on such Purchaser’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Note Documents as are specifically
delegated or granted to the Collateral Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. The Collateral Agent shall have only those duties and responsibilities
that are expressly specified in this Agreement and the other Note Documents. The
Collateral Agent may exercise such powers, rights and remedies and perform such
duties by or through its agents or employees. The Collateral Agent shall not
have, by reason of this Agreement or any of the other Note Documents, a
fiduciary relationship in respect of any Purchaser or any Note Party; and
nothing in this Agreement or any of the other Note Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the
Collateral Agent any obligations in respect of this Agreement or any of the
other Note Documents except as expressly set forth herein or therein.

(b) The Collateral Agent shall not be responsible to any Purchaser for the
execution, effectiveness, genuineness, validity, enforceability, collectability
or sufficiency of this Agreement or any other Note Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
the Collateral Agent to the Purchasers or by or on behalf of any Note Party to
the Collateral Agent or any Purchaser in connection with the Note Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of any Note Party or any other Person liable for the payment of any Note
Obligations, nor shall the Collateral Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Note Documents or as to the use
of the proceeds of the sale of the Notes or as to the existence or possible
existence of any Default or Event of Default. Anything contained in this
Agreement to the contrary notwithstanding, the Collateral Agent shall not have
any liability arising from confirmations of the amount of outstanding principal
amount of the Notes or the component amounts thereof.

(c) Neither the Collateral Agent nor any of its officers, directors, employees
or agents shall be liable to the Purchasers for any action taken or omitted by
the Collateral Agent under or in connection with any of the Note Documents
except to the extent caused by the Collateral Agent’s gross negligence, bad
faith or willful misconduct as determined by a final and nonappealable judgment
of a court of competent jurisdiction. The Collateral Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection with this Agreement or any of the other Note Documents
or from the exercise of

 

109



--------------------------------------------------------------------------------

any power, discretion or authority vested in it hereunder or thereunder unless
and until the Collateral Agent shall have received instructions in respect
thereof from the Requisite Purchasers (or such other Purchasers as may be
required to give such instructions hereunder) and, upon receipt of such
instructions from the Requisite Purchasers (or such other Purchasers, as the
case may be), the Collateral Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Collateral Agent to liability or that is
contrary to any Note Document or applicable laws. Without prejudice to the
generality of the foregoing, (i) the Collateral Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication (including any
electronic message), instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Note Parties), accountants, experts and
other professional advisors selected by it; and (ii) no Purchaser shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or (where so instructed) refraining from acting under
this Agreement or any of the other Note Documents in accordance with the
instructions of the Requisite Purchasers (or such other Purchasers as may be
required to give such instructions hereunder).

12.3 Independent Investigation by the Purchasers; No Responsibility For
Appraisal of Creditworthiness.

Each Purchaser agrees that it has made its own independent investigation of the
financial condition and affairs of the Note Parties in connection with the
purchase of the Notes and that it has made and shall continue to make its own
appraisal of the creditworthiness of the Note Parties. The Collateral Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of the
Purchasers or to provide any Purchaser with any credit or other information with
respect thereto, whether coming into its possession before the Closing or at any
time or times thereafter, and the Collateral Agent shall not have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Purchasers.

12.4 Right to Indemnity.

Each Purchaser, in proportion to its pro rata share of the outstanding principal
amount of the Notes held by such Purchaser, severally agrees to indemnify the
Collateral Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by the Note Parties, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by the Collateral Agent) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Collateral Agent or such other Person in exercising
the powers, rights and remedies of the Collateral Agent or performing duties of
the Collateral Agent hereunder or under the other Note Documents or otherwise in
its capacity as the Collateral Agent in any way relating to or arising out of
this Agreement or the other Note Documents; provided that no Purchaser shall be
liable for any portion of such

 

110



--------------------------------------------------------------------------------

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of the Collateral Agent resulting solely from
the Collateral Agent’s gross negligence, bad faith or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Collateral Agent or any other
such Person for any purpose shall, in the opinion of the Collateral Agent, be
insufficient or become impaired, the Collateral Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.

12.5 Resignation of Collateral Agent; Successor Collateral Agent.

The Requisite Purchasers may replace the Collateral Agent at any time with or
without cause by giving five (5) Business Days’ written notice to the Collateral
Agent and the Company. The Collateral Agent may resign at any time by giving
thirty days’ prior written notice thereof to the Purchasers and the Company.
Upon any such notice of resignation by the Collateral Agent, the Requisite
Purchasers shall have the right, upon five (5) Business Days’ notice to the
Company, to appoint a successor Collateral Agent. If no such successor shall
have been so appointed by the Requisite Purchasers and shall have accepted such
appointment within thirty days after the retiring Collateral Agent gives notice
of its resignation, the retiring Collateral Agent may, on behalf of the
Purchasers, appoint a successor Collateral Agent. If the Collateral Agent shall
notify the Purchasers and the Company that no Person has accepted such
appointment as successor Collateral Agent, such resignation shall nonetheless
become effective in accordance with the Collateral Agent’s notice and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Note Documents, except that any Collateral held by the Collateral
Agent will continue to be held by it until a Person shall have accepted the
appointment of successor Collateral Agent. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring the Collateral Agent
and the retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement (if not already discharged as set forth above).
After any retiring Collateral Agent’s resignation hereunder, the provisions of
this Article XII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Collateral Agent under this Agreement.

12.6 Collateral Documents.

Each Purchaser hereby further authorizes the Collateral Agent, on behalf of and
for the benefit of the Purchasers, to enter into each Collateral Document as
secured party and to be the agent for and representative of the Purchasers under
the Guaranty Agreement, and each Purchaser agrees to be bound by the terms of
each Collateral Document and the Guaranty Agreement. The Collateral Agent shall
not (a) enter into or consent to any amendment, modification, termination or
waiver of any provision contained in any Collateral Document, the Guaranty
Agreement or (b) release any Collateral (except as otherwise expressly permitted
or required pursuant to the terms of this Agreement or the applicable Collateral
Document), in each case without the prior written consent of the Requisite
Purchasers; provided, further, however, that, without further written consent or
authorization from the Purchasers, the Collateral Agent may execute any
documents or instruments necessary to release any Lien encumbering any item of
Collateral that is the subject of a sale or other disposition of assets
permitted by this

 

111



--------------------------------------------------------------------------------

Agreement or to which the Requisite Purchasers have otherwise consented in
writing. Anything contained in any of the Note Documents to the contrary
notwithstanding, the Note Parties, the Collateral Agent and each Purchaser
hereby agree that (1) no Purchaser shall have any right individually to realize
upon any of the Collateral under the Collateral Documents or to enforce the
Guaranty Agreement, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents and the Guaranty Agreement may be
exercised solely by the Collateral Agent for the benefit of the Purchasers in
accordance with the terms thereof, and (2) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Collateral Agent or any Purchaser may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Purchasers (but not any Purchaser or the Purchasers in its
or their respective individual capacities unless the Requisite Purchasers shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Note
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.

ARTICLE XIII

MISCELLANEOUS

13.1 Notices.

All notices, demands and requests of any kind to be delivered to any party
hereto in connection with this Agreement shall be (a) delivered personally;
(b) sent by nationally-recognized overnight courier guarantying next Business
Day delivery; (c) sent by first class, registered or certified mail, postage
prepaid, return receipt requested; or (d) sent by email, in each case to such
party at its address as follows:

 

  (i)

if to the Company, to:

Global Eagle Entertainment Inc.

6100 6080 Center Drive, Suite 10201200

Los Angeles, CA 90045

Attention: Stephen BallasChristian Mezger; Kim Nakamaru

Email: stephen.ballaschristian.mezger@globaleagle.com;

global.legal.corporate@globaleagle.com

and to:

Global Eagle Entertainment Inc.

6100 Center Drive, Suite 1020

Los Angeles, CA

Attention: Jeff Leddy

Email: jeff.leddy@globaleagle.com

with copies (which shall not constitute actual or constructive notice) to:

 

112



--------------------------------------------------------------------------------

Simpson Thacher & BartlettWinston & Strawn LLP

2475 Hanover Street200 Park Avenue

Palo Alto, CA 94304

New York, NY 10166

Attention: William BrentaniJoel L. Rubinstein

Email: wbrentani@stblaw.com

Telephone: 212-294-5336

Facsimile: 212-294-4700

E-mail:         JRubinstein@winston.com

 

  (ii)

if to the Collateral Agent, to the address referred to in its Joinder.

 

  (iii)

if to any Purchaser, to such Purchaser’s address set forth on Schedule I hereto.

Any notice, demand or request so delivered shall constitute valid notice under
this Agreement and shall be deemed to have been received (a) on the day of
actual delivery in the case of personal delivery; (b) on the next Business Day
after the date when sent in the case of delivery by nationally-recognized
overnight courier; (c) on the third Business Day after the date of deposit in
the U.S. mail in the case of mailing; or (d) upon receipt in the case of an
email transmission or the next Business Day if the date of receipt is not a
Business Day. Any party hereto may from time to time by notice in writing served
upon the other in accordance with this Section 13.1 specify a different mailing
address or a different person to which all such notices, demands or requests
thereafter are to be addressed.

13.2 Survival of Agreement.

(a) All agreements, covenants, representations and warranties contained herein
or made in writing by or on behalf of the Company in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Agreement and the Securities Documents without limit. No termination or
cancellation (regardless of cause or procedure) of this Agreement shall in any
way affect or impair the powers, obligations, duties, rights and liabilities of
the parties hereto in any way with respect to any transaction or event occurring
prior to such termination or cancellation, or any of the representations
contained in this Agreement and the other Securities Documents and all such
undertakings, agreements, covenants, warranties and representations shall
survive such termination or cancellation as provided above. The Purchasers shall
be entitled to rely upon, and shall be deemed to have relied upon, all
representations, warranties and covenants to be performed prior to the Closing
Date contained in this Agreement or any other Securities Document,
notwithstanding any knowledge of the Purchasers to the contrary, or any contrary
information delivered to the Purchasers by the Company or any other Person.

(b) The Company further agrees that to the extent it makes a payment or payments
to the Purchasers under this Agreement or any other Note Document, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or similar state or
United States Federal Law, then, to the extent of such payment or repayment, the
Note Obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been received by
the Purchasers.

 

113



--------------------------------------------------------------------------------

13.3 Successors and Assigns; Participations.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, and all covenants, promises and agreements by or on behalf of the
Company or the Purchasers that are contained in this Agreement or any other
Securities Document shall bind and inure to the benefit of their respective
successors and permitted assigns except that no Note Party shall assign its
rights or obligations hereunder without the prior written consent of the
Requisite Purchasers. Each Purchaser shall have the right, subject to the
provisions of Article IX, to assign or otherwise transfer its rights under this
Agreement or any Notes held by it.

(b) Each Purchaser may from time to time on or after January 1, 2021 grant
participations to one or more Persons, banks or other financial institutions in
all or a portion of the Notes; provided, however, that (i) such Purchaser’s
obligations under this Agreement shall remain unchanged, (ii) such Purchaser
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participating Persons, banks or other financial
institutions shall not be a Purchaser hereunder for any purpose except, if the
participation agreement so provides, for the purposes of Section 13.5 but only
to the extent that the cost of such benefits to the Company does not exceed the
cost which the Company would have incurred in respect of such Purchaser absent
the participation, (iv) the Note Parties, the Collateral Agent and the other
Purchasers shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations under this Agreement,
(v) the participation interest shall be expressed as a percentage of the
granting Purchaser’s Notes as it then exists and shall not restrict an increase
in the Notes, or in the granting Purchaser’s Notes, so long as the amount of the
participation interest is not affected thereby, (vi) the consent of the holder
of such participation interest shall not be required for amendments or waivers
of provisions of the Note Documents except as set forth in any agreement between
such Purchaser and the participant governing such participation and
(vii) written notice of such participation is given to the Company by the
participating Purchaser. Each Purchaser that grants a participation shall
maintain a register on which it records the names and address of each
participant and the amounts of each participant’s interest. The parties shall
treat each Person whose name is recorded in the register as the owner of a
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary.

13.4 Expenses. Each of the Company and the Purchasers will be responsible for
their own expenses in connection with this Agreement and the other Securities
Documents. The Purchasers shall be solely responsible for the fees and expenses
of the Collateral Agent.

13.5 Indemnification.

(a) Indemnification by the Company. The Company shall indemnify the Collateral
Agent (and any sub-agent thereof), each Purchaser, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses (other than
lost profits), claims, damages, liabilities

 

114



--------------------------------------------------------------------------------

and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Company, any other Note
Party or any of their respective Subsidiaries) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Securities Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Securities, any other Note Party or any of
their respective Subsidiaries, and regardless of whether any Indemnitee is a
party thereto; provided such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee. This Section 13.5(a) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, liabilities, etc., arising from any non-Tax claim.

(b) Reimbursement by Purchasers. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under Section 13.5(a) to be paid
by it to the Collateral Agent (or any sub-agent thereof) or any Related Party of
any of the foregoing, each Purchaser severally agrees to pay to the Collateral
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Purchaser’s pro rata share (determined as of the time that the applicable
unreimbursed indemnity payment is sought) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Purchaser); provided
that the unreimbursed indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Collateral
Agent (or any such sub-agent) or against any Related Party of any of the
foregoing acting for the Collateral Agent in connection with such capacity.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee or any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any Securities Note Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Securities Documents or the
transactions contemplated hereby or thereby.

(d) Payments. All amounts due under Section 13.5 shall be payable promptly after
demand therefor.

 

115



--------------------------------------------------------------------------------

(e) Survival. Each party’s obligations under Sections 13.4 and 13.5 shall
survive the termination of the Securities Documents and payment of the
obligations hereunder.

13.6 GOVERNING LAW; JURISDICTION AND VENUE.

(a) ALL QUESTIONS CONCERNING THE CONSTRUCTION, INTERPRETATION AND VALIDITY OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES TO THIS AGREEMENT AGREE THAT JURISDICTION AND VENUE IN ANY
ACTION BROUGHT BY ANY PARTY HERETO PURSUANT TO THIS AGREEMENT SHALL EXCLUSIVELY
LIE IN ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTY OF NEW YORK IN THE STATE
OF NEW YORK. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR THEMSELVES AND IN
RESPECT OF THEIR PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES HERETO
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH ACTION.

(c) THE COMPANY HEREBY AGREES THAT SERVICE UPON IT BY REGISTERED OR CERTIFIED
MAIL (RETURN RECEIPT REQUESTED) SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING
HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF THE PURCHASERS TO BRING PROCEEDINGS AGAINST THE
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.

13.7 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER
SECURITIES DOCUMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM IN RESPECT TO THIS AGREEMENT
OR ANY OTHER SECURITIES DOCUMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY
HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHTS TO TRIAL BY JURY.

 

116



--------------------------------------------------------------------------------

13.8 Waivers; Amendments.

(a) No failure or delay of the Purchasers in exercising any power or right in
this Agreement or in any other Securities Document shall operate as a waiver
hereof or thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise of any other right or power. No
waiver of any provision of this Agreement or any other Note Document or consent
to any departure by the Securities Parties therefrom shall in any event be
effective unless the same shall be authorized as provided for in
Section 13.8(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Note Parties in any case shall entitle the Note Parties to any other or
further notice or demand in similar or other circumstances.

(b) Subject to Section 13.21, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to a written agreement
entered into by the Company and the Requisite Purchasers; provided that no such
amendment, waiver or modification shall (i) reduce the principal amount of any
Note or reduce the rate of interest thereon, or reduce any other amounts payable
hereunder; (ii) postpone the scheduled date of payment of the principal amount
of any Note, or any interest thereon; (iii) change Section 3.2(d) in a manner
that would alter the pro rata sharing of payments required thereby; (iv) change
any of the provisions of this Section 13.8 or the definition of “Requisite
Purchasers” or any other provision hereof specifying the number or percentage of
Purchasers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (v) increase the obligations of
any Purchaser under this Agreement, in each of the foregoing situations, unless
such amendment, waiver or modification is consented to by the Purchasers
affected thereby; or (vi) modify any provision that would materially affect the
Collateral Agent without the Collateral Agent’s written consent; provided,
further, that the Collateral Agent shall be notified of any amendment, waiver or
modification to this Agreement or any provision hereof.

13.9 Public Announcements.

The Company agrees that it will consult with the Purchasers prior to issuing any
press release or make any other public announcement, statement or filing with
regard to the execution of this Agreement.

Each of the holders of the Notes agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its and its Affiliates’ managers, administrators, directors,
officers, employees, trustees, partners, investors, funding sources, investment
advisors and agents, including accountants, legal counsel and other advisors
(collectively “Advisors”) on a “need to know basis” (provided that (i) the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree or otherwise have an obligation to keep
such Information confidential and (ii) such holder shall be responsible for the
compliance of its Affiliates and such Affiliates’ Advisors with this paragraph);
(b) to the extent required or requested by, or upon the good faith determination
by counsel that such information should be disclosed in light of ongoing
oversight or review of such Person, by any governmental authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any governmental authority regulating any such holder

 

117



--------------------------------------------------------------------------------

or its Affiliates); provided that such holder agrees that it will notify the
Company as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that such holder agrees that it will notify the Company as
soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory authority) unless such notification is
prohibited by law, rule or regulation; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions at least as restrictive as
those of this paragraph (or as may otherwise be reasonably acceptable to the
Company), any permitted transferee of in any of its rights or obligations under
this Agreement; (f) with the prior written consent of the Company; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this paragraph or other obligation of confidentiality owed to the
Company or its Affiliates or becomes available to such holder or any of their
respective Affiliates on a non-confidential basis from a source other than a
Note Party or its related parties (so long as such source is not known (after
due inquiry) to such holder or any of their respective Affiliates to be bound by
confidentiality obligations to any Note Party or its Affiliates); (h) in
connection with the exercise of any remedies hereunder or under any other Note
Document or any action or proceeding relating to this Agreement or any other
Note Document or the enforcement of its rights hereunder or thereunder; or
(i) to the extent such information is independently developed by such holder or
any of their respective Affiliates. For the purposes of this paragraph,
“Information” means all information received from the Note Parties relating to
any Note Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisors or agents, other than any such
information that is publicly available to such holder prior to disclosure by any
Note Party other than as a result of a breach of this paragraph or any other
confidentiality obligation owed to any Note Party or their Affiliates. The fee
letter dated March 27, 2018 between the Collateral Agent and the Purchasers
shall be treated as confidential Information under this paragraph as between the
Purchasers and the Collateral Agent.

13.10 Independence of Covenants, Representations and Warranties.

All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial covenant. In addition,
all representations and warranties hereunder shall be given independent effect
so that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness or breach of a representation and warranty hereunder.

13.11 No Fiduciary Relationship.

No provision in this Agreement or in any other Securities Document and no course
of dealing among the parties hereto shall be deemed to create any fiduciary duty
by the Purchasers or any of their respective agents or Affiliates to any Note
Party or their respective directors, officers, employees, agents, stockholders
or Affiliates.

 

118



--------------------------------------------------------------------------------

13.12 No Duty.

All attorneys, accountants and other professional Persons and consultants
retained by the Purchasers shall have the right to act exclusively in the
interest of the Purchasers and shall have no duty of disclosure, duty of
loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to any Note Party, their respective directors, officers, employees,
agents, stockholders or Affiliates or any other Person.

13.13 Construction.

The Company and the Purchasers acknowledge that each of them has had the benefit
of legal counsel of its own choice and has been afforded an opportunity to
review this Agreement and the other Securities Documents with its legal counsel
and that this Agreement and the other Securities Documents shall be construed as
if jointly drafted by the Purchasers and the Note Parties.

13.14 Severability.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable laws, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable laws in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
and such invalid, void or otherwise unenforceable provisions shall be null and
void. It is the intent of the parties, however, that any invalid, void or
otherwise unenforceable provisions be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable to the fullest extent
permitted by applicable laws.

13.15 Counterparts; Facsimile Execution.

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
facsimile, .pdf or otherwise) to the other party, it being understood that all
parties need not sign the same counterpart. Any counterpart or other signature
to this Agreement or any other Securities Document that is delivered by
facsimile, .pdf or otherwise shall be deemed for all purposes as constituting
good and valid execution and delivery by such party of this Agreement or such
Securities Document.

13.16 Headings.

Article and section headings and the table of contents used herein are for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

119



--------------------------------------------------------------------------------

13.17 Entire Agreement.

This Agreement (including the schedules and exhibits hereto) and the agreements
and documents referred to herein contain the entire agreement of the parties and
supersede any and all prior agreements among the parties with respect to the
subject matter hereof.

13.18 USA Patriot Act Notice.

Each Purchaser that is subject to the Patriot Act (as hereinafter defined) and
the Collateral Agent (for itself and not on behalf of any Purchaser) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Company, which information includes the name and address of the Company and
other information that will allow such Purchaser or the Collateral Agent, as
applicable, to identify the Company in accordance with the Patriot Act. On or
prior to the Closing Date, the Company and Purchasers shall provide all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act and the Beneficial
Ownership Regulation, in each case to the extent requested by Collateral Agent
or any Purchaser of the Company prior to the Closing Date.

13.19 Lien Termination, Subordination and Release; Guarantee Release.

(a) The Collateral Agent shall release any Lien on any property granted to or
held by the Collateral Agent under any Securities Document (i) upon payment in
full of all Note Obligations (other than contingent obligations for which no
claim has been made), (ii) at the time the property subject to such Lien is
Disposed or to be Disposed as part of or in connection with any Disposition
permitted hereunder or under any other Securities Document, (iii) subject to
Section 13.8, if the release of such Lien is approved, authorized or ratified in
writing by the Requisite Purchasers or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under the Guaranty Agreement pursuant to Section 13.9(c);

(b) The Collateral Agent shall subordinate any Lien on any property granted to
or held by the Collateral Agent under any Securities Document to the holder of
any Lien on such property that is permitted to be senior to the Liens securing
the Note Obligations pursuant to Sections 8.1(b), (u), (w) (with respect to
assumed Indebtedness), (aa) (with respect to Section 8.2(b) and (u)) and (bb);
and

(c) The Collateral Agent shall release any Guarantor from its obligations under
the Guaranty Agreement if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction or designation
permitted under this Agreement or any other Securities Document.

 

120



--------------------------------------------------------------------------------

13.20 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Consolidated Total Net
Leverage Ratio, Total net Leverage Ratio, the Consolidated First Lien Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio, Interest
Coverage Ratio, and Consolidated EBITDA and Total Assets shall be calculated on
a pro forma basis to give effect to all Specified Transactions that have been
made during the applicable period of measurement or subsequent to such period
and prior to or simultaneously with the event for which the calculation is made
in the manner prescribed by this Section 13.20. In addition, whenever a
financial ratio or test is to be calculated on a pro forma basis, the reference
to the “Test Period” for purposes of calculating such financial ratio or test
shall be deemed to be a reference to, and shall be based on, the most recently
ended Test Period for which internal financial statements of the Company are
available (as determined in good faith by the Company).

(b) For purposes of calculating any financial ratio or test (including the
Consolidated Total Net Leverage Ratio, the Total Net Leverage Ratio, the
Consolidated First Lien Net Leverage Ratio, the Consolidated Senior Secured Net
Leverage Ratio, Interest Coverage Ratio, and Consolidated EBITDA and Total
Assets), Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to Section 13.20(d)) that
have been made (i) during the applicable Test Period and (ii) if applicable as
described in Section 13.20(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day (or, in case of the determination of
Total Assets, the last day) of the applicable Test Period. If since the
beginning of any applicable Test Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Company or any of its Restricted Subsidiaries since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 13.20, then such financial ratio or test
(and Consolidated EBITDA and Total Assets) shall be calculated to give pro forma
effect thereto in accordance with this Section 13.20.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Company and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Company in good faith to be realized as a result of specified
actions taken or expected to be taken (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Test Period in which the effects thereof are expected
to be realized relating to such Specified Transaction; provided that (i) such
amounts are (A) reasonably supportable and quantifiable in the good faith
judgment of the Company, (B) reasonably anticipated to be realized not later
than 18 months after the date of such Specified Transaction, and (C) no

 

121



--------------------------------------------------------------------------------

amounts shall be added pursuant to this Section 13.20 to the extent duplicative
of any amounts that are otherwise added back in computing Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, with respect to such
period; provided that any increase to Consolidated EBITDA as a result of cost
savings, operating expense reductions and synergies pursuant to this
Section 13.20 shall be subject to the limitations set forth in clause (vii) of
the definition of “Consolidated EBITDA.”

(c) [Reserved].

(d) In the event that the Company or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
any financial ratio or test, (i) during the applicable Test Period or
(ii) subject to Section 13.20(a) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.

[Signature page follows]

 

122



--------------------------------------------------------------------------------

ANNEX II

SCHEDULES TO AMENDED PURCHASE AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Schedule 4.17

Capitalization

(a)

 

  1.

Shares of common stock, $0.0001 par value per share: 400,000,000 shares
authorized1, 91,781,686 outstanding (excluding 3,053,634 shares of common stock
held by a wholly-owned subsidiary of the Company)

 

  2.

Shares of preferred stock, $0.0001 par value per share: 1,000,000 shares
authorized, no shares issued and outstanding

(b)

 

  1.

Equity Plans

  a.

Under the Global Eagle Entertainment Inc. Amended and Restated 2013 Equity
Incentive Plan (as amended, the “2013 Plan”) (11,000,000 shares reserved for
issuance), there was outstanding (as of December 31, 2018):

 

  i.

2,047,647 vested but unexercised options to purchase Common Stock (Options)

 

  ii.

2,651,319 unvested Options

 

  iii.

906,699 unvested restricted stock units (RSUs)

 

  iv.

268,115 unvested performance-based restricted stock units (PSUs)

 

  b.

Under the Global Eagle Entertainment Inc. 2016 Inducement and Retention Stock
Plan for EMC Employees (as amended) (871,400 shares reserved for issuance),
there was outstanding as (as of December 31, 2018):

 

  i.

9,502 vested but unexercised Options

 

  ii.

23,400 unvested Options

 

  iii.

20,890 unvested restricted stock units (RSUs)

 

  c.

Under the Global Eagle Entertainment Amended and Restated 2017 Omnibus Long-Term
Incentive Plan, there was outstanding (as of December 31, 2018) (8,500,000
shares reserved for issuance, plus rollover of unused or forfeited capacity
under the 2013 Plan):

 

  i.

686,179 vested but unexercised Options

 

  ii.

2,597,265 unvested Options

 

  iii.

4,985,044 unvested restricted stock units (RSUs)

 

  iv.

1,871,630 unvested performance-based restricted stock units (PSUs)

 

  v.

5,998,082 vested Stock Appreciation Rights (SARs)

 

  2.

2.75% Convertible Senior Notes due 2035

 

  3.

900,000 “UMG Contingent Shares”: Pursuant to a settlement agreement with UMG
Recordings, Inc., Capitol Records, Universal Music Corp. and entities affiliated
with the foregoing (collectively, “UMG”), the Company agreed to issue to UMG
500,000

 

1 

375,000 shares are voting shares and 25,000,000 shares are non-voting shares



--------------------------------------------------------------------------------

  shares of its Common Stock when and if the closing price of its Common Stock
exceeds $10.00 per share and 400,000 additional shares of its Common Stock when
and if the closing price of its Common Stock exceeds $12.00 per share.

(c)

 

  1.

Voting Rights Waiver Agreement between the Company and Putnam Investment
Management, LLC, dated October 21, 2013.



--------------------------------------------------------------------------------

ANNEX III

EXHIBITS TO AMENDED PURCHASE AGREEMENT

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

SECOND LIEN NOTES

THE HOLDER OF THIS NOTE (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AND
SUBORDINATION AGREEMENT, (C) AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO
ENTER INTO THE INTERCREDITOR AND SUBORDINATION AGREEMENT AS COLLATERAL AGENT AND
ON BEHALF OF SUCH HOLDER AND (D) HEREBY CONSENTS TO THE PAYMENT SUBORDINATION
AND THE SUBORDINATION OF THE LIENS SECURING THE NOTE OBLIGATIONS ON THE TERMS
SET FORTH IN THE INTERCREDITOR AND SUBORDINATION AGREEMENT. THE FOREGOING
PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS AND/OR PURCHASERS UNDER
THE FIRST LIEN LOAN DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AND SUBORDINATION
AGREEMENT) AND THE OTHER SECOND LIEN NOTE DOCUMENTS (AS DEFINED IN THE
INTERCREDITOR AND SUBORDINATION AGREEMENT) TO EXTEND CREDIT TO THE COMPANY AND
THE GUARANTORS AND SUCH LENDERS AND/OR PURCHASERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION AGREEMENT AND THIS
NOTE OR THE PURCHASE AGREEMENT REFERRED TO ABOVE, THE PROVISIONS OF THE
INTERCREDITOR AND SUBORDINATION AGREEMENT SHALL CONTROL.

THE SECURITIES REPRESENTED BY THIS NOTE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

ADDITIONALLY, THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS NOTE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN THE SECURITIES PURCHASE AGREEMENT DATED AS OF
MARCH 8, 2018, AMONG THE COMPANY AND CERTAIN OTHER SIGNATORIES THERETO, AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER HEREOF.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE. HOLDERS SHOULD CONTACT THE TREASURER OF THE COMPANY AT 6080 CENTER DRIVE,
SUITE 1200, LOS ANGELES, CA 90045.

 

1



--------------------------------------------------------------------------------

$150,000,000    July 19, 2019

FOR VALUE RECEIVED, intending to be legally bound hereby, Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), hereby promises to
pay to the order of Searchlight II TBO, L.P. (the “Purchaser”), to the account
specified in writing by the Purchaser to the Company in accordance with the
Purchase Agreement, the principal sum of ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000), or such greater or lesser principal amount of this Note then
outstanding, on June 30, 2023.

Interest on this Note shall be computed on the basis of a year of 360 days of
twelve 30-day months and shall include the first day of an applicable interest
period but excluding the last day of such interest period.

 

  (i)

Subject to clause (ii) below, on and after the Second Amendment Effective Date,
interest on the Notes will initially be pay-in-kind at a rate of 12% per annum
(“PIK Interest”), which PIK Interest will be capitalized, compounded and added
to the unpaid principal amount of the Note Obligations on the applicable
Interest Payment Date whereupon from and after such date such additional amount
shall be also accrue interest at the interest rate then applicable to the
principal amount of the Notes.

 

  (ii)

At any time after the Second Amendment Effective Date, interest on the Notes
may, at the option of the Company, convert to accruing cash pay at a rate of
10% per annum (the “Cash Interest Rate”) on the terms set forth in the Purchase
Agreement if at the time of such election the terms of the Senior Credit
Agreement (as in effect at such time) and any other agreement governing any
Permitted Refinancing thereof and other Senior Indebtedness then in effect
permit interest on the Notes to be paid in cash.

Except as otherwise provided in the Purchase Agreement, payments of principal
of, interest on and premium, if any, with respect to this Note are to be made in
lawful money of the United States of America, in immediately available funds, to
such account as the holder of this Note shall have specified by written notice
to the Company as provided in the Purchase Agreement.

As used in this Note, “Purchase Agreement” shall mean the Securities Purchase
Agreement, dated as of March 8, 2018, among the Company, the Collateral Agent
and the purchasers identified on Schedule I thereto, as amended by the First
Amendment to Securities Purchase Agreement, dated as of March 27, 2018 and the
Second Amendment to Securities Purchase Agreement and Amendment to Security
Agreement, dated as of July 19, 2019, and as further amended, restated, amended
and restated, supplemented and/or modified from time to time. This Note is one
of the Notes (herein called the “Notes”) issued pursuant to the Purchase
Agreement. Capitalized terms that are used herein and not defined herein shall
have the meaning given to such terms in the Purchase Agreement. To the extent
any provision of this Note conflicts with the express provisions of the Purchase
Agreement, the provisions of the Purchase Agreement shall govern and be
controlling.

This Note may be voluntarily prepaid in accordance with the provisions
applicable to prepayments set forth in the Purchase Agreement.

The Note is a registered Note and, as provided in the Purchase Agreement, upon
surrender of this Note for registration of transfer or exchange (and in the case
of a surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder hereof or
such holder’s attorney duly authorized in writing and accompanied by the

 

2



--------------------------------------------------------------------------------

address for notices of each transferee of the Note or part thereof), the Company
shall execute and deliver, at the Company’ expense (except as provided in the
Purchase Agreement), one or more new Notes (as requested by the holder thereof)
in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Prior to due presentment for
registration of transfer or exchange, the Company may treat the person in whose
name this Note is registered as the owner hereof for the purpose of receiving
payment and for all other purposed, and the Company will not be affected by any
notice to the contrary.

This Note shall be construed and interpreted in accordance with the laws of the
State of New York. If any of the terms of this Note, or any agreement or
instrument securing payment hereof, shall be declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any of the other terms
hereof or such other instrument.

This Note is one of the Notes referred to in the Purchase Agreement. The holder
of this Note is entitled to all of the benefits under the Purchase Agreement and
the other Note Documents including certain security provided thereunder. This
Note amends and replaces in entirety the Note, dated as of March 27, 2018, by
the Company in favor of the Purchaser, in the principal amount of $150,000,000
(the “Existing Note”). Upon execution and delivery of this Note on the date
hereof, the Existing Note shall be of no force and effect.

The Company hereby waives presentment for payment, demand, and, except for
notices specifically required by the Purchase Agreement or the other Note
Documents, notice of nonpayment, notice of protest, and protest of this Note,
and all other notices or demands in connection with the delivery, acceptance,
performance, default, dishonor, or enforcement of the payment of this Note.

*            *             *            *            *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC. By:  

             

Name:   Title:  

 

[Signature Page to Note]



--------------------------------------------------------------------------------

SCHEDULE OF CHANGES IN

PRINCIPAL AMOUNT OF NOTE

The initial outstanding principal amount of this Note is $150,000,000, as
adjusted to give effect to any repayments of such principal amount and any PIK
payments on the Note as set forth below.

 

Date

   Outstanding
principal amount    Amount of
repayments
of
principal
amount    Amount
of PIK
payment
added
to
principal
amount    Principal
amount
following
repayments
and
PIK
payments

 



--------------------------------------------------------------------------------

ANNEX IV

SCHEDULES TO AMENDED SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Schedule I

Subsidiary Parties

 

    

Restricted Subsidiary

  

Jurisdiction of
Organization of
Restricted Subsidiary

1.    Airline Media Productions, Inc.    Delaware 2.    Emerging Markets
Communications, LLC    Delaware 3.    Entertainment in Motion, Inc.   
California 4.    Global Eagle Entertainment Operations Solutions, Inc.   
Delaware 5.    Global Eagle Services, LLC    Delaware 6.    Global Eagle Telecom
Licensing Subsidiary LLC    Delaware 7.    IFE Services (USA), Inc.    Delaware
8.    Inflight Productions USA Inc.    California 9.    Maritime
Telecommunications Network, Inc.    Colorado 10.    MTN Government Services,
Inc.    Delaware 11.    MTN International, Inc.    Delaware 12.    MTN License
Corp.    Washington 13.    N44HQ, LLC    Delaware 14.    Post Modern Edit, Inc.
   Delaware



--------------------------------------------------------------------------------

    

Restricted Subsidiary

  

Jurisdiction of
Organization of
Restricted Subsidiary

15.    Row 44, Inc.    Delaware 16.    The Lab Aero, Inc.    California

 

 

2



--------------------------------------------------------------------------------

Schedule II

Pledged Equity and Pledged Debt

Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent
Pledged

Row 44, Inc.

   Global Eagle Entertainment Inc.    82    1,000    100%

N44HQ, LLC

   Row 44, Inc.    1†    100%    100%

3222177 Nova Scotia Limited

   Row 44, Inc.    3R and 5    100    100%

Row 44 (Russia)

   Row 44, Inc.    uncertificated    100%    100%

Global Eagle Services, LLC

   Row 44, Inc.    uncertificated    100%    100%

Post Modern Edit, Inc.

  

Global Eagle

Entertainment Inc.

   2    1,000    100%

Airline Media Productions, Inc.

   Global Eagle Entertainment Inc.    2    1,000    100%

Entertainment in Motion, Inc.

   Global Eagle Entertainment Inc.    8    200    100%

Global Eagle Entertainment Operations Solutions, Inc.

   Global Eagle Entertainment Inc.    1    100    100%

Inflight Productions USA Inc.

   Global Eagle Entertainment Inc.    2    100    100%

The Lab Aero, Inc.

   Inflight Productions USA Inc.    2    1,000    100%

Emerging Markets Communications, LLC

   Global Eagle Entertainment Inc.    2†    100 Units    100%

EMC Holdco 3 Coöperatief U.A.

   Emerging Markets Communications, LLC    uncertificated    100%    100%

Emerging Markets Communications Deutschland GmbH

  

Emerging Markets Communications,

LLC

   uncertificated    1    100%

Emerging Markets Communications Argentina SRL

   Emerging Markets Communications, LLC    uncertificated    2,314 Cuotas (95%)
   100%

 

† 

Equity interests in these entities are memorialized in certificates that are not
Article 8 compliant.



--------------------------------------------------------------------------------

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

  

Percent
Pledged

Emerging Markets Communications (Kenya), Ltd.

  Emerging Markets Communications, LLC   1   80 (80%)    100%

Emerging Markets Communications FZE

 

Emerging Markets Communications,

LLC

  6159   1    100%

Ground and Wireless Infrastructure Limited

  Emerging Markets Communications, LLC   TBD*   999,999    100%

Emerging Markets Communications UK Limited

 

Emerging Markets Communications,

LLC

  1   1    100%

Maritime Telecommunications Network, Inc.

  Emerging Markets Communications LLC   22   20,000,000    100%

MTN Government Services, Inc.

  Maritime Telecommunications Network, Inc.   C-02   100    100%

MTN License Corp.

  Maritime Telecommunications Network, Inc.   C-002   10,000    100%

MTN International, Inc.

  Maritime Telecommunications Network, Inc.   C-02   100    100%

Santander Teleport, S.L.

  Maritime Telecommunications Network, Inc.   uncertificated   589,519 (49%)   
100%

Global Eagle Telecom Licensing Subsidiary LLC

  Global Eagle Entertainment Inc.   uncertificated   100%    100%

GEE Financing Limited

  Global Eagle Entertainment Inc.   50   3    100%

Western Outdoor Interactive Pvt Limited

  Global Eagle Entertainment Inc.   TBD*   112,000 (82.98%)    100%

 

*

These certificates are being issued after the Second Amendment Effective Date
and, therefore, the certificate numbers are not known as of the Second Amendment
Effective Date.

 

4



--------------------------------------------------------------------------------

Debt Interests of Companies and Subsidiaries

1. Intercompany Note, dated as of September 29, 2017, in an initial principal
amount of $151,500,000 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Platin 1475. GmbH), as the borrower, as amended,
restated, supplemented or otherwise modified from time to time.

2. Intercompany Note, dated as of November 26, 2018, in an initial principal
amount of EUR 964,000 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Global Entertainment GmbH), as the borrower, as
amended, restated, supplemented or otherwise modified from time to time.

3. Intercompany Note, dated as of January 1, 2017, in an initial principal
amount of $2,228,100 between Entertainment in Motion Inc., as the lender, and
Global Eagle Holdings GmbH (as successor to Global Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

4. Promissory Note, dated as of December 15, 2015, in an initial principal
amount of $218,067 between Global Eagle Entertainment Inc., as the lender, and
PMG California, Inc., as the borrower, as amended, restated, supplemented or
otherwise modified from time to time.

5. Promissory Note, dated as of December 15, 2015, in an initial principal
amount of $423,324 between Global Eagle Entertainment Inc., as the lender, and
Global Eagle Holdings GmbH (as successor to Global Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

6. Promissory Note, dated as of December 15, 2015, in an initial principal
amount of $631,055 between Global Eagle Entertainment Inc., as the lender, and
DTI Software, Inc., as the borrower, as amended, restated, supplemented or
otherwise modified from time to time.

7. Promissory Note, dated as of September 11, 2014, in an initial principal
amount of $541,840 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Global Eagle Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

8. Debenture Subscription Agreement made and entered into on June 30, 2015,
between Western Outdoor Interactive Private Limited (formerly known as Fairdeal
Multimedia Private Limited) and held by the Company (as successor to Global
Eagle Entertainment Luxembourg II Sarl) in the initial principal amount of INR
2,419,350,000 and the conversion of any interest thereunder into equity
interests in Western Outdoor Private Limited (formerly known as Fairdeal
Multimedia Private Limited) from time to time, as amended, restated,
supplemented or otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

Schedule III

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule IV

Deposit Accounts, Securities Accounts, Commodities Accounts and all other
Depositary Accounts

 

Entity

  

Bank

   Account Number

Emerging Markets Communications, LLC

   Citibank    31155355

Global Eagle Entertainment Inc.

   Citibank    30984856

Maritime Telecommunications Network, Inc.

   Bank of America    898052387886

Row 44, Inc.

   Silicon Valley Bank    660003560



--------------------------------------------------------------------------------

ANNEX V

EXHIBITS TO AMENDED SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Execution Version

PERFECTION CERTIFICATE

July 19, 2019

Reference is hereby made to that certain Second Amendment to Securities Purchase
Agreement and Amendment to Security Agreement (the “Second Amendment”), dated as
of the date hereof, by and among Global Eagle Entertainment Inc., a Delaware
corporation (the “Issuer”), the Guarantors identified on the signature pages
thereto (the “Guarantors” and, together with the Issuer being collectively, the
“Note Parties”), the Purchasers (as defined below) party thereto, and Cortland
Capital Market Services, LLC, as collateral agent (in such capacity, the
“Collateral Agent”), which Second Amendment amends the terms of that certain
(i) Securities Purchase Agreement, dated as of March 8, 2018 (as amended and/or
supplemented by the First Amendment to Securities Purchase Agreement, dated as
of March 27, 2018, the Joinder to Securities Purchase Agreement, dated as of
March 27, 2018, and the Second Amendment, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Amended SPA”), by and
among the Issuer, the Collateral Agent and the purchasers party thereto
(collectively, the “Purchasers” and, individually, a “Purchaser”) and
(ii) Security Agreement, dated as of the March 27, 2018 (as amended by the
Second Amendment and as further amended, restated, supplemented or otherwise
modified from time to time, the “Amended Security Agreement”), among the Issuer
and the Guarantors party thereto and the Collateral Agent. Capitalized terms
used but not defined herein have the meanings assigned in the Amended SPA or the
Amended Security Agreement, as applicable.

The undersigned hereby certifies to the Collateral Agent, on behalf of the
Issuer and not in any individual capacity, as of the Second Amendment Effective
Date, after giving effect to the transactions to occur on the Second Amendment
Effective Date, as follows:

1. Names.

(a) The exact legal name of each Note Party, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Note Party is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Note Party that is a
registered organization, the Federal Taxpayer Identification Number, if any, of
each Note Party and the jurisdiction of formation of each Note Party.

(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Note Party has had in the past five years, together with the date of the
relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Note
Party, or any other business or organization to which each Note Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Note Party has changed its jurisdiction
of organization at any time during the past four months.

2. Current Locations. The chief executive office of each Note Party is located
at the address set forth opposite its name in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, within the last five
years prior to the date hereof, all of the Collateral with a value in excess of
$1,000,000 has been originated by each Note Party in the ordinary course of
business or consists of goods which have been acquired by such Note Party in the
ordinary course of business from a person in the business of selling goods of
that kind.



--------------------------------------------------------------------------------

4. [Reserved]

5. [Reserved]

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of the
appropriate filing offices for the financing statements relating to the Security
Agreement.

7. Material Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) real property owned by each Note Party located in the United States as of
the Second Amendment Effective Date, (ii) real property to be encumbered by a
Mortgage and fixture filing, which real property includes all real property
owned having a value in excess of $1,000,000 as of the Second Amendment
Effective Date (such real property, the “Mortgaged Property”), and (iii) common
names, addresses and uses of each Mortgaged Property. Except as described in
Schedule 7(b) attached hereto no Note Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the Mortgaged Property described in Schedule 7(a).

8. [Reserved]

9. Equity Interests. Attached hereto as Schedule 9 is a true and correct list of
each of all of the authorized, and the issued and outstanding, Equity Interests
of each Note Party and its direct Subsidiaries and the record and beneficial
owners of such Equity Interests setting forth the percentage of such Equity
Interests pledged under each Security Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness for borrowed money
held by each Note Party as of the date hereof having, in each case, an aggregate
principal amount in excess of $1,000,000 including all intercompany notes made
by any Note Party to a non-Note Party, stating if such instruments, chattel
paper or other evidence of indebtedness is pledged under a Security Agreement.

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Note Party’s Patents and Trademarks (each as defined
in each Security Agreement) applied for or registered with the United States
Patent and Trademark Office, and all other Patents and Trademarks, including the
name of the registered owner or applicant and the registration, application, or
publication number, as applicable, of each Patent or Trademark owned by each
Note Party.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Note Party’s United States Copyrights (as defined in each Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Note Party.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in each Security Agreement) held
by each Note Party, reasonably expected to result in a judgment having a value
in excess of $500,000, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under a Security Agreement.

13. [Reserved]

14. Other Assets. Attached hereto as Schedule 14 is a true and correct list of
all of the following types of assets, if any, owned or held by each Note Party:
(a) all agreements and contracts with any Governmental Authority in excess of
$1,000,000 in the aggregate, (b) all FCC licenses, (c) all aircraft and
airplanes, (d) all ships, boats and vessels, (e) all rolling stock and trains,
and (f) all oil, gas, minerals and “as-extracted collateral” (as defined under
the Uniform Commercial Code), in each case, to the extent such types of assets
are required to be pledged as Collateral pursuant to the Security Agreement.

 

-2-



--------------------------------------------------------------------------------

15. Deposit Accounts. Attached hereto as Schedule 15 is a true and complete list
and description, of all Deposit Accounts, Securities Accounts and Commodities
Accounts (other than accounts constituting an Excluded Deposit Account or an
Excluded Asset) maintained by each Grantor.

[The remainder of this page has been intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

GLOBAL EAGLE ENTERTAINMENT INC.

GLOBAL EAGLE SERVICES, LLC

AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN MOTION, INC. GLOBAL EAGLE
ENTERTAINMENT OPERATIONS SOLUTIONS, INC. INFLIGHT PRODUCTIONS USA INC. POST
MODERN EDIT, INC. THE LAB AERO, INC. ROW 44, INC. N44HQ, LLC EMERGING MARKETS
COMMUNICATIONS, LLC

MARITIME TELECOMMUNICATIONS NETWORK, INC.

MTN INTERNATIONAL, INC.

MTN GOVERNMENT SERVICES, INC.

MTN LICENSE CORP.

GLOBAL EAGLE TELECOM LICENSING SUBSIDIARY LLC

IFE SERVICES (USA), INC.,

each as a Grantor

By:  

 

  Name: Christian Mezger   Title: Chief Financial Officer

 

-4-



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

    

Legal Name

  

Jurisdiction

  

Type of Entity

  

Registered
Organization
(Yes/No)

  

Organizational
ID#

  

Tax ID#

1.    Airline Media Productions, Inc.    Delaware    Corporation    Yes   
5324278    36-4762314 2.    Emerging Markets Communications, LLC    Delaware   
Limited liability company    Yes    3236843    59-3740735 3.    Entertainment in
Motion, Inc.    California    Corporation    Yes    C1437240    95-4173908 4.   
Global Eagle Entertainment Inc.    Delaware    Corporation    Yes    4935384   
27-4757800 5.    Global Eagle Entertainment Operations Solutions, Inc.   
Delaware    Corporation    Yes    4975423    45-2683375 6.    Global Eagle
Services, LLC    Delaware    Limited liability company    Yes    6489735   
37-1897899 7.    Global Eagle Telecom Licensing Subsidiary LLC    Delaware   
Limited Liability company    Yes    6852262    38-4082547 8.    IFE Services
(USA), Inc.    Delaware    Corporation    Yes    4375943    77-0692120 9.   
Inflight Productions USA Inc.    California    Corporation    Yes    C1933834   
95-4528493 10.    Maritime Telecommunications Network, Inc.    Colorado   
Corporation    Yes    19941144227    84-1289974

 

-5-



--------------------------------------------------------------------------------

11.    MTN Government Services, Inc.    Delaware    Corporation    Yes   
4656525    26-4556069 12.    MTN International, Inc.    Delaware    Corporation
   Yes    4749775    27-4338559 13.    MTN License Corp.    Washington   
Corporation    Yes    602597188    20-4560314 14.    N44HQ, LLC    Delaware   
Limited liability company    Yes    4566674    26-3240570 15.    Post Modern
Edit, Inc.    Delaware    Corporation    Yes    5324271    80-0926256 16.    Row
44, Inc.    Delaware    Corporation    Yes    3765133    20-8782959 17.    The
Lab Aero, Inc.    California    Corporation    Yes    C3102885    26-2799831

 

-6-



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Note Party/Subsidiary

  

Prior Name

   Date of Change

Airline Media Productions, Inc.

   GEE Newco Corporation    July 22, 2013

Global Eagle Entertainment Operations Solutions, Inc.

   Marks Systems, Inc.    October 27, 2015

Post Modern Edit, Inc.

   GEE Content Services Corporation    July 22, 2013

Inflight Productions USA Inc.

   IFP Productions Inc.    August 27, 1997

 

-7-



--------------------------------------------------------------------------------

Schedule 1(c)

(1) Changes in Corporate Identity

 

Note Party

  

Description of Change to Identity or Other Name Used

Global Eagle Entertainment Operations Solutions, Inc.

   Merger of MasFlight Merger Sub, Inc. into Marks Systems, Inc. (prior name of
Issuer) on August 4, 2015.

Row 44, Inc.

   Merger of EAGL Merger Sub Corp. with and into Issuer on January 31, 2013.

(2) Other Names

 

Note Party

  

Other Name

Maritime Telecommunications Network, Inc.

   MTN Satellite Communications

 

-8-



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

    

Note Party/Subsidiary

  

Address

  

County

  

State

1.    Airline Media Productions, Inc.    6080 Center Drive, Suite 1200, Los
Angeles, CA 90045    Los Angeles    California 2.    Emerging Markets
Communications, LLC    6080 Center Drive, Suite 1200, Los Angeles, CA 90045   
Los Angeles    California 3.    Entertainment in Motion, Inc.    6080 Center
Drive, Suite 1200, Los Angeles, CA 90045    Los Angeles    California 4.   
Global Eagle Entertainment Inc.    6080 Center Drive, Suite 1200, Los Angeles,
CA 90045    Los Angeles    California 5.    Global Eagle Entertainment
Operations Solutions, Inc.    6080 Center Drive, Suite 1200, Los Angeles, CA
90045    Los Angeles    California 6.    Global Eagle Services, LLC    6080
Center Drive, Suite 1200, Los Angeles, CA 90045    Los Angeles    California 7.
   Global Eagle Telecom Licensing Subsidiary LLC    6080 Center Drive, Suite
1200, Los Angeles, CA 90045    Los Angeles    California 8.    IFE Services
(USA), Inc.    6080 Center Drive, Suite 1200, Los Angeles, CA 90045    Los
Angeles    California 9.    Inflight Productions USA Inc.    6080 Center Drive,
Suite 1200, Los Angeles, CA 90045    Los Angeles    California

 

-9-



--------------------------------------------------------------------------------

    

Note Party/Subsidiary

  

Address

  

County

  

State

10.    Maritime Telecommunications Network, Inc.    6080 Center Drive, Suite
1200, Los Angeles, CA 90045    Los Angeles    California 11.    MTN Government
Services, Inc.    6080 Center Drive, Suite 1200, Los Angeles, CA 90045    Los
Angeles    California 12.    MTN International, Inc.    6080 Center Drive, Suite
1200, Los Angeles, CA 90045    Los Angeles    California 13.    MTN License
Corp.    6080 Center Drive, Suite 1200, Los Angeles, CA 90045    Los Angeles   
California 14.    N44HQ, LLC    6080 Center Drive, Suite 1200, Los Angeles, CA
90045    Los Angeles    California 15.    Post Modern Edit, Inc.    6080 Center
Drive, Suite 1200, Los Angeles, CA 90045    Los Angeles    California 16.    Row
44, Inc.    6080 Center Drive, Suite 1200, Los Angeles, CA 90045    Los Angeles
   California 17.    The Lab Aero, Inc.    6080 Center Drive, Suite 1200, Los
Angeles, CA 90045    Los Angeles    California

 

-10-



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Note Party

  

Description of Transaction

Including Parties Thereto

  

Date of

Transaction

Global Eagle Entertainment Inc.    Asset Purchase Agreement by and among RMG
Networks, Inc., RMG Media Networks, Inc., Executive Media Network, Inc.,
Corporate Image Media, Inc., RMG Media Networks Limited and Global Eagle
Entertainment Inc.    July 1, 2015 Global Eagle Entertainment Inc.    Agreement
and Plan of Merger by and among Global Eagle Entertainment Inc., Masflight
Merger Sub, Inc., Marks Systems, Inc. and Joshua Marks    August 4, 2015 Global
Eagle Entertainment Inc.    Interest Purchase Agreement by and between EMC
Acquisition Holdings, LLC and Global Eagle Entertainment Inc.    May 9, 2016

 

-11-



--------------------------------------------------------------------------------

Schedule 6

UCC Filings and Filing Offices

 

    

Note Party

  

Jurisdictions

1.    Airline Media Productions, Inc.    Delaware 2.    Emerging Markets
Communications, LLC    Delaware 3.    Entertainment in Motion, Inc.   
California 4.    Global Eagle Entertainment Inc.    Delaware 5.    Global Eagle
Entertainment Operations Solutions, Inc.    Delaware 6.    Global Eagle
Services, LLC    Delaware 7.    Global Eagle Telecom Licensing Subsidiary LLC   
Delaware 8.    IFE Services (USA), Inc.    Delaware 9.    Inflight Productions
USA Inc.    California 10.    Maritime Telecommunications Network, Inc.   
Colorado 11.    MTN Government Services, Inc.    Delaware 12.    MTN
International, Inc.    Delaware 13.    MTN License Corp.    Washington 14.   
N44HQ, LLC    Delaware 15.    Post Modern Edit, Inc.    Delaware 16.    Row 44,
Inc.    Delaware 17.    The Lab Aero, Inc.    California

 

-12-



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

I. Owned Real Property

None.

II. Mortgaged Real Property

None.

 

-13-



--------------------------------------------------------------------------------

Schedule 7(b)

Mortgaged Property Occupancy Arrangements

None.

 

-14-



--------------------------------------------------------------------------------

Schedule 9

Equity Interests of Loan Parties and Subsidiaries

 

Current Legal Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

Owned

  

Percent Pledged

Row 44, Inc.

   Global Eagle Entertainment Inc.    82    100% (1,000 shares)    100%

N44HQ, LLC

   Row 44, Inc.    1†    100%    100%

3222177 Nova Scotia Limited

   Row 44, Inc.    3R and 5    100% (100 units)    100%

Row 44 (Russia)

   Row 44, Inc.    uncertificated    100%    100%

Global Eagle Services, LLC

   Row 44, Inc.    uncertificated    100%    100%

Post Modern Edit, Inc.

   Global Eagle Entertainment Inc.    2    100% (1,000 shares)    100%

Airline Media Productions, Inc.

   Global Eagle Entertainment Inc.    2    100% (1,000 shares)    100%

Entertainment in Motion, Inc.

   Global Eagle Entertainment Inc.    8    100% (200 shares)    100%

Global Eagle Entertainment Operations Solutions, Inc.

   Global Eagle Entertainment Inc.    1    100% (100 shares)    100%

Inflight Productions USA Inc.

   Global Eagle Entertainment Inc.    2    100% (100 shares)    100%

The Lab Aero, Inc.

   Inflight Productions USA Inc.    2    100% (1,000 shares)    100%

Emerging Markets Communications, LLC

   Global Eagle Entertainment Inc.    2†    100% (100 units)    100%

EMC Holdco 3 Coöperatief U.A.

   Emerging Markets Communications, LLC    uncertificated    100%    100%

 

† 

Equity interests in these entities are memorialized in certificates that are not
Article 8 compliant.

 

-15-



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest
Owned

  

Percent Pledged

Emerging Markets Communications Deutschland GmbH   

Emerging Markets Communications,

LLC

   uncertificated    100% (1 share)    100% Emerging Markets Communications
Argentina SRL   

Emerging Markets Communications,

LLC

   uncertificated    95% (2,314 cuotas)    100% Emerging Markets Communications
(Kenya), Ltd.    Emerging Markets Communications, LLC    1    80% (80 shares)   
100% Emerging Markets Communications FZE    Emerging Markets Communications, LLC
   6159    100% (1 share)    100% Ground and Wireless Infrastructure Limited   
Emerging Markets Communications, LLC    TBD    99.99% (999,999 shares)    100%
Emerging Markets Communications UK Limited    Emerging Markets Communications,
LLC    1    100% (1 share)    100% Maritime Telecommunications Network, Inc.   
Emerging Markets Communications LLC    22    100% (20,000,000 shares)    100%
MTN Government Services, Inc.    Maritime Telecommunications Network, Inc.   
C-02    100% (100 shares)    100% MTN License Corp.    Maritime
Telecommunications Network, Inc.    C-002    100% (10,000 shares)    100% MTN
International, Inc.    Maritime Telecommunications Network, Inc.    C-02    100%
(100 shares)    100% Santander Teleport, S.L.   

Maritime Telecommunications

Network, Inc.

   uncertificated    49% (589,519 shares)    100%

Global Eagle Telecom Licensing

Subsidiary LLC

   Global Eagle Entertainment Inc.    uncertificated    100%    100%

 

-16-



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest Owned

  

Percent Pledged

GEE Financing Limited    Global Eagle Entertainment Inc.    50   
100% (3 shares)    100% Western Outdoor Interactive Pvt Limited    Global Eagle
Entertainment Inc.    TBD    82.98% (112,000 shares)    100% IFE Services (USA),
Inc.    GEE Financing Limited    N/A    100% (1,100 shares)    0% Wireless
Maritime Services, LLC   

Maritime Telecommunications

Network, Inc.

   Uncertificated    49%    0%

 

-17-



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

1. Intercompany Note, dated as of September 29, 2017, in an initial principal
amount of $151,500,000 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Platin 1475. GmbH), as the borrower.

2. Intercompany Note, dated as of November 26, 2018, in an initial principal
amount of EUR 964,000 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Global Entertainment GmbH), as the borrower, as
amended, restated, supplemented or otherwise modified from time to time.

3. Intercompany Note, dated as of January 1, 2017, in an initial principal
amount of $2,228,100 between Entertainment in Motion Inc., as the lender, and
Global Eagle Holdings GmbH (as successor to Global Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

4. Debenture Subscription Agreement made and entered into on June 30, 2015,
between Western Outdoor Interactive Private Limited (formerly known as Fairdeal
Multimedia Private Limited) and held by the Issuer (as successor to Global Eagle
Entertainment Luxembourg II Sarl) in the initial principal amount of INR
2,419,350,000 and the conversion of any interest thereunder into equity
interests in Western Outdoor Private Limited (formerly known as Fairdeal
Multimedia Private Limited) from time to time, as amended, restated,
supplemented or otherwise modified from time to time.

 

-18-



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS

Registered:

 

Owner

   Patent Number     

Description

Global Eagle Entertainment Inc.

     10,158,692     

SYSTEM AND METHOD FOR ZERO LATENCY

BROWSING

Global Eagle Entertainment Inc.

     7,068,235      ANTENNA SYSTEM

Global Eagle Entertainment Inc.

     7,350,753      RF SHIELDING FOR AIRCRAFT WINDOWS

Global Eagle Entertainment Inc.

     7,388,551      ANTENNA SYSTEM

Global Eagle Entertainment Inc.

     7,783,575      METHOD AND APPARATUS FOR CONNECTING A NETWORK OF ELECTRONIC
SIGNS

Global Eagle Entertainment Inc.

     8,209,261      METHOD AND APPARATUS FOR CONNECTING A NETWORK OF ELECTRONIC
SIGNS

Global Eagle Entertainment Inc.

     8,086,488     

METHOD AND APPARATUS FOR DEFINING,

DISTRIBUTING AND REDEEMING SMS AND MMS COUPONS

Global Eagle Entertainment Inc.

     9,489,678      METHOD AND APPARATUS FOR CONNECTING A NETWORK FOR ELECTRONIC
SIGNS (CONTINUATION OF P15C70)

Global Eagle Entertainment Inc.

     8,818,842     

METHOD AND APPARATUS FOR DEFINING, DISTRIBUTING AND REDEEMING SMS AND MMS

COUPONS

Global Eagle Entertainment Inc.

     8,537,982      SYSTEM FOR SYNCHRONIZING TELEPHONES AND ELECTRONIC DISPLAYS

Global Eagle Entertainment Inc.

     9,255,809     

SYSTEM AND METHOD FOR INTEGRATED TRIP PLANNING BASED ON FIXED AND FLEXIBLE

ITINERARY COMPONENTS

Global Eagle Entertainment Inc.

     8,184,974     

FIBER-TO-SEAT (FTTS) FIBER DISTRIBUTION

SYSYTEM

 

-19-



--------------------------------------------------------------------------------

Global Eagle Entertainment Inc.

     8,659,990      SERIAL NETWORKING FIBER-TO-THE-SEAT INFLIGHT ENTERTAINMENT
SYSTEM

Global Eagle Entertainment Inc.

     9,118,547      SERIAL NETWORKING FIBER-TO-THE-SEAT INFLIGHT ENTERTAINMENT
SYSTEM

Global Eagle Entertainment Inc.

     9,532,082      SERIAL NETWORKING FIBER-TO-THE-SEAT INFLIGHT ENTERTAINMENT
SYSTEM

Global Eagle Entertainment Inc.

     8,424,045     

VIDEO DISPLAY UNIT DOCKING ASSEMBLY FOR

FIBER-TO-THE-SCREEN INFLIGHT ENTERTAINMENT SYSTEM

Global Eagle Entertainment Inc.

     8,416,698      SERIAL NETWORKING FIBER OPTIC INFLIGHT ENTERTAINMENT SYSTEM
NETWORK CONFIGURATION

Global Eagle Entertainment Inc.

     9,036,487      SERIAL NETWORKING FIBER OPTIC INFLIGHT ENTERTAINMENT SYSTEM
NETWORK CONFIGURATION

Global Eagle Entertainment Inc.

     9,344,351      INFLIGHT ENTERTAINMENT SYSTEM NETWORK CONFIGURATIONS

Global Eagle Entertainment Inc.

     8,487,483      INFLIGHT ENTERTAINMENT SYSTEM POWER PROVISIONING

Global Eagle Entertainment Inc.

     8,689,264      SEAT END PROGRAM CACHE UPDATES FOR INFLIGHT ENTERTAINMENT
SYSTEM

Global Eagle Entertainment Inc.

     9,043,846      INFLIGHT ENTERTAINMENT SYSTEM WITH SELECTIVELY PRELOADED
SEAT END VIDEO CACHES

Global Eagle Entertainment Inc.

     9158185     

PERSONAL INTERACTIVE OVERHEAD PROJECTION INFLIGHT ENTERTAINMENT

SYSTEM

Global Eagle Entertainment Inc.

     7,729,657     

NOISE REDUCTION SYSTEM AND METHOD

THEREOF

Global Eagle Entertainment Inc.

     8,238,817     

NOISE REDUCTION SYSTEM AND METHOD

THEREOF

Global Eagle Entertainment Inc.

     7,522,877     

NOISE REDUCTION SYSTEM AND METHOD

THEREOF

 

-20-



--------------------------------------------------------------------------------

Global Eagle Entertainment Inc.

     8,346,162      SYSTEM AND METHOD FOR REDUCING VSAT APERTURES VIA SATELLITE
MIMO

Global Eagle Entertainment Inc.

     8,285,203      SYSTEM AND METHOD FOR ENABLING ULTRA SMALL APERTURE
COMMUNICATION ANTENNA USING SPECTRAL REPLICATION AND COHERENT FREQUENCY AND
PHASE COMBINING

Global Eagle Entertainment Inc.

     8,340,574      SYSTEM AND METHOD FOR ENABLING ULTRA SMALL APERTURE
COMMUNICATION ANTENNA USING SPECTRAL REPLICATION AND COHERENT FREQUENCY AND
PHASE COMBINING

Global Eagle Entertainment Inc.

     7,907,894      SYSTEM AND METHOD FOR ENABLING ULTRA SMALL APERTURE
COMMUNICATION ANTENNA USING SPECTRAL REPLICATION AND COHERENT FREQUENCY AND
PHASE COMBINING

Global Eagle Entertainment Inc.

     8,335,468      SHORT-PERIODICITY CARRIER ACQUISITION FOR SATCOM
INTERFERENCE CANCELLATION

Global Eagle Entertainment Inc.

     8,384,758      VIDEO MANAGEMENT SYSTEM OVER SATELLITE

Global Eagle Entertainment Inc.

     8,879,982      AUTOMATIC UPLINK POWER CONTROL IN INTERFERENCE CANCELLATION
BASED SPECTRAL REUSE

Global Eagle Entertainment Inc.

     8,954,600      SYSTEM AND METHOD FOR ZERO LATENCY BROWSING

Global Eagle Entertainment Inc.

     9,661,059      SYSTEM AND METHOD FOR ZERO LATENCY BROWSING

Global Eagle Entertainment Inc.

     9,130,644      POWER BOOSTER IN AN MEO SETTING

Global Eagle Entertainment Inc.

     9,775,191      PHYSICAL LAYER HAND-OFF AND DIVERSITY COMBINING IN
NON-GEOSTATIONARY SATELLITE CONSTELLATION

Global Eagle Entertainment Inc.

     9,900,047      MULTI-CHANNEL SPREAD SPECTRUM RETURN CHANNEL FOR ULTRA SMALL
APERTURE

 

-21-



--------------------------------------------------------------------------------

Global Eagle Entertainment Inc.

     9,185,603      DYNAMICALLY RECONFIGURING SATELLITE POOLS OF BANDWIDTH BASED
ON REAL-TIME AND PREDETERMINED FACTORS

Global Eagle Entertainment Inc.

     9,609,550     

CONFIGURING WAN BACKLINK BANDWIDTH FOR A MOBILE COMMUNICATION PLATFORM BASED ON
REAL-TIME AND PREDETERMINED

FACTORS

Global Eagle Entertainment Inc.

     9,615,293     

SYSTEM TO FORM AND MANAGE BONDED CHANNEL COMPRISING SATELLITE AND WIFI

BANDWIDTH

Global Eagle Entertainment Inc.

     9,178,606      WIFI COORDINATION OF SATELLITE CHANNELS BETWEEN MOVING
VESSELS

Global Eagle Entertainment Inc.

     9,287,966      WIFI COORDINATION OF SATELLITE CHANNELS BETWEEN MOVING
VESSELS

Global Eagle Entertainment Inc.

     9,100,089      ROAMING CONTENT CACHE UPDATE AND REPORTING SYSTEM

Global Eagle Entertainment Inc.

     8,730,103      DUAL ANTENNA TRANSFER SWITCH SYSTEM, METHOD AND APPARATUS

Global Eagle Entertainment Inc.

     9,431,701      DUAL ANTENNA TRANSFER SWITCH SYSTEM, METHOD AND APPARATUS

Global Eagle Entertainment Inc.

     8,514,069      TRACKING PASSENGERS ON CRUISE SHIPS

Global Eagle Entertainment Inc.

     8,823,517      TRACKING PASSENGERS ON CRUISE SHIPS

Global Eagle Entertainment Inc.

     9,159,212      TRACKING PASSENGERS ON CRUISE SHIPS

Global Eagle Entertainment Inc.

     9,160,801      LOCAL EVENT OVERLAYS TO GLOBAL SOCIAL MEDIA NETWORK

Global Eagle Entertainment Inc.

     9,794,325      POST IT NOW CONTENT PROMOTION ABOARD A MOBILE COMMUNICATION
PLATFORM

Global Eagle Entertainment Inc.

     9,578,103      CROWD SOURCED CONTENT FOR LOCAL SOCIAL MEDIA CONTEXT ABOARD
A MOBILE COMMUNICATIONS PLATFORM

Global Eagle Entertainment Inc.

     9,184,925      LOCAL EVENT OVERLAYS TO GLOBAL SOCIAL MEDIA NETWORK

 

-22-



--------------------------------------------------------------------------------

Global Eagle Entertainment Inc.

     8,885,756      MULTI-ANTENNA/MULTILINK DIVERSITY MANAGEMENT FOR MOBILE
COMMUNICATION PLATFORM

Global Eagle Entertainment Inc.

     8,891,660      ONBOARD ACTIVITY INFLUENCED MULTI-ANTENNA PAIRING SYSTEM FOR
MOBILE COMMUNICATION PLATFORM

Global Eagle Entertainment Inc.

     8,995,558      MULTI-ANTENNA/MULTILINK DIVERSITY MANAGEMENT FOR MOBILE
COMMUNICATION PLATFORM

Global Eagle Entertainment Inc.

     9,900,062      ONBOARD ACTIVITY INFLUENCED MULTI-ANTENNA PAIRING SYSTEM FOR
MOBILE COMMUNICATION PLATFORM

Global Eagle Entertainment Inc.

     8,824,751     

DIGITAL PHOTOGRAPH GROUP EDITING AND

ACCESS

Global Eagle Entertainment Inc.

     9,300,706     

DIGITAL PHOTOGRAPH GROUP EDITING AND

ACCESS

Global Eagle Entertainment Inc.

     9,112,578      DATA ARCHIVE FROM ISOLATED LOCATIONS

Global Eagle Entertainment Inc.

     9,209,985      ASSOCIATION OF DIVERSE APPLICATION LOGIC ACROSS MULTIPLE
DISTINCT DEVICES WITH PRIORITY BANDWIDTH CHANNEL

Global Eagle Entertainment Inc.

     9,210,102      SYSTEM TO ENABLE PRIORITY BANDWIDTH FOR PARTICULAR IP
ADDRESSES DURING LIMITED DURATION EVENT

Global Eagle Entertainment Inc.

     7,945,167      PREVENTING MOBILE COMMUNICATIONS IN A QUIET ZONE USING
ARTIFICIALLY IMPOSED SIGNAL TIME DELAY

Global Eagle Entertainment Inc.

     9,106,810      MARITIME SAFETY SYSTEMS FOR CREW AND PASSENGERS

Global Eagle Entertainment Inc.

     9,078,105     

EVENT LOGGING AND REPLAY SYSTEM AND PROCESS FOR MOBILE COMMUNICATION

PLATFORM

 

-23-



--------------------------------------------------------------------------------

Global Eagle Entertainment Inc.

     9,042,911     

DYNAMICALLY RECONFIGURED GEO-FENCE

BOUNDARIES

Global Eagle Entertainment Inc.

     9,462,420      DYNAMICALLY RECONFIGURED GEO-FENCE BOUNDARIES

Global Eagle Entertainment Inc.

     9,461,971      OPTIONAL COMPRESSION OF SECURE NETWORK TRAFFIC

Global Eagle Entertainment Inc.

     10,027,404      LOOPBACK SATELLITE TRANSPONDER PRE- DISTORTER

Global Eagle Entertainment Inc.

     s/b 10,237,763      REAL TIME DATA METER

Global Eagle Entertainment Inc.

     10,326,521     

SWITCHING COMMUNICATION NETWORKS ABOARD A MOVING VESSEL BASED ON

CONTROL OF PRIORITY

Applications:

 

Owner

   Application Number  

Description

Global Eagle Entertainment Inc.

   15/138,874


(application
pending)

 

NETWORK COMMUNICATION SYSTEM AND

METHOD WITH WEB PUSH PROTOCOL

Global Eagle Entertainment Inc.

   62/827,992


(application
pending)

 

Improved Bandwidth and Buffering Delay Estimation in

Satellite Links Using Reinforcement Learning and Simulated Annealing

Global Eagle Entertainment Inc.

   15/969613


(application
pending)

  DATA FLOW CONTROL FOR DUAL ENDED TRANSMISSION CONTROL PROTOCOL PERFORMANCE
ENHANCEMENT PROXIES

 

-24-



--------------------------------------------------------------------------------

UNITED STATES TRADEMARKS:

Registered:

 

Owner

   Reg. No.     

Mark

Global Eagle Entertainment Inc.

     3,136,192      NAVAERO

Global Eagle Entertainment Inc.

     3,093,580      T PAD

Global Eagle Entertainment Inc.

     4,325,665      MASFLIGHT

Global Eagle Entertainment Inc.

     1,931,848      OCEAN CREDIT

Maritime Telecommunications Networks Inc.

     2,021,275      OCEANPHONE

Global Eagle Entertainment Inc.

     2,426,323      MARITIME TELECOMMUNICATIONS NETWORK

Maritime Telecommunications Networks Inc.

     2,998,213      MTN & Design

Global Eagle Entertainment Inc.

     3,005,864      MTN & Design

Global Eagle Entertainment Inc.

     4,248,976      HD CONNECT

Global Eagle Entertainment Inc.

     4,359,437      CONNECT AT SEA1

Global Eagle Entertainment Inc.

     4,473,349      SPEEDNET

Global Eagle Entertainment Inc.

     4,489,703      ZERO LATENCY GATEWAY

Global Eagle Entertainment Inc.

     4,517,406      EMERGING MARKETS COMMUNICATIONS

Global Eagle Entertainment Inc.

     5,350,927      AIRCONNECT GLOBAL

Global Eagle Entertainment Inc.

     5,346,645      AIRCONNECT GLOBAL

Global Eagle Entertainment Inc.

     5,065,001      AIRVIEW

Global Eagle Entertainment Inc.

     5,065,117      AIRPRO

Global Eagle Entertainment Inc.

     5,234,649      GEE MARITIME

Global Eagle Entertainment Inc.

     5,751,837      GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,751,838      GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,758,187      GLOBAL EAGLE

 

1 

Global Eagle Entertainment plans to abandon this trademark in December of 2019.

 

-25-



--------------------------------------------------------------------------------

Global Eagle Entertainment Inc.

     5,758,188     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,751,839     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,751,840     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,751,841     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,758,189     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,758,190     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,751,842     GLOBAL EAGLE

Global Eagle Entertainment Inc.

     5,746,458     ENRICH TIME

Global Eagle Entertainment Inc.

     5503114     AIRTIME

Global Eagle Entertainment Inc.

     3,719,086     LUMEXIS

Global Eagle Entertainment Inc.

     3,699,931     LUMEXIS & Design

Global Eagle Entertainment Inc.

     3,901,649     FIBER-TO-THE-SCREEN

Global Eagle Entertainment Inc.

     3,901,648     FTTS

Global Eagle Entertainment Inc.

     3,999,178     IFE AT THE SPEED OF LIGHT

Global Eagle Entertainment Inc.

     4,268,556 2    IFE AT THE SPEED OF LIGHT

Global Eagle Entertainment Inc.

     4,978,727     THE FUTURE OF IFE

Inflight Productions USA Inc.

     3,966,642     THE LAB.AERO

Row 44, Inc.

     3,648,773     ROW 44

Row 44, Inc.

     3,894,253     ROW 44

Row 44, Inc.

     3,648,365     GIVING BROADBAND WINGS

 

2 

Global Eagle Entertainment plans to abandon this trademark.

 

-26-



--------------------------------------------------------------------------------

Applications:

 

Owner

   App. Number     

Mark

Global Eagle Entertainment Inc.

     87/370,557      GLOBAL EAGLE

Global Eagle Entertainment Inc.

     87/370,666      GLOBAL EAGLE (Stylized)

Global Eagle Entertainment Inc.

     87/619,242      ENRICH TIME

Global Eagle Entertainment Inc.

     87/619,259      ENRICH TIME

Global Eagle Entertainment Inc.

     87/619,266      ENRICH TIME

Global Eagle Entertainment Inc.

     87/619,287      ENRICH TIME

Global Eagle Entertainment Inc.

     87/619,114      PRIVA

Global Eagle Entertainment Inc.

     87/619,145      PRIVA

Global Eagle Entertainment Inc.

     87/619,159      PRIVA

Global Eagle Entertainment Inc.

     87/619,183      PRIVA

Global Eagle Entertainment Inc.

     87/619,190      PRIVA

Global Eagle Entertainment Inc.

     88/496,141      IFE AT THE SPEED OF LIGHT

 

-27-



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS:

None.

OTHER COPYRIGHTS:

None.

 

-28-



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

None.

 

-29-



--------------------------------------------------------------------------------

Schedule 14

(a) Agreements and Contracts with Governmental Authorities:

Contracts of Emerging Markets Communications, LLC:

 

  •  

Contract with The Central Bank of Congo to Provide Intranet and Internet
Bandwidth and Technical Assistance

 

  •  

Contract with the Education Secretary of the State of Minas Gerais, Brazil to
Provide VSAT Services in Brazil

 

  •  

Contract with Agência de Tecnologia da Informação do estado do Piaui-Ati to
Provide VSAT Services in Brazil

 

  •  

Contract with African Development Bank Group to Provide Broadband VSAT WAN
Connectivity to the African Development Bank’s 32 Office Locations in Africa

 

  •  

Satellite Capacity (Lease) Agreements with Arab Satellite Communications
Organization (“ARABSAT”)

Contracts of Global Eagle Entertainment, Inc.

 

  •  

Contract with Navy Motion Picture Service to provide content to US Navy

 

  •  

Agreement with Army & Air Force Exchange Service to provide content to the US
Army

 

-30-



--------------------------------------------------------------------------------

(b) FCC Licenses:

 

Note Party    FCC File Numbers    Call Sign    Exp. Date    Description

Global Eagle Telecom Licensing

Subsidiary LLC

   SES-LIC-20051020-01450    E050308    12/06/2020    C-band fixed-satellite
service earth station (7.3m dish) (Fairmont WV)

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20051007-01385,

as modified by

SES-MOD-20060828-01518

SES-MOD-20080320-00333

SES-MOD-20100505-00555

   E050281    12/16/2020    C-band ESV network comprised of the Miramar, FL and
Holmdel, NJ hub stations and ESV remotes as well as traditional digital voice
and data and International Busines Service

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20011130-02259,

as amended by

SES-AMD-20040518-00680 SES-AMD-20040812-01173

SES-AFS-20050805-01081

SES-AMD-20060725-01258

SES-MOD-20120626-00615

   E010332    10/06/2021    Ku-band ESV network comprised of Miramar, FL hub
station and ESV remotes as well as traditional land-based (VSAT) remotes

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20040616-00834,

as amended by

SES-AMD-20040622-00853

   E040270    08/11/2019    Temporary-fixed Ku-band earth station (1.2 m dish)

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20061030-01918,

as amended by

SES-AMD-20061108-01972

   E060392    12/22/2021    Temporary-fixed Ku-band earth station (1.0 m dish)

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20061030-01920,

as amended by

SES-AMD-20061108-01973

   E060393    12/22/2021    Temporary-fixed Ku-band earth station (1.0 m dish)

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20061030-01921,

as amended by

SES-AMD-20061108-01974

   E060394    12/22/2021    Temporary-fixed Ku-band earth station (1.0 m dish)


 

-31-



--------------------------------------------------------------------------------

Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01922,

as amended by

SES-AMD-20061108-01964

   E060395    12/22/2021    Temporary-fixed Ku-band earth station (1.0 m dish)
Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01923,

as amended by

SES-AMD-20061108-01965

   E060396    12/22/2021    Temporary-fixed Ku-band earth station (1.0 m dish)
Global Eagle Telecom Licensing Subsidiary LLC    SES-MOD-20080613-00773   
E859623    11/19/2024    C-band fixed-satellite service earth station (two 11.0
m and two 11.3 m dishes) (Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary
LLC    SES-RWL-20091009-01307    E990325    11/22/2024    C-band fixed-satellite
service earth station (11.3 m dish) (Holmdel, NJ) Global Eagle Telecom Licensing
Subsidiary LLC    SES-RWL-20091009-01308    E990328    11/22/2024    C-band
fixed-satellite service earth station (11.3 m dish) (Holmdel, NJ) Global Eagle
Telecom Licensing Subsidiary LLC    SES-RWL-20091009-01309    E990439   
01/05/2025    C-band fixed-satellite service earth station (two 18.3 m dishes)
(Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   
SES-RWL-20090818-01020    KA257    09/25/2024    C-band fixed-satellite service
earth station (21.0 m dish) (Holmdel, NJ) Global Eagle Telecom Licensing
Subsidiary LLC    SES-RWL-20120207-00141    KA322    04/10/2027    C-band
fixed-satellite service earth station (11.0 m dish) (Holmdel, NJ) Global Eagle
Telecom Licensing Subsidiary LLC    SES-RWL-20040924-01455    KA434   
10/25/2019    C-band fixed-satellite service earth station (16.4 m dish)
(Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   

SES-RWL-20060629-01085,

as modified by

SES-MFS-20090626-00796

SES-MFS-20120409-00346

   E860029    07/02/2021    Ku-band fixed-satellite service earth station (7.0 m
dish) (Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   
SES-RWL-20111103-01321    E910614    12/20/2026    Ku-band fixed-satellite
service earth station (3.5 m dish) (Holmdel, NJ) Global Eagle Telecom Licensing
Subsidiary LLC   

SES-LIC-20070904-01220,

as modified by

   E070218    10/16/2022    Ku-band earth station (four 6.1 m dishes plus 6.3 m
and 4.5 m dishes) (Holmdel, NJ)    SES-MFS-20090602-00676            
SES-MOD-20100702-00861             SES-MOD-20101026-01342            
SES-MFS-20120409-00344         

 

-32-



--------------------------------------------------------------------------------

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20070904-01222, as modified by

SES-MFS-20090602-00677

SES-MFS-20120409-00345

   E070219    10/16/2022    Ku-band earth station (6.1m dish) (Holmdel, NJ)

Global Eagle Telecom Licensing Subsidiary LLC

   SES-MOD-20170207-00126    E160163    12/07/2031    Ku-band earth station (two
9.0 m dishes) (Holmdel, NJ)

Global Eagle Telecom Licensing Subsidiary LLC

   0549-EX-CN-2017    WI2XZZ    09/01/2019    Mobile-CONUS for Testing of
Ka-band GSAA Antenna with EchoStar 19/Jupitar 2 (S2834) at 97.1 W.L.

Global Eagle Telecom Licensing Subsidiary LLC

   SES-MOD-20171002-01094    E080100    08/05/2024    Fixed Satellite Service,
Earth Stations Aboard Aircraft license for operation in U.S. airspace and over
international waters

Global Eagle Telecom Licensing Subsidiary LLC (licensed to N44HQ LLC)

   0003561258    44HQ    08/27/2018    AC – Aircraft

 

-33-



--------------------------------------------------------------------------------

(c) Aircraft and Airplanes:

None.

(d) Ships, Boats and Vessels:

None.

(e) Rolling Stock and Trains:

None.

(f) Oil, Gas, Minerals and as Extracted Collateral:

None.

 

-34-



--------------------------------------------------------------------------------

Schedule 15

Deposit Accounts

 

Entity

  

Bank

 

Account Number

Emerging Markets Communications, LLC

   Citibank   31155355

Global Eagle Entertainment Inc.

   Citibank   30984856

Maritime Telecommunications Network, Inc.

   Bank of America   898052387886

Row 44, Inc.

   Silicon Valley Bank   660003560

 

-35-



--------------------------------------------------------------------------------

ANNEX VI

AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Execution Version

AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT

AND CONSENT AND REAFFIRMATION

This AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT AND CONSENT
AND REAFFIRMATION (this “Amendment”) is made as of July 19, 2019 (the “Effective
Date”), by and among GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation
(the “Borrower” or “Company”), certain subsidiaries of the Borrower from time to
time party to the Amended Credit Agreement referred to herein and the Amended
Second Lien Securities Purchase Agreement referred to herein (the “Subsidiary
Guarantors”), CITIBANK, N.A., as administrative agent for the First Lien Credit
Agreement Secured Parties (in such capacity, the “First Lien Agent”), and
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the Second Lien
Securities Purchase Agreement Secured Parties (in such capacity, the “Second
Lien Agent” and together with the First Lien Agent, the “Agents”). Capitalized
terms used in this Amendment (including the Recitals), to the extent not
otherwise defined herein, shall have the same meanings as in the Intercreditor
Agreement (as defined below).

RECITALS

WHEREAS, the First Lien Agent and the Second Lien Agent are party to that
certain Intercreditor and Subordination Agreement, dated as of March 27, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”);

WHEREAS, reference is made to that certain Omnibus Incremental Term Loan and
Seventh Amendment to Credit Agreement and Amendment to Security Agreement (the
“First Omnibus Amendment”) dated as of the date hereof by and among the First
Lien Agent, the Borrower, the guarantors party thereto and the lenders
identified on the signature pages thereto, which amends the terms of that
certain Credit Agreement (the “Existing Credit Agreement”), dated as of
January 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, including by the First Omnibus Amendment, the “Amended Credit
Agreement”), by and among the First Lien Agent, the Borrower, the guarantors
party thereto, and the lenders party thereto;

WHEREAS, reference is made to that certain Second Amendment to Securities
Purchase Agreement and Amendment to Security Agreement (the “Second Lien
Amendment”), dated as of the date hereof, by and among the Company, the
guarantors party thereto, the purchasers party thereto and the Second Lien
Agent, which amends the terms of that certain Securities Purchase Agreement (the
“Existing Second Lien Securities Purchase Agreement”) dated as of March 8, 2018
(as amended, restated, supplemented or otherwise modified from time to time,
including by the Second Lien Amendment, the “Amended Second Lien Securities
Purchase Agreement”), by and among the Company, the purchasers party thereto and
the Second Lien Agent;



--------------------------------------------------------------------------------

WHEREAS, effective as of the date hereof, each of the Amended Credit Agreement,
by virtue of the First Omnibus Amendment, and the Amended Second Lien Securities
Purchase Agreement, by virtue of the Second Lien Amendment, replaces in its
entirety the Existing Credit Agreement and the Existing Second Lien Securities
Purchase Agreement, respectively;

WHEREAS, the Borrower and the Subsidiary Guarantors desire to enter into this
Amendment to amend the Intercreditor Agreement in certain respects consistent
with the foregoing and pursuant to the terms and conditions below;

WHEREAS, the Second Lien Agent, for and on behalf of itself and the other Second
Lien Securities Purchase Agreement Secured Parties, desires to enter into this
Amendment to amend the Intercreditor Agreement in certain respects consistent
with the foregoing and pursuant to the terms and conditions below; and

WHEREAS, the First Lien Agent, for and on behalf of itself and the other First
Lien Credit Agreement Secured Parties, desires to enter into this Amendment to
(1) provide its consent to the execution, delivery and performance of the Second
Lien Amendment, and the amendments to the Existing Second Lien Securities
Purchase Agreement contained therein and (2) amend the Intercreditor Agreement
in certain respects consistent with the foregoing and pursuant to the terms and
conditions below.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Consent to Second Lien Amendment. In each case to the extent such consent is
required in order to comply with the terms of the Intercreditor Agreement, the
First Lien Agent, for and on behalf of itself and the other First Lien Credit
Agreement Secured Parties, hereby consents to (a) the execution, delivery and
performance of the Second Lien Amendment by the parties thereto (a copy of which
is attached hereto as Exhibit A) and (b) the amendments to the Existing Second
Lien Securities Purchase Agreement contained in the Second Lien Amendment,
including, without limitation, the amendments to Section 3.5 (and related
definitions) therein in respect of the extension and calculation of the call
premium with respect to optional prepayments of the Notes (as defined in the
Amended Second Lien Securities Purchase Agreement).

2. Amendments to Intercreditor Agreement. Effective as of the Effective Date,
the Intercreditor Agreement shall be amended as follows:

a. Section 3.01 is hereby amended and replaced in its entirety to read as
follows:

“Agreement to Subordinate. The Borrower and each other Grantor covenants and
agrees, and the Designated Second Lien Representative, for itself and on behalf
of the Second Lien Secured Parties, covenants and agrees, and each Second Lien
Secured Party by accepting the Second Lien Note Documents covenants and agrees
that, anything in the Second Lien Note Documents or Second Lien Securities
Purchase Agreement to the contrary notwithstanding, the Second Lien Secured
Obligations are subordinate and junior in right of payment, to the extent
provided herein, to all First Lien Secured Obligations, whether outstanding on
the date of execution of the Second Lien Securities Purchase Agreement or
thereafter created, incurred or assumed, and that the subordination is for the

 

2



--------------------------------------------------------------------------------

benefit of the First Lien Secured Parties. For the avoidance of doubt, the
payment priorities set forth in this Agreement shall relate to and include all
payments, distributions and proceeds from any source whatsoever and from any and
all rights, assets or properties (or proceeds thereof) of the Grantors
whatsoever, whether or not constituting Collateral, and whether or not secured
by the First Liens or Second Liens.”.

b. Section 3.02(a) is hereby amended and replaced in its entirety to read as
follows:

“(a) No payment by the Borrower or any other Grantor with respect to the Second
Lien Secured Obligations (whether such payment is a payment on account of
principal (or premium, if any), sinking funds or interest on the Second Lien
Secured Obligations or otherwise) shall be made if either of the following
occurs (each, a “Payment Default”):

(i) the failure of any Grantor to pay, on a timely basis, any principal,
interest, fees or other obligations under the First Lien Loan Documents
including, without limitation, any default in payment of First Lien Secured
Obligations after acceleration thereof; or

(ii) any Default or Event of Default (each as defined in the First Lien Credit
Agreement) under any First Lien Loan Documents has occurred and the maturity of
any First Lien Secured Obligations is accelerated in accordance with the
applicable terms of the First Lien Loan Documents, unless, in either case, the
Payment Default has been cured or waived and any such acceleration has been
rescinded or such First Lien Secured Obligations have been Discharged; provided,
however, that, subject to Section 4.02, the Borrower may pay the Second Lien
Secured Obligations without regard to the foregoing if (i) the Borrower and the
Designated Second Lien Representative receive written notice approving such
payment from the Designated First Lien Representative with respect to which a
Payment Default has occurred and is continuing or (ii) such payment is made in
kind or in Equity Interests of the Borrower (or any parent entity thereof). The
Borrower shall promptly give notice to the Designated Second Lien Representative
of any occurrence of a Payment Default.”.

c. Section 4.02 is hereby amended and replaced in its entirety to read as
follows:

“Distribution on Dissolution, Liquidation and Reorganization. Upon any
distribution of any kind or character, whether in cash, property or securities,
by any Grantor upon any dissolution, winding up, liquidation or reorganization
of such Grantor, whether in a Bankruptcy/Liquidation Proceeding or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of such Grantor or otherwise:

(a) the First Lien Secured Parties shall be entitled to a Discharge of First
Lien Secured Obligations before the Second Lien Secured Parties are entitled to
receive any payment or distribution upon the Second Lien Secured Obligations
(whether by payment of principal (and premium, if any) or interest on the Second
Lien Secured Obligations or otherwise);

 

3



--------------------------------------------------------------------------------

(b) any payment or distribution by any Grantor of any kind or character, whether
in cash, property or securities, to which the Second Lien Agent or Second Lien
Secured Parties would be entitled except for the provisions of this Article 4
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the Designated First Lien
Representative for application to payment of the First Lien Secured Obligations,
to the extent necessary for the Discharge of the First Lien Secured Obligations
(as determined at the time of such payment by the applicable court authorizing
or approving such payment); and

(c) in the event that, notwithstanding the foregoing, any payment or
distribution of assets of any Grantor of any kind or character, whether in cash,
property or securities, shall be received by the Designated Second Lien
Representative or any Second Lien Secured Party before the Discharge of First
Lien Secured Obligations shall have occurred, such payment or distribution shall
be paid over to the Designated First Lien Representative for application to
payment of the First Lien Secured Obligations, to the extent necessary for the
Discharge of the First Lien Secured Obligations.

Nothing contained in this Agreement or in the Second Lien Note Documents is
intended to or shall impair, as between the Borrower, its creditors (other than
the First Lien Secured Parties) and the Second Lien Secured Parties, the
obligation of the Grantors, which is unconditional and absolute, to pay to the
Second Lien Secured Parties the Second Lien Secured Obligations as and when the
same shall become due and payable in accordance with the terms of the applicable
Second Lien Note Documents, or to affect the relative rights of the Second Lien
Secured Parties and creditors of the Borrower (other than the First Lien Secured
Parties).”.

d. Section 10.16 is hereby amended and replaced in its entirety to read as
follows:

“Equity Interests; Payment in Kind. Notwithstanding anything contained herein to
the contrary (including, without limitation, in respect of subordination and
turnover provisions), the right of the Second Lien Secured Parties to receive
either (i) interest payments in kind or (ii) except as provided in Section 3.02
or Section 4.02 or in the context of a Bankruptcy/Insolvency Proceeding in which
the First Lien Secured Parties are not receiving payment in full in cash of the
First Lien Obligations pursuant to a plan of reorganization, Equity Interests of
the Borrower (or any parent entity thereof) shall not be affected by any of the
terms contained herein.”.

3. Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the discretion of each Agent or waived by both Agents:

(a) Both Agents shall have received fully executed counterparts from all parties
hereto of this Amendment.

(b) (i) The First Lien Agent shall have received (x) the Second Lien Amendment,
dated as of the date hereof, duly authorized, executed and delivered by and
among the Borrower, the guarantors party thereto, the purchasers party thereto
(constituting “Requisite Purchasers” as defined in the Existing Second Lien
Securities Purchase Agreement) and the Second Lien Agent in substantially the
form set forth in Exhibit A hereto and (y) the First Omnibus Amendment, dated as
of the date hereof, duly authorized, executed and delivered by the Borrower,

 

4



--------------------------------------------------------------------------------

the guarantors party thereto and the lenders party thereto (constituting
“Required Lenders” as defined in the Existing Credit Agreement) and (ii) the
Second Lien Agent shall have received (x) the First Omnibus Amendment dated as
of the date hereof, duly authorized, executed and delivered by and among the
Borrower, the guarantors party thereto, the lenders party thereto (constituting
“Required Lenders” as defined in the Existing Credit Agreement) and the First
Lien Agent and (y) the Second Lien Amendment, dated as of the date hereof, duly
authorized, executed and delivered by and among the Borrower, the guarantors
party thereto, the purchasers party thereto (constituting “Requisite Purchasers”
as defined in the Existing Second Lien Securities Purchase Agreement) and the
Second Lien Agent.

4. Representations and Warranties. Each Agent represents and warrants to the
other Agent that it has the requisite power and authority to execute and deliver
this Amendment for itself and on behalf of the applicable First Lien Credit
Agreement Secured Parties represented by it (in the case of the First Lien
Agent) or the applicable Second Lien Securities Purchase Agreement Secured
Parties represented by it (in the case of the Second Lien Agent).

5. Choice of Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT
OF THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

6. C ounterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Reaffirmation of Intercreditor Agreement.

(a) Each of the Borrower and the Subsidiary Guarantors, the First Lien Agent, on
behalf of itself and the First Lien Credit Agreement Secured Parties, and the
Second Lien Agent, on behalf of itself and the Second Lien Securities Purchase
Agreement Secured Parties, hereby confirms, acknowledges and agrees that (i) the
Intercreditor Agreement (as amended hereby) remains in full force and effect
following the execution, delivery and performance of and after giving effect to
this Amendment, the First Omnibus Amendment and the Second Lien Amendment and
(ii) the Intercreditor Agreement (as amended hereby) remains binding with
respect thereto and with respect to all obligations under each such agreement
including, without limitation, the First Lien Secured Obligations as amended and
increased by the First Omnibus Amendment and the Second Lien Secured Obligations
as amended by the Second Lien Amendment.

(b) Upon and after the effectiveness of this Amendment, (i) each reference in
the Intercreditor Agreement to “this Intercreditor Agreement”, “hereunder”,
“hereof” or words of like import referring to the Intercreditor Agreement, and
each reference in the First Lien Loan

 

5



--------------------------------------------------------------------------------

Documents and the Second Lien Note Documents to “the Intercreditor Agreement”,
“thereunder”, “thereof” or words of like import referring to the Intercreditor
Agreement, shall mean and be a reference to the Intercreditor Agreement as
modified and amended hereby and (ii) all references in the Intercreditor
Agreement to the (X) “First Lien Credit Agreement” shall be deemed to include
and refer to the Amended Credit Agreement and (Y) “Second Lien Securities
Purchase Agreement” shall be deemed to include and refer to the Amended Second
Lien Securities Purchase Agreement.

8. Severability. Any provision of this Amendment held to be invalid, illegal or

unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9. Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver of
jury trial provisions set forth in Sections 10.07(b) and 10.08 of the
Intercreditor Agreement are hereby incorporated by reference, mutatis mutandis.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as First Lien Agent By:  

 

  Name:     Title:   CORTLAND CAPITAL MARKET SERVICES LLC, as Second Lien Agent
By:  

 

  Name:     Title:  

Amendment No. 1 to Intercreditor Agreement

 



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC., as Company By:  

 

  Name: Christian Mezger   Title:   Chief Financial Officer GLOBAL EAGLE
SERVICES, LLC AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN MOTION, INC.
GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC. INFLIGHT PRODUCTIONS USA
INC. POST MODERN EDIT, INC. THE LAB AERO, INC. ROW 44, INC. N44HQ, LLC EMERGING
MARKETS COMMUNICATIONS, LLC MARITIME TELECOMMUNICATIONS NETWORK, INC. MTN
INTERNATIONAL, INC. MTN GOVERNMENT SERVICES, INC. MTN LICENSE CORP. GLOBAL EAGLE
TELECOM LICENSING SUBSIDIARY LLC IFE SERVICES (USA), INC., each as a Subsidiary
Guarantor By:  

 

  Name: Christian Mezger   Title:   Chief Financial Officer

Amendment No. 1 to Intercreditor Agreement

 



--------------------------------------------------------------------------------

Exhibit A

SECOND LIEN AMENDMENT

[See attached]